

Exhibit 10.5


















LOFTS AT THE HIGHLANDS APARTMENTS,
ST. LOUIS, MISSOURI




PROPERTY MANAGEMENT AGREEMENT


BETWEEN


LEGACY PARTNERS RESIDENTIAL, INC.
 
AND


KBS LEGACY PARTNERS LOFTS LLC







--------------------------------------------------------------------------------




PROPERTY MANAGEMENT AGREEMENT


This PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is made as of May 5, 2015
(the "Effective Date") between LEGACY PARTNERS RESIDENTIAL, INC., a Delaware
corporation ("Property Manager"), and KBS LEGACY PARTNERS LOFTS LLC, a Delaware
limited liability company ("Owner").
RECITALS


A.    Owner is the record or beneficial owner of the Property (as defined below)
and Property Manager is experienced in the management, operation, leasing,
service, repair and supervision of residential apartment projects similar to the
Property.
B.    The parties desire to enter into this Agreement and set forth the terms
and conditions under which Property Manager will manage the Property.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, Owner and Property Manager agree as
follows:
AGREEMENT


ARTICLE 1.    DEFINITIONS.    


1.01.    Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:


"Affiliate" shall mean, when used with respect to any person (a) if such person
is a corporation, any officer or director thereof and any person which is
directly, or indirectly, the beneficial owner of more than 10% of any class of
equity security (as defined in the Securities Exchange Act of 1934) thereof, or
if any such beneficial owner is a partnership, any partner thereof, or if any
such beneficial owner is a corporation, any person controlling, controlled by or
under common control with such beneficial owner or of any officer or director of
such beneficial owner or of any corporation occupying any such control
relationship, (b) if such person is a partnership, any partner thereof, and
(c) any other person which directly or indirectly controls or is controlled by
or is under common control with such person. For the purpose of this definition,
"control" (including the correlative meanings of the term "controlling,"
"controlled by" and "under common control with"), with respect to any person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person, whether
through the ownership of voting securities or by contract or otherwise. The term
"Affiliate" shall also mean, when used with respect to any individual, the
parents and grandparents of such individual, the parents and grandparents of any
other individual who is an Affiliate of such individual by virtue of any one or
more of the foregoing clauses (a), (b) and (c) of this definition, any
descendant (whether natural or adopted) of any such parents or grandparents and
any spouse of any such descendant.



1

--------------------------------------------------------------------------------




“Annual Business Plan” shall have the meaning described in Section 2.02(q).


"Approved Capital Budget" and “Approved Operating Budget” shall have the
meanings described in Section 2.02(b).


"Fiscal Year" shall mean the twelve (12) months commencing January 1 and ending
December 31.


"Gross Monthly Collections" shall mean the total gross monthly collections
received from the Property, including, without limitation, tenant rental income,
pet rents and other charges and miscellaneous income items of Owner as
applicable. Any payments by tenants on account of any taxes imposed on rentals
collected by Property Manager shall be excluded from Gross Monthly Collections.
Any advance rental payments shall be included in Gross Monthly Collections when
received. Security and other deposits shall not be included therein unless the
same are no longer used for security purposes and are applied to income. Without
limitation, any payment of money by a tenant to Owner or Property Manager in
consideration for or in conjunction with a rental deposit, the termination,
cancellation, expiration, renewal, extension or modification of a tenant's
lease, property insurance loss proceeds, remodeling and tenant improvement
charge costs, condemnation proceeds, or proceeds received by Owner in connection
with the sale of any portion of the Property or the refinancing of any
indebtedness secured by a lien on any portion of the Property, shall be excluded
from the Gross Monthly Collections. Proceeds of business interruption insurance
shall be included in Gross Monthly Collections.


"Property" shall mean that certain real property consisting of 200-unit
multifamily complex (commonly known as the Lofts at the Highlands Apartments)
and zero (-0-) square feet of retail space located at 1031 Highlands Plaza Drive
West, St. Louis, Missouri 63110, as more particularly described on Exhibit A
attached hereto.


"Records Office" shall mean Property Manager's offices located at the Property
and its corporate offices.


"Rental Guidelines" shall mean those guidelines attached hereto as Exhibit B, as
amended from time to time.


ARTICLE 2.    APPOINTMENT AND SERVICES OF PROPERTY MANAGER.    


2.01.    Term. Owner hereby hires Property Manager as the exclusive manager of
the Property upon the terms and conditions herein stated, and Property Manager
hereby accepts said engagement, for a term beginning on the date of this
Agreement and ending at 12:00 midnight on the one-year anniversary of the
beginning date, unless sooner terminated by Owner or Property Manager as
provided in Article 10 of this Agreement. At the expiration of said term, this
Agreement, if not renewed in writing by Owner and Property Manager, shall then
be deemed a month-to-month agreement cancelable by either party on not less than
thirty (30) days’ advance written notice, which notice may be given at any time
during a month, provided that in any event the cancellation shall be effective
at the end of the calendar month in which the thirty (30) day

2

--------------------------------------------------------------------------------




notice period ends.


2.02.    Services of Property Manager. Property Manager shall direct, supervise,
manage, operate, maintain and repair the Property and develop, institute and
follow programs and policies to facilitate the efficient operation of the
Property in compliance with this Agreement, the Rental Guidelines and all
written directions of Owner on as profitable a basis as reasonably possible.
Without limiting the generality of the foregoing and subject at all times to
such procedures and directions that shall be set forth in this Agreement and the
Rental Guidelines (as revised or amended from time to time), Property Manager
shall do all of the following:


(a)    Employees. Property Manager shall select, employ, pay, supervise and
discharge all employees and personnel necessary for the operation, maintenance
and protection of the Property (subject to the limitations set forth in
Section 4.01 hereof). All persons so employed by Property Manager shall be
employees of Property Manager or independent contractors retained by Property
Manager, and not by Owner. All costs of gross salary and wages, payroll taxes,
medical and dental insurance, worker's compensation insurance, incentive leasing
bonuses and other costs and employee benefit expenses payable on account of such
employees, shall be included in the Approved Operating Budget. Property Manager
shall fully comply with all applicable laws and regulations having to do with
workers' compensation, social security, unemployment insurance, hours of labor,
wages, working conditions and other employer/employee-related subjects.


(b)    Records and Budgets. Property Manager shall keep or cause to be kept at
the Records Office suitable books of control as provided in this Agreement.
Property Manager shall prepare on Microsoft Excel worksheets (using Yardi
templates) and submit to Owner such monthly, quarterly, annual or other
operating and capital budgets as shall be required by Owner. Without limitation,
Property Manager shall prepare and submit to Owner a proposed operating budget
and a proposed capital budget for the Property for the management and operation
of the Property for the forthcoming Fiscal Year no later than November 1 of each
year during the term hereof. All proposed operating budgets and capital budgets
shall be on a form submitted by Property Manager and approved by Owner. Owner
will consider the proposed budgets and endeavor to approve such budgets by
December 1 of each year during the term hereof. The proposed budgets shall
become the Approved Capital Budget and the Approved Operating Budget only when
approved by Owner.


In the event an annual operating budget for a Property has not been approved by
Owner prior to the commencement of any Fiscal Year during the term hereof, the
operating budget for each month (the "Current Month") until the annual operating
budget is approved shall be the amount of the most recent Approved Operating
Budget for the Property for the same calendar month ("Base Month"), as adjusted
to reflect (a) any increase or decrease between the Base Month and the Current
Month in the Consumer Price Index for All Urban Consumers for the metropolitan
area in which the Property is located (base year 1982-84=100) published by the
United States Department of Labor, Bureau of Labor Statistics and (b) any
increase or decrease in the occupancy of

3

--------------------------------------------------------------------------------




the Property between the Base Month and the Current Month and (c) any increase
or decrease in the taxes, insurance and utilities of the Property.


Owner may revoke its approval of either Budget at any time upon twenty (20)
days' prior written notice to Property Manager. Owner may amend its approval of
either Budget and cause the Budget to be amended to conform to such approval at
any time upon twenty (20) days' prior written notice to Property Manager and, in
such event, only the Budget as so amended shall be deemed approved.


With respect to the first Fiscal Year of the term, if not a full twelve months,
Property Manager shall submit to Owner for approval an operating and capital
budget for the balance of such calendar year as soon as possible and no later
than thirty (30) days after the date hereof.


Property Manager shall have the right, from time to time, during each calendar
year to submit revised Budgets to Owner for approval. Property Manager agrees to
use diligence and all reasonable efforts to ensure that the actual costs of
maintaining and operating the Property shall not exceed the Approved Operating
Budget or the Approved Capital Budget pertaining thereto, as applicable.


(c)    Leasing. Property Manager shall coordinate the leasing activities of the
Property and, subject to Section 9.03 below, shall use commercially reasonable
efforts to obtain responsible tenants for all unleased units and to renew
existing leases at rental rates at least equal to the Rental Guidelines.
Property Manager may negotiate and execute leases using the standard lease forms
for Owner approved by Owner and attached hereto as Exhibit C. Any deviation from
the standard lease forms or the Rental Guidelines shall require the prior
written consent of Owner.


(d)    Rent. Property Manager shall use reasonable efforts to ensure that all
rents and all other monies payable under the leases are paid by the tenants of
the Property as and when the same shall become due and payable directly to
Property Manager. Property Manager shall adjust rentals and other required
payments where adjustment is contemplated by the leases, shall notify Owner and
tenants of such adjustments and shall sign and serve in the name of Owner such
notices (except as limited by Section 2.02(e) below), including without
limitation letters demanding past due and currently owed rents and other monies,
as are deemed appropriate or necessary by Property Manager. Property Manager
shall collect and identify any income due Owner from miscellaneous services
provided to tenants or the public, including, but not limited to, parking
income, tenant storage and cable television charges. All rents and other monies
so collected by Property Manager shall be immediately deposited in the Property
Bank Account (as defined below).


(e)    Collections. Property Manager shall undertake the collection of rents and
monetary payments of every kind and of any form due from tenants of the
Property. Manager shall thereafter actively pursue collection of all such rent
and payments. Except as allowed by applicable law, Property Manager shall not
terminate any lease, lock out a

4

--------------------------------------------------------------------------------




tenant, institute a suit for rent or for use and occupancy, or institute
proceedings for recovery of possession. In the event that any tenant at the
Property shall be delinquent in any payment due to Owner beyond any applicable
grace periods or otherwise be in default under the terms of its lease, Property
Manager shall employ such methods as are commercially reasonable to either
collect unpaid rent or to evict the tenant from the premises. Property Manager
shall employ a collection agency to pursue payment collection and, except as
otherwise required by applicable law, shall utilize legal counsel only if a
tenant refuses to vacate an apartment unit following proper notice. The
commencement of any litigation (other than for routine residential tenant
eviction and residential rent collection matters, including bringing suit for
and recovery of any delinquent rents or damages and possession of the premises
in the name of Owner as an agent with a beneficial interest), shall require the
prior written approval of Owner. In connection with all suits or proceedings
(other than for routine residential tenant eviction and residential rent
collection matters, including bringing suit for and recovery of any delinquent
rents or damages and possession of the premises in the name of Owner as an agent
with a beneficial interest), only legal counsel approved by Owner shall be
retained, but Property Manager shall recommend legal counsel and furnish Owner
with the estimated costs of legal services to be incurred in bringing such suit
or proceeding.


(f)    Maintenance. Property Manager shall maintain or cause to be maintained
(to the extent not maintained by tenants) the Property and common areas thereof,
external and internal, including, without limitation, sidewalks, signs,
mechanical, electrical and other systems, parking lots and landscaping, in good
and clean condition and repair, provided no maintenance expense, repairs or
alterations other than emergency repairs, which are not specifically identified
within the Approved Operating Budget, shall be undertaken without the prior
written consent of Owner. Property Manager shall coordinate and supervise all
construction activities (including, without limitation, tenant improvements,
tenant refurbishment, common area refurbishment, maintenance and repairs) on the
Property. All maintenance expenses, repairs or alterations (including, without
limitation, alterations required for the occupancy of new tenants) requiring
expenditures in excess of $25,000 shall, at Owner's election, be planned and
supervised by an architect, designer, inspector or general contractor designated
by Property Manager and approved in writing by Owner. Property Manager shall
institute and effectuate a preventative maintenance program. Notwithstanding the
foregoing, in the event of an emergency in which there is an immediate danger to
persons or property or in which action is required in order to avoid suspension
of services, Property Manager shall take such action as is reasonable and
prudent under the circumstances and shall be reimbursed for any expense incurred
in such action, even if not in the Approved Operating Budget, so long as
Property Manager attempts to consult with Owner in advance and, in any event,
notifies Owner within 48 hours of taking such action explaining the reasons
therefor. Property Manager shall obtain all necessary receipts, releases,
waivers, discharges and assurances necessary to keep the Property free of any
mechanics', laborers', materials suppliers' or vendors' liens in connection with
the maintenance or operation of the Property. All such documentation shall be in
such form as required by Owner.



5

--------------------------------------------------------------------------------




(g)    Contracts. Property Manager shall not enter into any contract without
Owner's prior written approval (including approval of the provisions of any
equipment lease); provided, however, that Owner's prior written approval shall
not be required with respect to any utility or service contract which is
(i) entered into in the usual course of business, (ii) for a term of one year or
less, and (iii) specifically provided for in the Approved Operating Budget.
Without limiting the foregoing, each contract entered into by Property Manager
pursuant to this Section 2.02(g) shall contain a thirty (30) day (or less)
cancellation clause exercisable by Owner without cause and without penalty or
fee, unless otherwise approved in writing by Owner. All utility, supply,
service, vending and related contracts or equipment leases are to be entered
into by Property Manager on behalf of Owner. Property Manager shall assure that
any contractor performing work on the Property maintains insurance satisfactory
to Owner, including, but not limited to, Workers' Compensation Insurance (and,
when required by law, compulsory Non-Occupational Disability Insurance) and
insurance against liability for injury to persons and property arising out of
all such contractor's operations naming Property Manager and Owner as additional
insureds. Property Manager shall obtain certificates of insurance for all such
insurance before the work begins and Property Manager shall furnish copies of
the certificates to Owner if requested by Owner; notwithstanding the forgoing,
in lieu of delivering the required certificates Property Manager may use venders
qualified through Compliance Depot.


(h)    Purchases. Property Manager shall supervise and purchase or arrange for
the purchase of all reasonable inventories, provisions, supplies and operating
equipment which are provided for in the Approved Operating Budget or otherwise
specifically approved by Owner in writing. To the extent available, Property
Manager shall give, or obtain for Owner, all volume purchasing benefits and
discounts available to Property Manager or to properties of the size and class
of the Property.


(i)    Operating Expenses. Property Manager shall pay all normal operating
expenses specifically provided for in the Approved Operating Budget not paid for
by tenants of the Property in a manner commercially reasonable for the Property
from funds in the Property Bank Account described in Section 7.01(a). Property
Manager shall recommend that Owner purchase major items of new or replacement
equipment when Property Manager believes such purchase to be necessary or
desirable. Owner may arrange to purchase and install such items itself or may
authorize Property Manager to do so subject to any supervision and specification
requirements and conditions prescribed by Owner. Prior to purchasing, Property
Manager must obtain Owner's specific written authorization for all capital
expenditures that are not included in the Approved Capital Budget as well as for
all capital expenditures of $25,000 or more that are included and itemized with
specificity in any one (1) line item in the Approved Capital Budget. Unless
otherwise directed by Owner, Property Manager shall obtain at least three (3)
written estimates from qualified bidders for any capital improvement project if
the cost of such project is reasonably expected to exceed $25,000. All capital
improvement projects requiring expenditures in excess of $25,000 shall, at
Owner's election, be planned and supervised by an architect, designer, inspector
or general contractor designated by Property Manager and approved in writing by
Owner.



6

--------------------------------------------------------------------------------




(j)    Conservation Techniques. Property Manager shall provide proper energy
management and utilize utility conservation techniques.


(k)    Security. Property Manager shall not be responsible for the security of
the Property or its residents, but shall keep Owner informed as to whether the
security measures put in place by Owner appear to be adequate. Property Manager
shall promptly notify Owner of any incidents or conditions which reflect on or
affect the adequacy of the security provisions for the Property.


(l)    Taxes. Property Manager shall obtain and cause to be verified bills for
real estate and personal property taxes, sales taxes on rental payments,
improvement assessments and other like charges which are or may become liens
against any portion of the Property (collectively, "Taxes"). Property Manager
shall remit all bills for Taxes to Owner within fifteen (15) calendar days of
receipt of such bills.


(m)    Compliance. Property Manager shall operate the Property in compliance
with all terms and conditions of applicable law, any ground lease, space lease,
mortgage, deed of trust or other security instrument affecting the Property and
of which Property Manager has knowledge, including, but not limited to the
covenants and agreements related to the HUD Section 221(d)(4) mortgage financing
encumbering the property set forth in Exhibit D attached hereto but Property
Manager shall not be required to make any payment on account thereof. Property
Manager shall also comply or supervise compliance with the provisions of any
insurance policy or policies insuring Owner in relation to the Property (so as
not to decrease the insurance coverage or increase the insurance premiums).
Property Manager shall be responsible for performance by Owner under all license
agreements, easement agreements, covenants, conditions, restrictions, documents
of record, use permits, development agreements, operating agreements or other
similar documents governing or applicable to the title, operation, management,
occupancy, promotion and leasing of the Property known to Property Manager.


(n)    Licenses and Permits. Property Manager shall assist in obtaining at
Owner's expense all licenses, permits or other instruments required for the
operation of the Property or any portion thereof (collectively, "Licenses").
Property Manager shall send to Owner a copy of all initial or renewal license
applications. Licenses shall be obtained in Owner's name whenever possible. Any
Licenses held in the name of Property Manager shall be held by it on behalf of
Owner, and upon the termination or expiration of this Agreement, Property
Manager shall transfer or assign any such Licenses to Owner or to such person as
Owner may direct. Property Manager shall keep in full force and effect all
licenses, permits, consents and authorizations as may be necessary for the
proper performance by Property Manager of its duties and obligations under this
Agreement (including, without limitation, qualification to do business) or as
may be required under any lease covering any portion of the Property. All such
licenses, permits, consents and authorizations shall be in the name of Property
Manager.


(o)    Notice and Cooperation in Legal Proceedings. Owner and Property

7

--------------------------------------------------------------------------------




Manager shall forthwith give notice to each other of the commencement of any
action, suit or proceeding against Owner or against Property Manager with
respect to the operations of the Property or otherwise affecting the Property.
Property Manager shall fully cooperate, and shall cause all its employees to
fully cooperate, in connection with the prosecution or defense of all legal
proceedings affecting the Property.


(p)    Other Complaints and Notices. Property Manager shall handle promptly
complaints and requests from tenants, concessionaires and licensees and notify
Owner of any major complaint made by a tenant, concessionaire or licensee.
Property Manager shall notify Owner promptly of: (i) any notice received by
Property Manager or known to Property Manager of violation of any governmental
requirements (and make recommendations regarding compliance therewith); (ii) any
defect or unsafe condition in the Property known to Property Manager; (iii) any
notice received by Property Manager or known to Property Manager of violation of
covenants, conditions and restrictions affecting the Property or noncompliance
with loan documents affecting the Property, if any; (iv) any fire, accident or
other casualty or damage to the Property; (v) any condemnation proceedings,
rezoning or other governmental order, lawsuit or threat thereof involving the
Property; (vi) any violations relative to the leasing, use, repair and
maintenance of the Property under governmental laws, rules, regulations,
ordinances or like provisions; (vii) defaults under any leases or other
agreements affecting the Property (excluding resident leases); or (viii) any
violation of any insurance requirement. Property Manager shall promptly deliver
to Owner copies of any documentation in its possession relating to such matters.
Property Manager shall keep Owner reasonably informed of the status of the
particular matter through the final resolution thereof. In the case of any fire
or other damage to the Property or violation or alleged violation of laws
respecting Hazardous Wastes (as defined in Section 5.03), Property Manager shall
immediately give telephonic notice thereof to Owner. Property Manager shall
complete all necessary and customary loss reports in connection with any fire or
other damage to the Property. Property Manager shall retain in the records it
maintains for the Property copies of all supporting documentation with reference
to such notices.


(q)    Business Plan and Property Review Program. Property Manager shall provide
Owner with a draft of a business plan for the Property for the forthcoming
Fiscal Year no later than November 1 of each year during the term hereof
containing such information as Owner may reasonably request, including (i) a
list of all properties competitive with the Property, a list of the tenants of
each and all other reasonably available information respecting each, and
(ii) basic demographic data relating to the market area of the Property,
including population growth, major employers, employment and unemployment levels
and, if the Property is a retail property, retail sales and housing starts. With
respect to the first Fiscal Year of the term, Property Manager shall submit to
Owner for approval a draft of a business plan for the balance of such calendar
year as soon as possible and no later than thirty (30) days after the date
hereof. Owner will consider the business plans and endeavor to approve such
business plans within thirty (30) days of receipt of the draft of a business
plan for first Fiscal Year and by December 1 of each subsequent year during the
term hereof. The proposed business plans shall become the Annual Business Plan
only when approved by Owner. In addition, Property Manager

8

--------------------------------------------------------------------------------




shall participate in Owner's property review programs to the extent requested by
Owner. Such review shall include asset, investment, financial and strategy
profiles in form and substance satisfactory to Owner and such assistance as
Owner may request in connection with appraisals of the Property. Property
Manager shall respond, within 10 days, to Owner's management evaluation reports
concerning actions to be taken by Property Manager to correct or modify its
management standards for the operations or financial services provided for the
Property.


(r)    General. Property Manager shall afford such supervision, professional
management and in‑house staff services as may be necessary or desirable to
operate the Property in the same manner as is customary and usual in the
operation of other properties of substantially comparable location, class, size
and standing, and shall provide such services at the Property as are consistent
with the Property's size and existing facilities. Subject only to those express
limitations set forth in this Agreement, Property Manager shall have control and
discretion in the management and operation of the Property and in the
performance of the foregoing services. Without limiting the foregoing, if
applicable, Property Manager shall review and, if so directed by Owner, conduct
an audit of each retail tenant's compliance with its obligation to pay a
percentage rent or any other amount determined on the basis of the tenant's
sales or gross or net income.


ARTICLE 3.    COMPENSATION AND EXPENSES OF PROPERTY MANAGER.    


3.01.    Fees.


(a)    Owner shall pay Property Manager, and Property Manager shall accept as
full compensation for the property management services to be rendered to Owner
hereunder during the term hereof, a sum equivalent to three percent (3%) of
Gross Monthly Collections (the "Management Fee"). Such compensation shall be
payable monthly on or before the 5th of the subsequent month.


(b)    In the event that Property Manager is requested by Owner to coordinate
and supervise major repairs or improvements to a Property (after its development
is completed) that should be capitalized under generally accepted accounting
principles ("Capital Expenditures"), Property Manager shall receive a mutually
agreed upon construction supervision fee (the "Construction Supervision Fee").


(c)    If the Property includes retail space, Owner may agree to pay a leasing
commission (the "Retail Commission") to Property Manager, at a rate to be agreed
upon, for retail leases executed during the term of this Agreement between Owner
and the retail tenants procured or obtained by Property Manager. Notwithstanding
the foregoing, Owner shall have the right in its sole and absolute discretion to
reject any prospective retail lease, renewal or extension agreement and, in such
event, no Retail Commission or other compensation shall be earned or payable in
connection with such proposed retail lease, renewal or extension agreement or
the activities of Property Manager, or any other broker in connection therewith.


    

9

--------------------------------------------------------------------------------




(d)    Except with respect to other services provided by Affiliates of Property
Manager in accordance with Section 3.01(e), which shall be reimbursed by Owner
pursuant to Section 3.01(e), Property Manager shall pay from the Management Fee
all costs associated with or relating to its own office overhead and management
personnel not located or employed at the Property, including without limitation,
the salaries, wages and all other compensation, together with associated
unemployment and social security taxes and contributions, as well as expenses
specifically stated in this Agreement to be borne by Property Manager.


(e)    If included in the Approved Capital Budget or with the prior approval and
direction of Owner, Property Manager may obtain services and materials
including, but not limited to, advertising, consulting, training, computer
hardware and software, forms for use at the Property, contract services,
accounting and bookkeeping services and building materials through the
organization, subsidiaries or Affiliates of Property Manager for the benefit of
the Property, provided the quality of service and the price thereof is
competitive with comparable prices and services offered by third parties, and
the costs therefore shall be reimbursed by Owner. All discounts, rebates and
other savings realized thereon by Property Manager are to be passed on to Owner,
in full.


3.02.    Expenses to be Borne by Property Manager. Unless otherwise provided in
the Approved Operating Budget or Section 4.01(b) below, expenses incurred in
rendering all overall supervisory, lease negotiation (exclusive of lease
commissions, if any), rent and other collection (exclusive of on‑site personnel,
attorneys' fees and outside collection agency fees), lease enforcement
(exclusive of on‑site personnel and attorneys' fees), lease termination,
management, accounting, bookkeeping (exclusive of checks and bank charges) and
recordkeeping and other services to be rendered by Property Manager in
connection with the operations of the Property shall be borne by Property
Manager and not charged to Owner. Without limiting the generality of the
foregoing provisions of this section, the following expenses and costs incurred
by and/or on behalf of Property Manager shall be at the sole cost and expense of
Property Manager and shall not be reimbursed by Owner:


(a)    All costs of gross salary and wages, payroll taxes, insurance, workmen's
compensation and other costs of Property Manager's corporate office and
executive personnel (other than full time or part time personnel whose positions
and salaries are specifically authorized in the Approved Operating Budget);


(b)    Property Manager's indemnification obligations under Section 8.01(A)
below;


(c)    Unless otherwise provided in the Approved Operating Budget, all costs of
forms, accounting materials, administrative materials, papers, ledgers and other
supplies and equipment used in Property Manager's corporate office, all costs of
Property Manager's data processing equipment located at Property Manager's
corporate office and all costs of data processing provided by computer service
companies to Property Manager's corporate office;



10

--------------------------------------------------------------------------------




(d)    All costs of bonuses, incentive compensation, profit sharing or any pay
advances to employees employed by Property Manager in connection with the
operation and management of the Property, except for payments to individuals
specifically set forth in the Approved Operating Budget or otherwise approved in
writing by Owner in advance;


(e)    All costs of automobile purchases and/or rentals, unless provided for in
the Approved Operating Budget or Approved Capital Budget or the automobile is
being provided by Owner;


(f)    All costs of comprehensive crime insurance purchased by Property Manager
for its own account;


(g)    All costs of meals, travel and hotel accommodations for Property
Manager's home or regional office personnel who travel to and from the Property,
unless expressly authorized by Owner; and


(h)    All costs (exclusive of fees that are directly property related, e.g.,
registration fee) of obtaining and maintaining such licenses, permits, consents
and authorizations as are required by Section 2.02(n).


3.03.    Noncustomary Services. Notwithstanding anything provided in this
Agreement to the contrary, Property Manager shall not furnish or render to the
tenants of the Property services other than those services customarily furnished
to tenants of properties similar to the Property unless: (a) Property Manager
makes a separate, adequate charge to tenants for such services; (b) such
separate charge is received and retained by Property Manager; (c) Property
Manager bears the cost of providing such services; (d) Property Manager first
obtains the consent in writing of Owner; and (e) Property Manager certifies in
writing to Owner that (i) Property Manager qualifies as  an independent
contractor with respect to Owner (and Owner’s direct and indirect beneficial
owners) under Section 856(d)(3) of the Internal Revenue Code, and (ii) Owner
(and Owner’s direct and indirect beneficial owners) does not derive or receive
any income from Property Manager. For purposes of this Section 3.03, it is
agreed, without limitation, that the furnishing of water, heat, light and air
conditioning, public entrances and exits, the performance of general maintenance
and of janitorial services and cleaning services, the collection of trash,
watchmen or guard services and parking facilities are examples of services
customarily furnished to the tenants of similar properties.


3.04.    Nonperformance. If Property Manager fails to make any payment when
required or fails to perform any act required under this Agreement, to the
extent sufficient funds are available, then Owner, after ten (10) days' written
notice to Property Manager (or, in the case of any emergency, without notice)
and without waiving or releasing Property Manager from any of its obligations
hereunder, may (but shall not be required to) make such payment or perform such
act. Owner shall have (in addition to any other right or remedy) the right to
offset all costs and expenses incurred in exercising its rights under this
Section 3.04 against any sums due or to become due to Property Manager,
including, without limitation, the Management Fee.



11

--------------------------------------------------------------------------------




ARTICLE 4.    PERSONNEL AND BONDING.    


4.01.    Stability of Management Team. Owner and Property Manager recognize the
benefits inherent in promoting stability in the management team engaged in the
operation of the Property.


(a)    Property Manager shall, in the hiring of all employees and in retaining
independent contractors, use reasonable care to select qualified, competent and
trustworthy employees and independent contractors. Subject to the provisions of
this Section 4.01, the selection, terms of employment (including rates of
compensation) and termination thereof, and the supervision, training and
assignment of duties of all employees of Property Manager engaged in the
operation of the Property shall be the duty and responsibility of and shall be
determined by Property Manager. All personnel at the Property shall be employees
of Property Manager and/or contractors of Property Manager.


(b)    Property Manager shall employ at Property Manager's sole cost and expense
(unless otherwise provided in the Approved Operating Budget) at least the
following for the Property: (i) a manager who works from the Records Office and
manages the Property and other properties (the costs and expenses for whom, if
provided for in the Approved Operating Budget, shall be pro rated in light of
the time spent managing the Property as opposed to other properties); and (ii)
an accountant working on Property matters and other properties (who shall be
part of Property Manager's in house staff) who works from a central location
(the costs and expenses for whom, if provided for in the Approved Operating
Budget, shall be pro rated in light of the time spent working on the Property as
opposed to other properties).


4.02.    Fidelity Bond. Property Manager, at Property Manager's cost, shall
obtain a fidelity bond or bonds covering Property Manager, and all employees and
agents of Property Manager (but not Legacy or its employees or agents) who
handle, have access to, or are responsible for, Owner's monies in such amount
and in such forms as are reasonably acceptable to Owner, at all times and to
cover all periods, during the term of this Agreement. Any changes in such
bond(s) must be approved by Owner. Property Manager hereby agrees to add Owner
as a joint loss payee under its blanket crime policy as it pertains to the
Property. Property Manager hereby assigns all proceeds of said bond(s) as they
relate to the Property to Owner and agrees to execute such further assignments
and notices thereof as shall be required by Owner. Such bond(s) shall indemnify
Owner against any loss of money or other property which Owner shall sustain
through any criminal, fraudulent or dishonest act or acts committed by Property
Manager or any of its employees or agents, during the performance of their
obligations under this Agreement or their employment. Alternatively, Property
Manager may obtain a crime insurance policy covering the Property Manager, and
all employees and agents of Property Manager (but not Legacy or its employees or
agents) who handle, have access to, or are responsible for, Owner's monies which
shall be obtained at Manager's sole expense and shall provide Owner coverage of
Two Million Dollars ($2,000,000.00) per occurrence with a Fifty Thousand Dollar
($50,000.00) deductible which deductible shall be an expense of Manager. Owner
shall be furnished by Property Manager with a certificate or other satisfactory
documentation relating to the bond(s) or

12

--------------------------------------------------------------------------------




alternative crime insurance policy immediately upon issuance thereof.


4.03.    Affiliates. Property Manager shall not contract for outside services
for the Property with any Affiliate of Property Manager without the prior
written consent of Owner.


ARTICLE 5.    COMPLIANCE WITH LAWS.    


5.01.    Compliance. Property Manager shall comply fully with and abide by all
laws, rules, regulations, requirements, orders, notices, determinations and
ordinances (collectively, "Requirements") of any federal, state or municipal
authority to the extent applicable, including, but not by way of limitation, the
federal Occupational Safety and Health Act (OSHA) statutes, rules and
regulations, and all requirements of the insurers of the Property and Owner's
liabilities with regard thereto. If the cost of compliance is (i) not included
in the Approved Operating Budget or Approved Capital Budget or (ii) in excess of
$10,000, Property Manager shall notify Owner promptly and obtain Owner's prior
written approval prior to making the expenditure.


5.02.    Notice. Property Manager shall promptly notify Owner of any
non-compliance with, or alleged violation of, any Requirement after becoming
aware of the same.
5.03.    Hazardous Wastes.


(a)    Property Manager shall not place, cause or permit to be placed on the
Property, other than in the ordinary course of performing its obligations under
this Agreement and in compliance with applicable law, any hazardous or toxic
wastes or substances, as such terms are defined by federal, state or municipal
statutes or regulations promulgated thereunder (collectively, "Hazardous
Wastes"). If Property Manager discovers the existence of any Hazardous Wastes on
the Property (other than Hazardous Wastes used, generated or stored in the
ordinary course of business and in compliance with applicable law), Property
Manager shall immediately notify Owner. If such Hazardous Wastes were placed or
knowingly permitted to be placed on the Property by Property Manager, Property
Manager shall, at its cost, diligently arrange for and complete the immediate
removal thereof in accordance with applicable laws and Owner's directions.
Except as expressly provided herein to the contrary, Property Manager shall not
be responsible for any Hazardous Wastes present on the Property prior to the
Effective Date hereof, unless deposited thereon by Property Manager, nor shall
Property Manager be responsible for any Hazardous Wastes brought onto the
Property by a person other than Property Manager, its agents or employees.
Property Manager shall immediately notify Owner of any notice received by
Property Manager from any governmental authority of any actual or threatened
violation of any applicable laws, regulations or ordinances governing the use,
storage or disposal of any Hazardous Wastes and shall cooperate with Owner in
responding to such notice and correcting or contesting any alleged violation at
Owner’s expense.


(b)    Property Manager shall provide its employees, agents, consultants,
governmental entities and the public with any notices or disclosures concerning
Hazardous Wastes associated with the Property required to be delivered by
Property Manager under

13

--------------------------------------------------------------------------------




any applicable laws, including without limitation, any notices or disclosures
concerning Hazardous Waste which Property Manager has received from Owner. Owner
shall have the right to review such notices and disclosures before their
distribution or submission by Property Manager and shall have the right, but not
the obligation, to prescribe the form and content of any such notices or
disclosures as long as the form and content prescribed by Owner comply with all
applicable laws relating to such notices or disclosures. Owner shall provide
Property Manager with any notices or disclosures concerning Hazardous Waste
associated with the Property required to be delivered by Owner under any
applicable laws.


(c)    Without limiting any other indemnification obligations provided by law or
specified in this Agreement, Property Manager shall indemnify, defend (at
Property Manager's sole cost and expense and with legal counsel approved by
Owner which approval shall not be unreasonably withheld) and hold harmless the
Owner, its agents, employees and contractors from and against any and all
claims, demands, losses, damage, disbursements, liabilities, obligations, fines,
penalties, actions, causes of action, suits, costs and expenses, including
without limitation, reasonable attorneys' fees and costs, and all other
professionals' or consultants' expenses incurred in investigating, preparing
for, serving as a witness in, or defending any action or proceeding, whether
actually commenced or threatened, or in removing or remediating any Hazardous
Wastes on, under, from or about the Property, arising out of or relating to,
directly or indirectly, Property Manager's breach of any of the terms of this
Section 5.03. This indemnity shall survive termination of this Agreement.


5.04.    Asbestos and Similar Compliance Matters. If the Property is subject to
the Occupational Safety and Health Administration’s regulations relating to
asbestos, or to any state law or regulation relating to asbestos or to any state
law or regulation relating to carcinogenic or toxic chemicals, Property Manager
shall, at Owner’s expense, comply with such laws and regulations as they relate
to the Property.


ARTICLE 6.    FINANCIAL MATTERS.    


6.01.    Books and Records. Property Manager shall cause to be kept for Owner at
the Records Office accounts and books and records of the Property, pursuant to
methods and systems, and in form and substance, approved by Owner, showing all
receipts, expenditures and all other records necessary or convenient for the
recording of the results of operations of the Property. Such books are to be
maintained on both a cash and accrual accounting basis utilizing the Yardi
accounting software hosted by Property Manager. Such accounts, books and records
shall be kept in a secure location at the Records Office and shall be open to
inspection by Owner and its representatives during normal business hours and
Property Manager agrees to cooperate in making such accounts, books and records
available for inspection. Upon the effective date of any termination of this
Agreement, all of such books and records shall be delivered forthwith to Owner
so as to ensure the orderly continuance of the operation of the Property.
Cut-off date for books on a monthly basis will be the last working day of each
month.


6.02.    Reports and Reconciliation of Accounts.


(a)    On or before the last day of each month, Property Manager shall provide

14

--------------------------------------------------------------------------------




such reports and data to Owner as shall be required from time to time by Owner.
Without limitation, Property Manager shall provide the following to Owner for
the current calendar month:
(i)    Reports and data necessary to generate detailed report of all monies
collected (identified by tenant or other source) which shall include, but not be
limited to, rents collected (including laundry or other vending income, garage
or parking income, percentage rent and other amounts payable under any retail
leases, if any), rents prepaid beyond the current month, and security deposits
collected, and of vacancies and delinquent rents.
(ii)    Reports and data necessary to generate a detailed report of all expenses
paid.
(iii)    A comparison of the current month and year‑to-date account of actual
revenue and expenses to budgeted amounts; calculations of monthly and
year‑to-date variances from the Approved Operating and Capital Budgets,
appropriate descriptions of any significant monthly or year‑to-date variances,
and, if requested by Owner, a revised annualized projection of monies to be
collected and expenses to be paid for the balance of the calendar year.
(iv)    A written report describing any material changes in the Property which
occurred during the month or are anticipated to occur.
(v)    A reconciliation of amounts receivable or due to Owner.
(vi)    A reconciliation of the Property Bank Account, including a copy of the
bank statement.
vii)    Any other special information as required from time to time by Owner.


(b)    Property Manager shall provide a monthly management report to be
submitted with the applicable monthly financial statements which shall contain
without limitation, the recommendations of Property Manager regarding the
physical condition or operation of the Property and leasing status reports. In
addition, if applicable, on or before January 30 after the end of each calendar
year, Property Manager shall at its sole cost and expense submit to Owner an
annual report summarizing all retail leasing activities, if any.


(c)    Periodically, Property Manager shall furnish to Owner as reasonably
requested:
(i)    Market surveys and any other tenant information in accordance with
Section 2.02(q) above.
(ii)    Reports covering on‑site physical inspections and operating

15

--------------------------------------------------------------------------------




reviews.
(iii)    A current inventory of personal property and equipment used in
connection with the Property. Such an inventory shall be submitted to Owner no
later than thirty (30) days prior to the end of each calendar year.


6.03.    Audit. Owner shall have the right to conduct an audit of the Property's
operations at any time. Property Manager, to the extent responsible under the
terms of this Agreement, shall promptly correct all weaknesses and errors
disclosed by Owner's audits, and shall timely inform Owner in writing of all
corrective actions taken. Owner's audit shall be at Owner's expense unless an
error is discovered attributable to the services provided under this Agreement
that is equal to or greater than two percent (2%) of annual gross receipts of
the Property for the period audited, in which case Property Manager shall bear
the full cost of the subject audit. Any adjustments in amounts due and owing
from Owner or Property Manager shall be paid within fifteen (15) calendar days
following Owner's receipt of the audit.


6.04.    Other Reports and Statements. Property Manager shall furnish to Owner,
as promptly as practicable, such other reports, statements or other information
with respect to the operations of the Property as Owner may from time to time
reasonably request.


6.05.    Contracts and Other Agreements. Property Manager shall maintain at the
Records Office one original (or a copy, if no original is available) of all
contracts, occupancy leases, lease abstracts, tenant income certifications,
equipment leases, maintenance agreements and all other agreements relating to
the Property.


6.06.    Final Accounting. Following termination of this Agreement, whether by
expiration of the term hereof or sooner, Property Manager shall be responsible
for preparing a final report within thirty (30) days after the effective date of
said termination. Such final report shall set forth all current income, all
current expenses, and all other expenses contracted for on Owner's behalf but
not yet incurred in connection with the Property. The final report shall also
include all other items reasonably requested by Owner. Property Manager shall be
entitled to receive a prorated share of its Management Fee to the date of
termination and all earned but unpaid Construction Supervision Fees.


6.07.    Tax Returns. Property Manager shall file all tax returns for all
payroll taxes and other taxes directly related to the Property; excluding,
however, federal and state income tax returns of Owner; Property Manager will
advise and assist Legacy in the preparation and filling of any required sales
tax returns.


6.08.    Certification. All financial reports prepared solely by Property
Manager shall be certified as true and correct in all material respects by
Property Manager.

16

--------------------------------------------------------------------------------




ARTICLE 7.    BANK ACCOUNTS.    


7.01.    Property Accounts.


(a)    All funds received by Property Manager derived from the operation of the
Property, as well as working capital furnished by Owner, shall be deposited in
an account (the "Property Bank Account") in Property Manager’s name, as agent
for Owner, in an FDIC-insured bank designated or approved by Owner, which such
account will be in compliance with applicable law. Owner may direct Property
Manager to change depository banks or the depository arrangements. All funds so
deposited shall be deemed to be trust funds held by Property Manager for the
benefit of Owner and shall be held and disbursed as provided herein. Property
Manager shall establish another custodial and/or trust account as required by
applicable law or the Owner for the deposit of tenant security deposits (the
"TSD Account").


(b)    A Working Capital Reserve equal to Fifty Thousand Dollars ($50,000) (the
"Working Capital Reserve") shall be funded upon execution of this Agreement and
maintained in the Property Bank Account at all times throughout the term of the
Agreement. A monthly cash payment will be made by Property Manager to Owner
solely from funds in the Property Bank Account in excess of the amount of the
Working Capital Reserve in an amount equal to the excess, if any, of the current
month projected cash receipts less the current month's budgeted operating and
capital expenditures. This payment will be made to Owner on or before the tenth
(10th) day of each month. A reconciliation of receipts and expenditures will be
prepared by Property Manager in accordance with Section 6.02 above to account
for any prior period operating cash overage or shortage and any additional cash
payments due to Owner will be made to Owner no later than the twenty-fifth
(25th) day of the current month and any overpayments made to Owner will be
returned to Property Manager for deposit in the Property Bank Account no later
than the thirtieth (30th) day of the current month.


(c)    No non-Property funds shall be commingled with the funds in the Property
Bank Account or TSD Account (collectively, the "Accounts"). Property Manager may
not, under any circumstances, write a check payable to or in favor of, or
transfer funds to, Property Manager or any Affiliate of Property Manager from
the Accounts other than to (i) reimburse itself or an Affiliate for expenditures
made on behalf of Owner and approved by Owner, or (ii) pay itself the Management
Fee or other fee payable hereunder; provided that, within fifteen (15) days
after payment to itself of the Management Fee or other fee, Property Manager
shall provide Owner with a statement setting forth the calculations made in
computing the Management Fee or other fee in detail reasonably satisfactory to
Owner. Only those persons specifically authorized by Property Manager and
approved by Owner shall have authority to write checks from the Property Bank
Account. There shall be monetary limits on the checks Property Manager shall be
authorized to write. Checks in excess of $25,000 (excluding debt service and
those items provided for in the Approved Operating Budget) shall require the
prior written consent of Owner.



17

--------------------------------------------------------------------------------




7.02.    Expenses Paid from Property Bank Account. The following costs are to be
paid directly by Owner (or Legacy, acting on Owners behalf):


(a)    Any and all costs necessary for the management, operation and maintenance
of the Property, provided such costs are provided for and are within the limits
of the Approved Operating Budget or specifically approved in writing by Owner;


(b)    Capital expenditures provided for in the Approved Capital Budget or
authorized in writing by Owner and directed by Owner to be incurred by Property
Manager; and


(c)    Any and all costs necessary for emergency expenses as provided in
Section 2.02(f).


Property Manager shall not be obligated to make any advance to or for the
account of Owner or to pay any sums except out of funds in the Property Bank
Account.
ARTICLE 8.    INSURANCE AND INDEMNITY.    


8.01.    INDEMNIFICATION.


(A)    PROPERTY MANAGER AGREES TO AND SHALL, COMPLETELY AND TO THE MAXIMUM
EXTENT PERMITTED BY LAW, INDEMNIFY, DEFEND (WITH COUNSEL REASONABLY ACCEPTABLE
TO OWNER), PROTECT AND HOLD OWNER AND ITS RESPECTIVE PRINCIPALS, OFFICERS,
DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES, AUTHORIZED SUCCESSORS,
AUTHORIZED ASSIGNS AND AGENTS HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, ACTIONS, FINES, PENALTIES, LIABILITIES, LOSSES, TAXES, DAMAGES,
INJURIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ACTUAL ATTORNEYS',
CONSULTANTS' AND EXPERT WITNESS' FEES, AND DEFENSE COSTS AT BOTH THE TRIAL AND
APPELLATE LEVELS) (COLLECTIVELY, "DAMAGES") IN ANY MANNER RELATED TO, ARISING
OUT OF OR RESULTING FROM (I) ANY FAILURE OF PROPERTY MANAGER TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT CAUSING DAMAGE TO OWNER, BUT ONLY TO THE EXTENT
SUCH DAMAGES ARE NOT COVERED BY THE INSURANCE MAINTAINED BY OWNER UNDER SECTION
8.05 BELOW, (II) ANY ACTS OF PROPERTY MANAGER BEYOND THE SCOPE OF ITS AUTHORITY
UNDER THIS AGREEMENT, (III) ANY GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR OTHER
WRONGFUL OR INTENTIONAL ACTS OR OMISSIONS OF PROPERTY MANAGER, AND (IV) ANY
INJURY, DAMAGE OR DEATH TO PROPERTY MANAGER, ITS OFFICERS, DIRECTORS, PARTNERS,
EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES. THE OBLIGATIONS OF PROPERTY MANAGER
UNDER THIS SUBSECTION (A) NOT ARISING FROM GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR OTHER WRONGFUL OR INTENTIONAL ACTS OR OMISSIONS OF

18

--------------------------------------------------------------------------------




PROPERTY MANAGER SHALL APPLY ONLY TO THE EXTENT DAMAGES OF AN INDEMNIFIED PARTY
ARE NOT FULLY PAID BY OWNER’S COMMERCIAL GENERAL LIABILITY INSURANCE DESCRIBED
BELOW IN SECTION 8.05(B). NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT
TO THE CONTRARY, PROPERTY MANAGER'S OBLIGATIONS UNDER THIS SECTION 8.01 SHALL
SURVIVE THE EXPIRATION, TERMINATION OR CANCELLATION OF THIS AGREEMENT, AND SHALL
BIND ANY AND ALL OF THE HEIRS, SUCCESSORS, ASSIGNS, TRANSFEREES AND
REPRESENTATIVES OF PROPERTY MANAGER. THE RIGHTS OF OWNER UNDER THIS SECTION 8.01
SHALL ALSO INURE TO THE BENEFIT OF ANY AND ALL OF THEIR PRINCIPALS, OFFICERS,
DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS, TRUSTEES, HEIRS,
BENEFICIARIES, TRUSTS, SUCCESSORS, ASSIGNS, TRANSFEREES AND REPRESENTATIVES, AND
TO THE BENEFIT OF ANY AND ALL PERSONS AND LEGAL ENTITIES WHO ARE, COULD BE OR
ARE ALLEGED TO BE, LIABLE FOR THE OBLIGATIONS OF OWNER OR SUCH PRINCIPALS,
OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS,
TRUSTEES, HEIRS, BENEFICIARIES, TRUSTS, SUCCESSORS, ASSIGNS, TRANSFEREES AND
REPRESENTATIVES.


(B)    OWNER AGREES TO AND SHALL, COMPLETELY AND TO THE MAXIMUM EXTENT PERMITTED
BY LAW, INDEMNIFY, DEFEND (WITH COUNSEL REASONABLY ACCEPTABLE TO PROPERTY
MANAGER), PROTECT AND HOLD PROPERTY MANAGER (AND ITS EMPLOYEES, AGENTS,
SUCCESSORS, ASSIGNS AND TRANSFEREES) HARMLESS FROM AND AGAINST ANY AND ALL
DAMAGES IN ANY MANNER RELATED TO OR ARISING OUT OF PROPERTY MANAGER'S
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT WHICH ARE (A) WITHIN THE
SCOPE OF ITS AUTHORITY UNDER THIS AGREEMENT, (B) NOT RELATED TO, ARISING OUT OF
OR RESULTING FROM ANY NEGLIGENCE, WILLFUL MISCONDUCT OR OTHER WRONGFUL OR
INTENTIONAL ACTS OR OMISSIONS OF PROPERTY MANAGER (PROVIDED, HOWEVER,
NOTWITHSTANDING THIS CLAUSE (B) WITH RESPECT TO CLAIMS, ACTIONS, SUITS, AND
PROCEEDINGS MADE BY UNAFFILIATED THIRD PARTIES ARISING OUT OF OR RESULTING FROM
BODILY INJURY, PROPERTY DAMAGE, ADVERTISING INJURY OR PERSONAL INJURY, THE
INDEMNIFICATION, DEFENSE AND HOLD HARMLESS OBLIGATIONS UNDER THIS SUBSECTION
8.01(B) SHALL APPLY UNLESS THE ACT OR OMISSION OF PROPERTY MANAGER CONSTITUTES
GROSS NEGLIGENCE (AS OPPOSED TO MERE NEGLIGENCE), FRAUD, MALFEASANCE, OR
WILLFUL, RECKLESS OR CRIMINAL MISCONDUCT) AND (C) NOT OTHERWISE WITHIN THE SCOPE
OF PROPERTY MANAGER’S INDEMNITY SET FORTH IN SECTION 8.01(A) ABOVE.
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, OWNER'S
OBLIGATIONS UNDER THIS

19

--------------------------------------------------------------------------------




SECTION 8.01 SHALL SURVIVE THE EXPIRATION, TERMINATION OR CANCELLATION OF THIS
AGREEMENT, AND SHALL BIND ANY AND ALL OF THE HEIRS, SUCCESSORS, ASSIGNS,
TRANSFEREES AND REPRESENTATIVES OF OWNER. THE RIGHTS OF PROPERTY MANAGER UNDER
THIS SECTION 8.01 SHALL ALSO INURE TO THE BENEFIT OF ANY AND ALL OF THEIR
PRINCIPALS, OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS, TRUSTEES, HEIRS, BENEFICIARIES, TRUSTS, SUCCESSORS, ASSIGNS, TRANSFEREES
AND REPRESENTATIVES, AND TO THE BENEFIT OF ANY AND ALL PERSONS AND LEGAL
ENTITIES WHO ARE, COULD BE OR ARE ALLEGED TO BE, LIABLE FOR THE OBLIGATIONS OF
PROPERTY MANAGER OR SUCH PRINCIPALS, OFFICERS, DIRECTORS, SHAREHOLDERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS, TRUSTEES, HEIRS, BENEFICIARIES, TRUSTS,
SUCCESSORS, ASSIGNS, TRANSFEREES AND REPRESENTATIVES.


(C)    THE RIGHTS AND OBLIGATIONS OF INDEMNITY PROVIDED IN THIS SECTION 8.01
SHALL NOT BE EXCLUSIVE AND SHALL BE IN ADDITION TO SUCH OTHER RIGHTS AND
OBLIGATIONS AS OTHERWISE EXIST INDEPENDENT OF THE PROVISIONS OF THIS
SECTION 8.01.


8.02.    Property Manager's Insurance Responsibility.


(a)    The Property Manager shall maintain during the term of this Agreement,
and any extensions or renewals thereof, each of the following insurance
coverages with deductibles, if applicable:


(i)    Workers’ Compensation Insurance at no less than statutory requirements
including employer's liability with a limit of not less than $1,000,000 each
accident for bodily injury accident and $1,000,000 each employee and policy
limit for bodily injury by disease.


(ii)    Non-Occupational Disability Insurance when required by law, if
applicable.


(iii)    Commercial General Liability Insurance insuring Agent’s property
management business, with limits of not less than $1,000,000 per claim and
$2,000,000 annual general aggregate, and such coverage shall include without
limitation, premises/operations, broad form property damage, personal injury,
contractual liability and independent contractors liability. Limits of liability
may be satisfied through the maintenance of a combination of primary and
umbrella/excess liability policies.


(iv)    Automobile Liability Insurance covering owned, hired and nonowned
vehicles, separate coverage in an amount not less than $1,000,000 combined
single limit for bodily injury and property damage of $1,000,000 each

20

--------------------------------------------------------------------------------




accident.


(v)    Errors and Omissions Insurance coverage in an amount not less than
$1,000,000 each claim and general aggregate.


(b)    Property Manager shall promptly provide Owner no later than three (3)
days after the Effective Date with certificates of insurance or other
satisfactory documentation which evidence that all required insurance is in full
force and effect. Upon request, Property Manager shall provide Owner with a copy
of the foregoing insurance policies. The insurance as required in
Subsections 8.02(a)(i), (ii) and (v) to be maintained by Property Manager shall
provide that the insurer shall provide to Owner thirty (30) days' advance notice
of cancellation or material change. The liability policies required by
Subsections 8.02(a)(iii) and (iv) shall provide that the insurer shall provide
to Owner thirty (30) days' advance notice of cancellation or material change and
shall name Owner and its principals, officers, directors, shareholders,
partners, members, trustees, beneficiaries and employees as additional insureds.
All liability policies shall be written to apply to all bodily injury, property
damage, personal injury and other covered loss, however occasioned, which
occurred or arose (or the onset of which occurred or arose) in whole or in part
during the policy period. Such liability policies also shall contain
endorsements including cross-liability and waiver of subrogation, and shall
contain such other endorsements as may be reasonably required by Owner. The
liability policies required by Subsections 8.02(a)(iii) shall include broad form
contractual liability insurance coverage.


8.03.    Contract Documents; Indemnity Provisions. Property Manager shall use
its best efforts to include in service and supply contracts prepared or executed
by Property Manager respecting the Property provisions to the effect that the
other contracting party shall, to maximum extent permitted by law, indemnify,
defend (with counsel reasonably acceptable to Owner), protect and hold harmless
Property Manager and Owner and their respective principals, officers, directors,
shareholders, partners, members, managers, trustees, beneficiaries and employees
from and against any and all Damages in any manner related to, arising out of
and/or resulting from any damage to or injury to, or death of, persons or
property caused or occasioned by or in connection with or arising out of any
acts or omissions of said contracting party or its employees or agents or
contractors and agree that no principal, officer, director, shareholder,
partner, member, manager, investor, trustee, officer, employee or agent of Owner
shall be personally liable for any of the obligations of Owner hereunder.


8.04.    Ratings of Insurance Companies. All insurance required to be carried by
Property Manager shall be written with companies having a policyholder and asset
rate, as circulated by Best's Insurance Reports, of A‑:VIII or better unless an
exception is approved by Owner.


8.05.    Owner's Insurance Responsibility. Owner shall maintain during the term
of this Agreement, and any extensions thereof, each of the following insurance
coverages which shall be primary and noncontributory insurance with respect to
the Property:


(a)    All-Risk Property Damage Insurance and Loss of Rents Insurance

21

--------------------------------------------------------------------------------




coverage on the Property.


(b)    Commercial General Liability Insurance coverage with a minimum general
aggregate limit of not less than $10,000,000. Property Manager shall be
designated an insured under Owner's commercial general liability insurance
policy while acting within the scope of its authority as Owner's property
manager. All other terms and conditions of this Agreement (including, without
limitation, the indemnification provisions of Section 8.01 and Property
Manager's obligation to maintain insurance described in Section 8.02) shall not
be affected by this Section 8.05(b).


8.06.    Property Manager's Duties in Case of Loss. Property Manager shall:


(a)    Immediately notify Owner of any fire or other damage to the Property; and
in the event of any serious damage to the Property or any releases of hazardous
materials or contaminants, telephone Owner so that an insurance adjustor may
view the Property before repairs are started, but in no event shall Property
Manager settle any losses, complete loss reports or adjust losses on behalf of
Owner or meet with any federal, state or local regulatory agency without the
prior written consent of Owner.


(b)    Promptly notify Owner of any personal injury or property damage occurring
to or claimed by any tenant or third party on or with respect to the Property;
and immediately forward copies to Owner of any summons, subpoena or other like
legal document served upon Property Manager relating to actual or alleged
potential liability of Owner, Property Manager or the Property.


ARTICLE 9.
RELATIONSHIP OF PARTIES and REPRESENTATIONS and WARRANTIES.    



9.01.    Nature of Relationship. In taking any action pursuant to this
Agreement, Property Manager will be acting only as an independent contractor,
and nothing in this Agreement, expressed or implied, shall be construed as
creating a partnership or joint venture or an employment relationship or that of
principal and agent between Property Manager (or any person employed by Property
Manager) and Owner or any other relationship between the parties hereto except
that of property owner and independent contractor.


9.02.    Communications Between Parties. Owner shall rely on Property Manager to
direct and control all operations at the Property; provided, however, Owner
reserves the right to communicate directly with the manager specified in
Subsection 4.01(b)(i), Property Manager's bookkeeper(s) working on Property
matters, all tenants and tenants' representatives, all lease prospects, all
advertising, management, cleaning and servicing firms doing work for the
Property, and all parties contracting with Owner or Property Manager with
respect to the Property.


9.03.    Relationship of Owner and Property Manager with Respect to Leasing.
Property Manager shall not be entitled to any commission or other fee in
connection with the leasing of

22

--------------------------------------------------------------------------------




apartment units at the Property, except as specifically provided in Article 3
hereof. On-site employees of Property Manager shall be entitled to receive
incentive leasing bonuses as may be included in the Approved Operating Budget.
Property Manager shall procure references from prospective tenants, investigate
such references, and use its best judgment in the selection of prospective
tenants. As soon as practicable prior to any residential unit vacancy, Property
Manager shall prepare rental listings and attempt to find a new tenant for such
unit. The parties intend that Property Manager shall be obligated to give
available residential units at the Property exposure at least equal to the
exposure Property Manager gives other available residential units in similar
projects owned, leased, managed or operated by Property Manager or an Affiliate
within a five (5) mile radius of the Property, and Owner shall have the right to
terminate this Agreement pursuant to Section 10.02(e) below if Property Manager
fails so to do. The parties also intend that the Property Manager shall be
obligated to use reasonable efforts in accordance with the Annual Business Plan
to retain existing tenants at the Property, and Owner shall have the right to
terminate this Agreement pursuant to Section 10.02(e) below if Property Manager
fails so to do.


9.04.    No Sales Brokerage Agreement. There are no sales brokerage agreements
between Owner and Property Manager; Property Manager has no brokerage agreement
or understanding (exclusive or otherwise) with respect to the sale of all or
part of the Property on behalf of Owner; and in the event that Owner effects a
sale of the Property, whether on its own or through the use of others, brokers
or otherwise, Property Manager shall be entitled to no compensation, fee or
commission or other payment on account of such sale under this Agreement. Unless
specifically approved by Owner, Property Manager shall have no right to obligate
Owner for the payment of any fees or commissions to any outside real estate
agent or broker for tenant leases. Except as expressly provided to the contrary
elsewhere herein or as otherwise approved by Owner in writing, Property Manager
shall be fully responsible for any compensation due employees of Property
Manager and any real estate brokers cooperating with Property Manager. Property
Manager shall indemnify and hold Owner harmless with respect to any action,
proceeding, claim, liability, loss, cost or expense (including reasonable
attorneys' fees) arising in connection with any claim for brokerage or finder's
fees or any other like payment payable as a result of a breach under this
Section 9.04 by Property Manager. Property Manager’s obligations with respect to
the foregoing indemnity shall survive the expiration or earlier termination of
this Agreement.


9.05.    Confidentiality. Except as may be otherwise required by law, Property
Manager and Owner shall maintain the confidentiality of all matters pertaining
to this Agreement and all operations and transactions relating to the Property.
Owner shall cause Legacy not to disclose any such confidential information other
than as permitted in this Agreement


9.06.    Property Manager Not to Pledge Owner's Credit. Property Manager shall
not, except in the purchase of goods, wares, merchandise, materials, supplies
and services reasonably required in the ordinary course of business in the
operation of the Property or as may be otherwise required in the performance of
its obligations under this Agreement and in either case as previously approved
by Owner, pledge the credit of Owner; nor shall Property Manager, in the name or
on behalf of Owner, borrow any money or execute any promissory note, installment
purchase agreement, bill of exchange or other obligation binding on Owner or the
Property.

23

--------------------------------------------------------------------------------




9.07    Representations and Warranties.
(a)    Property Manager represents and warrants that (i) Property Manager has
full power, authority and legal right to execute, deliver and perform this
Agreement and to perform all of its obligations hereunder and (ii) the
execution, delivery and performance of all or any portion of this Agreement do
not and will not (x) require any consent or approval from any governmental
authority, (y) violate any provisions of law or any government order or (z)
conflict with, result in a breach of, or constitute a default under, the charter
or bylaws of Property Manager or any instrument to which Property Manager is a
party or by which it or any of its property is bound.
(b)    Owner represents and warrants that it has full power, authority and legal
right to execute, deliver and perform this Agreement.
(c)    Property Manager acknowledges and agrees that Owner is relying upon the
representations and warranties set forth in Sections 9.07 (a) in entering into
this Agreement, and Owner acknowledges and agrees that Property Manager is
relying upon the representations and warranties set forth in Section 9.07 (b) in
entering into this Agreement.
ARTICLE 10.    TERMINATION.    


10.01.    Termination by Owner Without Cause. This Agreement may be terminated
by Owner at any time without cause and upon written notice to Property Manager
by Owner, effective thirty (30) days from the date of such notice, which shall
be considered the effective date of termination; provided, however, in the event
Owner terminates the Agreement without cause under this Section 10.1 prior to
the date which is six (6) months after the Effective Date, Owner shall pay
Manager a termination fee equal to one (1) month's Management Fee (such monthly
fee to be determined by calculating the average monthly Management Fee over such
initial term) upon receipt of the materials required under Section 6.06.


10.02.    Termination by Owner for Cause. This Agreement may be terminated by
Owner (or the Property Manager may be required by Owner to change its personnel
assigned as Property Manager for the Property) at any time during the term
hereof upon written notice to Property Manager effective immediately for any of
the following causes:


(a)    If Property Manager shall suspend or discontinue business;


(b)    If a court shall enter a decree or order for relief in respect of
Property Manager in an involuntary case under the federal bankruptcy laws, as
now or hereafter constituted, or any other applicable federal, state or foreign
bankruptcy, insolvency or other similar law, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of Property
Manager or for any substantial part of its property, or for the winding‑up,
dissolution or liquidation of its affairs, and such decree or order shall
continue unstayed and in effect for a period of sixty (60) consecutive days or
if Property Manager shall consent to any of the foregoing;



24

--------------------------------------------------------------------------------




(c)    If Property Manager shall commence a voluntary case or action under the
federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy insolvency or other similar law, or
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of
Property Manager or for any substantial part of its property, or make any
assignment for the benefit of creditors, or admit in writing that it is unable,
or fail generally to pay its debts as such debts become due, or take action in
furtherance of any of the foregoing;


(d)    If Property Manager is grossly negligent or engages in willful misconduct
with respect to its duties or obligations to Owner under this Agreement; or


(e)    If Property Manager commits any other material default in the performance
of any of its obligations under this Agreement, unless such default is cured
with thirty (30) days after written notice of such default is given to Property
Manager, or, if not curable within thirty (30) days, commenced within such
thirty (30) days and diligently prosecuted to completion.


10.03.    Termination by Property Manager. This Agreement may be terminated by
Property Manager, without cause, upon sixty (60) days' written notice to Owner.
This Agreement may be terminated by Property Manager for cause if Owner commits
any material default in the performance of any of its obligations under this
Agreement, including, without limitation, its obligation to pay to Property
Manager any fees due and payable under Section 3.01 above, and such default
shall continue for a period of thirty (30) days after notice thereof by Property
Manager to Owner for non-monetary default or ten (10) days after notice for
monetary default.


10.04.    Orderly Transition. In the event of any termination or expiration of
this Agreement, Property Manager shall use its best efforts to effect an orderly
transition of the management and operation of the Property to an agent
designated by Owner and to cooperate with such agent. Upon termination or
expiration of this Agreement, Property Manager’s rights, if any, to withdraw
funds from any account which contains funds collected in connection with the
Property shall terminate. Property Manager shall remove all signs that it may
have placed at the Property containing its name and repair any resulting damage.
In addition, Property Manager shall deliver the following to Owner on or before
thirty (30) days following the termination or expiration date:


(a)    A final accounting, reflecting the balance of income and expenses for the
Property as of the date of termination or expiration;


(b)    Any monies due to Owner and any tenant security deposits held by Property
Manager with respect to the Property; and


(c)    All keys, property, supplies, records, contracts, drawings, leases and
correspondence, in existence at the time of termination or expiration and all
other papers or documents pertaining to the Property. All data, information and
documents shall at all times be the property of Owner.



25

--------------------------------------------------------------------------------




10.05.    Rights Which Survive Termination or Expiration. Termination and/or
expiration of this Agreement shall in no event terminate or prejudice any right
arising out of or accruing in connection with the terms of this Agreement
attributable to events and circumstances occurring prior to termination or
expiration of this Agreement, and/or all rights and obligations specified in
this Agreement to survive such termination and/or expiration.


ARTICLE 11.    MISCELLANEOUS.    


11.01.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State in which the property is located without
giving effect to the conflict of law principles of such State.


11.02.    Table of Contents and Headings. The Table of Contents preceding this
Agreement and the headings of the various articles and sections of this
Agreement have been inserted for convenient reference only and shall not have
the effect of modifying or amending the express terms and provisions of this
Agreement.


11.03.    Entire Agreement. This Agreement contains the entire agreement between
the parties with regard to the subject matter hereof, and this Agreement shall
not be amended, modified or cancelled except in writing signed by both parties
or by their duly authorized agents.


11.04.    Successors and Assigns. All terms, conditions and agreements herein
set forth shall inure to the benefit of, and be binding upon the parties, and
any and all of their respective permitted heirs, successors, representatives and
assigns. Notwithstanding the foregoing, this Agreement may not be assigned by
Property Manager nor shall Property Manager delegate any of its duties hereunder
without Owner's prior written consent, which consent may be granted or withheld
in Owner’s sole and absolute discretion. Any attempted assignment or delegation
by Property Manager hereunder in violation of this Section 11.04 shall be null
and void and of no force or effect.


11.05.    Waiver. The failure of either party to insist upon a strict
performance of any of the terms or provisions of this Agreement or to exercise
any option, right or remedy herein contained, shall not be construed as a waiver
or as a relinquishment for the future of such terms, provisions, option, right
or remedy, but the same shall continue and remain in full force and effect. No
waiver by either party of any terms or provisions hereof shall be deemed to have
been made unless expressed in writing and signed by such party. In the event of
consent by Owner to an assignment of this Agreement, no further assignment shall
be made without the express written consent of Owner.


11.06.    Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under all applicable
laws. However, if any provision of this Agreement is invalid under any
applicable law, such provision shall be ineffective only to the extent of such
invalidity without invalidating the remaining provisions of this Agreement

26

--------------------------------------------------------------------------------




and, to the fullest extent possible, this Agreement shall be interpreted so as
to give effect to the stated written intent of the parties.


11.07.    Time. Time is of the essence of this Agreement.


11.08.    Attorneys’ Fees. In the event of any legal or equitable proceeding for
enforcement of any of the terms or conditions of this Agreement, or any alleged
disputes, breaches, defaults or misrepresentations in connection with any
provision of this Agreement, the prevailing party in such proceeding, or the
non-dismissing party where the dismissal occurs other than by reason of a
settlement, shall be entitled to recover its reasonable costs and expenses,
including without limitation reasonable attorneys’ fees and costs, paid or
incurred in good faith at the pre-trial, trial and appellate levels, and in
enforcing any award or judgment granted pursuant thereto. Any award, judgment or
order entered in any such proceeding shall contain a specific provision
providing for the recovery of attorneys’ fees and costs incurred in enforcing
such award or judgment, including without limitation (a) post-award or
post-judgment motions, (b) contempt proceedings, (c) garnishment, levy, and
debtor and third party examinations, (d) discovery and (e) bankruptcy
litigation. The "prevailing party", for purposes of this Agreement, shall be
deemed to be that party that obtains substantially the result sought, whether by
dismissal, award or judgment.


11.09.    Further Acts. Owner and Property Manager shall execute such other
documents and perform such other acts as may be reasonably necessary and/or
helpful to carry out the purposes of this Agreement.


11.10.    No Advertising. No publication, announcement or other public
advertisement of the name of Owner in connection with the Property shall be made
by Property Manager, except as may be required by applicable law or with the
prior written consent of Owner.


11.11.    Signs. Signs and building directories are prohibited unless
specifically approved by Owner. Property Manager may place reasonable leasing
signs as required with the prior approval of Owner. All signs must meet all
requirements of local sign codes and ordinances.


11.12.    Owner Exculpatory Clause; Waivers of Jury Trial and Punitive
Damages.     Property Manager agrees that no principal, officer, director,
shareholder, partner, member, investor, manager, representative, trustee,
officer, employee or agent of Owner or of its members or partners shall be
personally liable for any of the obligations of Owner hereunder and that
Property Manager must look solely to the assets of Owner for the enforcement of
any claims against Owner arising hereunder. In addition, Property Manager hereby
waives in connection with any such claim any right it may have to a jury trial
and any punitive or consequential damages.


11.14.    Notices. Any notice required or desired to be given under this
Agreement shall be given in writing and shall be deemed sufficiently given and
served for all purposes when personally delivered or delivered by any generally
recognized courier, or by certified or registered mail, addressed to the
appropriate address shown below. Any notice given by depositing it in the United
States mail as certified or registered mail, postage prepaid, shall be deemed
given five (5)

27

--------------------------------------------------------------------------------




business days after deposit.


Owner:










With a copy to:










With a copy to:


KBS Legacy Partners Lofts LLC
c/o KBS Capital Advisors, LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: David Snyder


KBS Legacy Partners Lofts LLC
c/o Legacy Partners Residential Realty LLC
7525 SE 24th Street, Suite 180
Mercer Island, WA 98040
Attention: Kerry L. Nicholson


KBS Legacy Partners Lofts LLC
c/o Legacy Partners Residential Realty LLC
4000 E. Third Avenue, Sixth Floor
Foster City, California 94404
Attn: W. Dean Henry/Guy K. Hays



Property Manager:








With a copy to:








With a copy to:
Legacy Partners Residential, Inc.
650 S. Cherry Street, Suite 825
Denver, CO 80246
Attn: Derek Avery


Legacy Partners Residential, Inc.
7525 SE 24th Street, Suite 180
Mercer Island, WA 98040
Attention: Kerry Nicholson


Legacy Partners Residential, Inc.
4000 E. Third Avenue, Sixth Floor
Foster City, California 94404
Attn: W. Dean Henry/Guy K. Hays
 
 



11.15.    Counterparts. This Agreement may be executed in any number of
counterparts and each such counterpart shall be deemed to be an original
instrument, but all such executed counterparts together shall constitute one and
the same instrument.


[Remainder of page intentionally left blank]

28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the Effective Date.


OWNER:
KBS LEGACY PARTNERS LOFTS LLC, a Delaware

limited liability company
By:
KBS LEGACY PARTNERS PROPERTIES

LLC, a Delaware limited liability company, its
sole member


By:
KBS LEGACY PARTNERS LIMITED

PARTNERSHIP, a Delaware limited
partnership, its sole member


By:
KBS LEGACY PARTNERS

APARTMENT REIT, INC., a
Maryland corporation, its sole
general partner


By: /s/ Guy K. Hays
Name: Guy K. Hays
Title: Executive Vice President


PROPERTY MANAGER:
LEGACY PARTNERS RESIDENTIAL, INC. , a

Delaware corporation
By: /s/ David S. Lang
Name:
David S. Lang

Its:
Vice President & Designated Real Estate Broker –

Missouri







29

--------------------------------------------------------------------------------




EXHIBIT A


LEGAL DESCRIPTION OF PROPERTY


The land referred to herein is situated in the City of St. Louis, State of
Missouri, and is described as follows:


Tract 1:
A tract of land being Lot 2 of the Highlands At Forest Park, a subdivision in
the City of St. Louis, Missouri, and being in City Block 4002, according to the
plat thereof recorded in Plat Book 74, Page 15 of the St. Louis City Records,
St. Louis City, Missouri, and being more particularly described as follows:


Beginning at the Southwest corner of above said Lot 2, thence along the boundary
lines of said Lot 2, the following courses and distances: North 06 degrees 59
minutes 45 seconds East 268.15 feet; South 83 degrees 00 minutes 15 seconds East
233.09 feet; South 14 degrees 59 minutes 12 seconds West 267.39 feet to a curve
to the right; said curve having a radius of 45.00 feet, an arc distance of 75.11
feet; thence continuing along said boundary line North 69 degrees 22 minutes 32
seconds West 144.83 feet to the Point of Beginning.


Tract 2:
A tract of land being Lot 5A of the Resubdivision of Lot 4 and Lot 5 of
Highlands At Forest Park, a subdivision in the City of St. Louis, Missouri, and
being in City Block 4002, according to the plat thereof recorded in Plat Book
82, Page 22 of the St. Louis City Records, St. Louis City, Missouri, and being
more particularly described as follows:


Beginning at the Northwest corner of above said Lot 5A, thence along the
boundary lines of said Lot 5A, the following courses and distances: South 83
degrees 00 minutes 15 seconds East 233.06 feet; South 06 degrees 59 minutes 45
seconds West 268.14 feet; South 83 degrees 22 minutes 02 seconds West 144.19
feet to a curve to the right; said curve having a radius of 44.50 feet, an arc
distance of 75.45 feet; thence continuing along said boundary line North 00
degrees 59 minutes 41 seconds West 267.94 feet to the Point of Beginning.


Tract 3:
Rights of Easements appurtenant to the above descriptions Parcel 1 and Parcel 2
pursuant to that certain Declaration of Covenants and Restrictions of the
Highlands at Forest Park recorded in Book 1624M, Page 1970 as amended by the
First Amendment to Indenture of Covenants and Restrictions for the Highlands at
Forest Park, City of St. Louis, Missouri recorded in Book 10062004, Page 0232,
and as amended by the Second Amendment to Indenture of Covenants and
Restrictions for the Highlands at Forest Park, City of St Louis, Missouri
recorded in Book 08292007, Page 0206.


Commonly referred to as: 1031 Highlands Plaza Drive W., St. Louis, MO 63110







A-1



--------------------------------------------------------------------------------




EXHIBIT B


RENTAL GUIDELINES
Property Manager may enter into new leases for space at the Property and renew
or extend existing leases without Owner’s prior written consent provided that
each such lease:


1)
for residential apartment units:



a)
is documented using, and does not materially deviate from, the standard lease
form attached as Exhibit C to this Agreement, other than changes required by law
or any governmental agency; and



b)
shall be for initial terms of at least six (6) months and not more than twelve
(12) months, unless a longer lease is included in the Annual Business Plan.



2)
provides for rental rates and terms no less than the suggested daily rates
provided by YieldStar unless otherwise approved by Owner.



3)
is not for a corporate apartment unit except that the Property Manager may enter
into an arms-length lease for corporate apartment units of up to ten percent
(10%) of the total number of apartment units, unless the Annual Business Plan
provides for more than ten percent (10%) of the total number of apartment units
to be available as corporate apartment units; provided, however, unless
otherwise approved by Owner Property Manager will not allow more than 10
corporate leases to expire in any given month.



4)
is an arms-length transaction with a tenant that is not an Affiliate of Owner or
Property Manager (with the exception of apartment units which may be leased to
employees of an Affiliate of the Owner or Property Manager as designated in, and
at rental rates no less than those set forth in, the Annual Business Plan).



5)
Equal Housing Opportunity: Property Manager will do business in accordance with
the Federal Fair Housing Law.



6)
Resident Income: Except as approved by Owner in writing, prospective residents
will have monthly income which will at a minimum be three times the monthly
rent.



7)
Credit: All prospective residents must have satisfactory credit as determined in
the best judgment of Property Manager. As evidence of prospective residents'
satisfactory credit history, Property Manager shall procure a background check
and credit report for prospective tenants from a national reporting agency.



8)
Employment: Property Manager shall confirm employment and salary for prospective
tenants for at least the prior three years by, among other satisfactory methods,
contacting prior employers of prospective tenants.



9)
Previous Residence: If appropriate, Property Manager shall confirm satisfactory
residency for prospective tenants, including without limitation, contacting
previous landlords of prospective tenants.

 
10)
Rental Guideline Changes: Any material changes in the above guidelines shall be
submitted to the Owner for review and approval.


B-1



--------------------------------------------------------------------------------




EXHIBIT C




STANDARD RESIDENTIAL LEASE FORM


(SEE ATTACHED)



C-1



--------------------------------------------------------------------------------




LEGACY PARTNERS RESIDENTIAL RENTAL LEASE AGREEMENT



1.    PARTIES. This RENTAL LEASE AGREEMENT (hereinafter “Lease” or “Agreement”)
dated «LeaseDate» between Legacy Partners Residential, Inc., solely as agent for
the Owner (hereinafter "Agent"), and «Resident1», «Resident2», «Resident3», and
«Resident4», (collectively hereinafter "Resident"). Resident along with the
following minor persons, «NamesofALLMinors» shall be authorized occupants. Upon
execution of this Lease, Resident agrees to pay to Agent a non-refundable
administrative fee in the amount of $«AdminFee» for administrative costs
associated with processing applicable paperwork.
2.    RENTAL INFORMATION – RELIANCE - DISCLOSURE. This Lease is executed
subsequent to Resident completing a Rental Application (Addendum A). Resident
acknowledges that Agent is entering into this Lease in reliance on the
information contained in Resident's rental application and any and all other
information provided to Agent by Resident. If such information is false or
materially misleading, then Agent shall have the option to terminate this Lease
upon written notice to Resident. Resident shall promptly notify Agent in writing
of any subsequent change in the information provided by Resident on Resident’s
Rental Application. Agent may provide information on Resident or Resident’s
rental history for law enforcement, governmental, or business purposes and may
report unpaid amounts to credit agencies.
3.    TERM AND DESCRIPTION. Agent hereby leases to Resident, and Resident hereby
leases from Agent, the Premises in the «CommunityName» apartment community known
as «Address», «AptNumber», «CityZip», County of «County», State of Missouri
(“Premises”) subject to the terms and provisions hereof, for the term beginning
on «StartMonth» «StartDay», «StartYear» (the “Commencement Date”), and ending at
close of business on «EndMonth» «EndDay», «EndYear» (the “Expiration Date”).
Except for any month-to-month periods, any renewals or extensions of the Lease
or term for an additional specified term or renewal must be in writing and
signed by both Resident and Agent.
4.    RENT. Resident agrees to pay Agent periodic total monthly rent of
$«TotalRent» per month, commencing on «StartMonth» «StartDay», «StartYear». The
total monthly rent is the sum of the base monthly rent of $«BaseRent», less a
monthly concession of «MonthlyConcession», plus the options monthly rent of
$«OptionalRentTotal». Resident agrees to pay monthly options rent in the
following amounts for the following options: $«GarageParkingRent» Garage Rent,
Carport / Parking Rent $«OptionalRentTotal», $«StorageRent» Storage Rent,
$«PetRent» Pet Rent, $«WasherDryerRent» Washer & Dryer Rent, and $«OtherRent»
Other Rent. Other Rent consists of (specify): «SpecifyOtherRent». Resident shall
pay total monthly rent on or before the first day of each month without demand
or notice by Agent. Resident shall pay all sums under this Lease when due with
no grace period and Agent may demand any sum due under this Lease on the date it
is due. Resident shall pay all amounts due to Agent at the onsite management
office, or at such other place Agent may designate in writing from time to time.
Resident shall pay all sums due under this Lease by check, money order, or
certified funds. Upon written notice and regardless of Resident’s default, Agent
may at any time require Resident to pay Agent all sums in certified funds, or in
one monthly check or payment rather than in multiple checks or payments.
Resident shall not pay Agent in cash. Agent shall apply on Resident’s account
all monies received from Resident in Agent’s sole and absolute discretion,
regardless of any notations on payments made by Resident or when Resident’s
obligation to pay such monies arose. Unless authorized by statute, Resident's
promise and covenant to pay rent is independent, absolute, without right to
setoff, offset, or deduct by Resident, for any reason whatsoever including but
not limited to any alleged breach of Agent or Owner claimed by Resident.
Regardless of whether specifically stated in any applicable provision of this
Agreement, including any Addendum, any and all rent, amounts, charges, sums,
damages, or money owed by Resident under this Lease shall be considered rent,
and Agent shall have all remedies for non-payment of any amount including
eviction. If Resident tenders any payment to Agent that is less than the full
amount due, Agent may accept, and Agent’s acceptance shall not constitute an
accord and satisfaction under any circumstances regardless of any endorsement to
the contrary or otherwise on any instrument tendered or offered in payment. Any
such payment shall only be deemed a partial payment “on account” of the full
amount due.
5.    PRORATION. If this Lease commences on a date other than the FIRST day of
the month, the Rent for the partial month shall be computed based upon a daily
rate, which shall be calculated by dividing the monthly rent by the number of
days in the applicable month and shall be due upon execution of the Lease. If
this Lease commences after the 20th day of the month, payment of the Rent for
the partial month together with Rent for the next full month will be required
upon execution of the Lease. Notwithstanding any preliminary calculations to the
contrary, the Rent due upon execution of the Lease shall be $«ProRateRent» and
covers Rent through «ProRateEndDate». If at any time any prorated amounts are
due under this Lease, any such prorated amounts will be calculated in accordance
with this paragraph.
6.    SECURITY DEPOSIT. Resident agrees to deposit with Agent
$«GarageParkingDeposit» for garage deposit, $«RemoteDeposit» for remote deposit,
$«AccessCardDeposit» for access card deposit, $«PetDeposit» for a pet deposit,
$«SatelliteDeposit» satellite deposit, and $«AptDeposit» as a general security
deposit. Resident’s deposits total $«TotalDeposits» (hereinafter collectively
“Security Deposit”) to secure Resident’s performance of this Lease. Regardless
of the purpose of any Security Deposit, Agent may apply any deposit to any sum
owed by Resident. Agent on behalf of Owner shall retain any interest earned on
the Security Deposit unless otherwise required by law. Agent shall initially
hold Resident's Security Deposit, subject to further assignment, as authorized
by law. If Owner sells the premises, upon Agent’s compliance with the applicable
law, Resident will look solely to any successor owner or landlord (collectively
“Landlord”), or the successor landlord's broker or manager, as the case may be,
for satisfaction of all claims relating to said Security Deposit, and shall not
look to Agent. Upon a sale or change in management, Resident specifically
consents to and authorizes the transfer of Resident’s Security Deposit to a
successor Owner or management company. Resident shall not apply or use any
portion of the Security Deposit as an offset or reduction to the payment of rent
or other sums due under this Lease at anytime for any reason whatsoever. Agent
shall have the right to apply such portion(s) of the Security Deposit reasonably
necessary to remedy any default(s) by Resident in the payment of rent, or to
repair any damage to the Premises or to Agent’s or Owner’s property caused by
Resident. Regardless of whether specifically stated in any applicable provision
of the Lease, Resident shall always be liable to Agent for any damage caused by
Resident, any occupant, child, family member, guest, invitee, licensee of
Resident, or any other person on the Premises or the community due to Resident.
Regardless of any Security Deposit, if Resident is liable for any damages,
Resident shall pay Agent such damages upon demand. Agent’s right to possession
of the Premises upon Resident’s default shall not be limited in any respect
because Agent holds any Security Deposit. If Agent applies any portion of the
Security Deposit for any purpose while Resident is in possession of the
premises, Resident shall promptly pay Agent upon demand the amount necessary to
restore the deposit to the original amount. Resident’s legal liability to Agent
shall not be limited under any circumstance to the amount of the Security
Deposit. Resident remains liable for and shall promptly pay Agent all sums due
under this Lease in excess of the Security Deposit including but not limited to
all amounts for damages or repairs. Upon vacating for any reason, if Resident
does not leave the Premises in as good condition as when received by Resident
from Agent, normal wear and tear excepted, Agent may apply such portion of the
Security Deposit reasonably necessary to restore the Premises to said condition.
Agent may also apply the Security Deposit to effect repairs, or to pay any sum
owed by Resident to Agent whatsoever, including but not limited to any amount
for final cleaning or repair of floors, floor coverings, drapes, blinds,
windows, walls, fixtures, and appliances, and any damage caused to the Premises
by smoking or smoke. If Resident fails to clean the premises in accordance with
Agent’s written move-out policies, Agent may withhold or deduct reasonable
charges to complete such cleaning from the Security Deposit. Resident contracts
for such cleaning. If Resident fails to leave the premises infestation free or
otherwise causes any infestation, Resident contracts to pay reasonable
extermination charges to restore the premises to infestation free status. Any
extermination charges may be deducted from Resident's Security Deposit. Upon
move-out, Resident agrees to schedule with Agent an inspection of Premises. If
Resident fails to do so, Resident waives all rights to a joint inspection, and
any damage caused to the Premises will be determined solely by Agent. Agent
agrees within thirty (30) days after termination of this Lease, or surrender and
acceptance of the Premises whichever occurs last, Agent shall



Revised 1/2015

--------------------------------------------------------------------------------




mail to Resident at Resident’s last known address a written statement listing
the full and specific reasons for all charges against the Security Deposit
together with a refund of the balance, if any, of the Security Deposit to
Resident. Prior to vacating, Resident shall provide in writing to Agent and the
U.S. Postal Service each Resident’s individual forwarding or last known address.
Resident agrees that any change of forwarding or last known address provided by
Resident to Agent shall only bind Agent if receipted for by Agent. If more than
one person signed this lease, Agent may issue one check for the Security Deposit
refund payable jointly to all Residents and mail such check to any last known
address of any Resident.
7.    UTILITIES. Agent agrees to pay for (if checked) ¨ water, ¨ sewer, ¨ gas, ¨
electric, ¨ trash, ¨ basic cable. In addition to Rent, Resident agrees to pay
any and all other utilities, including related deposits and transfer charges
that Agent has not specifically agreed to pay. Resident shall transfer into
Resident’s name or account effective on the Commencement Date all utilities
serving the premises that are to be paid for by Resident. For any utility bill
or account in Resident’s name, Resident shall not change out of Resident’s name
or allow any such utility to be disconnected for any reason or by any means,
including but not limited to non-payment of utility bills until the Resident
moves out of the Premises. Resident consents to any utility company notifying
Agent of Resident’s failure to pay any utility, or of any pending disconnection.
Resident shall be liable for all utilities until the date Resident vacates or
until the date Resident could have moved out if Resident had given proper
notice, whichever date is later. Utilities shall be used only for normal
household purposes and not wasted. If Resident agrees to pay any utility, Agent
reserves the right to pay any such utility and bill Resident for any utility,
including a reasonable billing or administrative charge for such billing. If
Resident reimburses Agent for any utility charge, Resident agrees to pay such
sum on or before the FIRST day of each month or any date set forth in any bill
from Agent to Resident for any utility. Resident shall pay to Agent upon move-in
a one-time utility transfer fee of $«UtilityTransferFee». Agent shall have the
exclusive right to change or install utility lines, meters, sub-metering or load
management systems, and similar electrical equipment serving the Premises. For
any utility that Resident reimburses Agent for or that Agent bills Resident,
Agent may base reimbursement or billing on any commercially reasonable method of
measuring, estimating, or allocating utility usage among the community’s
residents that Agent reasonably deems to be appropriate, including but not
limited to RUBS (“Resident Utility Billing System”), and Agent may change such
method upon thirty (30) days notice to Resident. If any utilities are
sub-metered for the Premises, Agent will attach an addendum to this Agreement if
required by law. Agent shall have the right, upon thirty (30) days notice to
Resident, to increase the total monthly rent due by an amount reasonably related
to any increase in the cost of any Utility or Service that Agent has agreed to
pay. If Agent provides cable TV at the Community, Agent may change the cable
channels or services provided, at Agent’s sole discretion, during the Lease term
if the change applies to all applicable residents of the community.
8.    LATE, RETURNED CHECK, EVICTION, AND OTHER FEES AND CHARGES. If Agent has
not received the total monthly rent from Resident for any given month on or
before the third day of the month in which such rent is due, Resident shall pay
a late charge of $50.00 on the 4th day of the month plus $5.00 per day
commencing on the 5th day of the month for each and every day monthly rent or
any portion thereof that remains outstanding and unpaid. Agent agrees that the
$5.00 per day late charge will not exceed the number of actual days in a given
month that the amount of rent has not been paid. Dishonored check(s) are any
checks that are dishonored or not paid upon presentment for any reason, or any
electronic payments not paid or credited for any reason. Resident agrees to pay
Owner twenty-five dollars ($25.00) for each dishonored check, in addition to any
applicable late fees. Upon demand, Resident must immediately replace any
dishonored check with certified funds. If Resident tenders to Agent two or more
dishonored checks, Resident shall without notice, demand, or request make all
further payments to Agent in certified funds. If Resident makes any payment in
response to an eviction notice or demand for rent or possession, Resident shall
make such payment in certified funds and not by any electronic payment method.
If Resident makes any payment in response to an eviction notice or demand for
rent, in addition to any other amounts due, Resident shall pay agent’s eviction
administrative and attorneys’ fees and court costs. The eviction administrative
fee is not a late fee or penalty but rather is an addition to any charges set
forth in this Agreement. Resident agrees to pay all Sheriff’s fees if Agent
evicts Resident and incurs Sheriff’s fees.
9.    NOTICE TO VACATE. Resident shall give Agent at least thirty (30) days
written notice of Resident's intent to vacate the Premises at any time and for
any reason, whether during or at the end of the Lease term, any extension, or
renewal thereof or thirty (30) days written notice of Resident’s intent to
vacate when Resident has become a month-to-month tenant. If given, the 30-day
notice period commences on the day after Resident gives notice, and Resident
shall vacate on or before the last day of the notice period. Resident’s notice
to Agent shall be effective only if executed by all Resident(s) who executed
this Lease. Resident’s notice of intent to vacate shall only be effective on the
date the notice is actually received by or receipted for by Agent. Resident
agrees to personally deliver any notice to vacate to Agent to guarantee the
effective date of any notice. If Resident vacates without required and proper
notice, Resident shall be liable to Agent for thirty (30) days of rent
commencing the day after resident vacates the Premises less any amounts of rent
previously or actually paid by Resident during the 30-day period. If Resident
gives proper notice but vacates prior to the end of the notice period without
paying all rent through the notice period, Resident shall be liable to Agent for
thirty (30) days of rent less any amounts of rent previously or actually paid by
Resident covering the 30-day notice period. Resident agrees that the amounts
agreed to be paid by Resident in this paragraph represent a fair amount and
method to allocate the numerous risks and liabilities between Resident and
Agent. Regardless of Resident’s notice or failure to give notice, Resident shall
also be liable to Agent for any and all other amounts due under the lease,
including but not limited to the lease break fee set forth in Paragraph 14, in
addition to any amounts set forth in this paragraph.
Resident Must Initial _______________________
10.    DEFAULTS AND REMEDIES. Resident shall be in default if Resident breaks or
fails to observe or perform any promise, agreement, or covenant set forth in
this Agreement or in any Addendum, or in the Community Policies, including but
not limited to Resident’s failure to timely and fully pay any rent and other
amounts due, abandoning or vacating the Premises without fully performing all
Lease Covenants, or if Resident shall make any misrepresentation. Regardless of
whether specifically stated in any Lease provision or Addendum, Resident is
always and at all times responsible for the conduct of, shall be liable for, and
shall also be in default if any occupant, family member, children, guest,
invitee, or any other person about the Premises or Agent or Owner’s property due
to Resident, or with Resident’s knowledge or consent, breaches or fails to
observe any of Resident’s covenants, promises, or obligations contained in this
Agreement or Addendums. If Resident defaults, Agent shall have all remedies
provided for in this Agreement and at law. In the event of any default under
this Agreement by Agent, unless authorized by statute, Resident’s remedies shall
be limited to either an action for specific performance or declaratory judgment.
Resident waives the right to an award for damages in consideration of Agent’s
Agreement to rent the Premises to Resident. Each right and remedy provided for
and to Agent in this Agreement shall be cumulative and shall be in addition to
each and every other right or remedy provided for in this Agreement and at law,
whichever is greater now or hereafter existing at law or in equity. The exercise
or commencement of the exercise by Agent of any one or more rights provided for
in this Agreement or at law shall not constitute an election by Agent or
preclude the simultaneous or subsequent exercise by Agent of any or all other
rights or remedies. Upon Resident’s default or breach in the performance of any
condition or covenant of this Lease, including Resident’s obligation to pay
rent, Agent shall be entitled to terminate this Lease by giving written notice
to Resident specifying Resident’s default or breach and stating that the lease
will terminate ten (10) days after Resident’s receipt of the notice without
further notice if Resident fails to cure the default or breach within said ten
(10) day period. Resident agrees that such notice shall constitute sufficient
notice to terminate the lease and for Agent to initiate an unlawful detainer
action if the default or breach is not cured within said ten (10) day period,
and Resident waives all other common law or statutory notices. Agent shall be
entitled to double rent for each day Resident retains possession of the Premises
after termination of the Lease pursuant to the paragraph.
11.    ATTORNEYS’ FEES – COLLECTION RELATED COSTS. Resident agrees to pay Agent
all costs incurred by Agent in connection with collecting any rent, amounts, or
damages owed by Resident under this Agreement or to enforce any provision of
this Agreement, including but not limited to any collection costs and reasonable
attorneys' fees from the date any such matter is turned over to an attorney and
regardless of whether suit is commenced.



Revised 1/2015

--------------------------------------------------------------------------------




Resident agrees to pay eighteen percent (18%) interest compounded annually on
all unpaid rent, amounts, or damages owed by Resident from that date of Agent’s
final accounting until such time Resident pays all outstanding amounts. Agent
and Resident agree that any action or proceeding arising out of or in any way
connected with this Agreement, regardless of whether such claim is based on
contract, tort, or other legal theory, shall be heard by a court sitting without
a jury and thus Resident hereby waives all rights to a trial by jury. In any
suit, Agent and Resident agree that the court shall award to Agent Agent’s
reasonable attorneys’ fees and costs if Agent prevails in any such suit.
Resident agrees that suit shall have the broadest possible meaning and includes
by way of example but not by way of limitation any lawsuit, governmental agency
action, including but not limited to any fair housing claim, or any other
proceeding, between Agent and Resident to enforce this Agreement, arising from
this Agreement, or an any way connected with this Agreement or Resident’s
tenancy at the Premises, including but not limited to litigation concerning
Resident's Security Deposit. Notwithstanding anything to the contrary in this
paragraph or Lease, Agent and Resident agree that the Court shall award the
prevailing party in any eviction, unlawful detainer, or rent and possession
action, their reasonable attorneys’ fees and costs. Upon Resident’s default or
breach in the performance of any condition or covenant of this Lease, including
Resident’s obligation to pay rent, Agent shall be entitled to terminate this
Lease by giving written notice to Resident specifying Resident’s default or
breach and stating that the lease will terminate ten (10) days after Resident’s
receipt of the notice without further notice if Resident fails to cure the
default or breach within said ten (10) day period. Resident agrees that such
notice shall constitute sufficient notice to terminate the lease and for Agent
to initiate an unlawful detainer action if the default or breach is not cured
within said ten (10) day period, and Resident waives all other common law or
statutory notices. Agent shall be entitled to double rent for each day Resident
retains possession of the Premises after termination of the Lease pursuant to
the paragraph.
12.    ABANDONMENT. Resident covenants to occupy the Premises and shall be in
default if Resident does not occupy the Premises on a regular, continuing, and
consistent basis unless otherwise agreed to by Agent in writing. Resident shall
have abandoned or surrendered the Premises if Resident turns in all keys or
access devices regardless of whether rent is paid or not. Resident shall have
abandoned or surrendered the Premises if the Resident's personal belongings have
been substantially removed, and in Agent's reasonable judgment the Resident does
not appear to be living in the Premises, and if any of the following events
occur: any move-out or notice to vacate date has passed; Resident is in default
for non-payment of rent for five (5) consecutive days; water, gas electric, or
any other service for the Premises connected in Resident's name has been
terminated or disconnected; or Agent is in the process of judicially evicting
Resident for any reason. Resident also abandons or surrenders the Premises ten
(10) days after the death of a sole resident. If Resident abandons the Premises
or vacates the Premises for any reason and leaves personal property within the
Premises, Resident specifically and irrevocably waives all title and interest
Resident has to such property and grants to Agent full authority to immediately
dispose of same without notice, court order, or accountability. Resident shall
indemnify Owner, Agent, Agent’s employees and representatives against any claim
or cost for any damages or expense with regard to the removal, disposal or
storage of any property, including attorneys’ fees and costs regardless of who
makes a claim against Agent or any other indemnified in connection with Agent’s
removal of any property.
13.    HOLDING OVER. Agent may terminate Resident’s tenancy at the end of any
term, extension, or renewal upon thirty (30) days written notice to Resident
prior to the end of the term, extension, or renewal being terminated. Any notice
given by Agent to any Resident is notice to all Residents who executed this
Lease. Agent may deliver any notice to Resident by personal delivery or by
posting on the premises. If with the consent of Agent, Resident continues in
possession of the Premises after expiration of the Lease Term, any extension, or
renewal, this Lease shall become a month-to-month lease, subject to all the
terms and conditions of this Lease. If Resident becomes a month-to-month tenant,
Resident shall pay Agent for any month-to-month period rent equivalent to the
last month of the preceding term plus $«MonthToMonthFee» per month as a
month–to-month fee. Resident shall be liable for and pay all month-to-month fees
without prior notice or demand from Agent. Agent may raise any rent paid by
Resident when Resident is a month-to-month tenant upon thirty (30) days notice
to Resident prior to the 1st day of the month for which any rent increase would
be effective. The Lease shall then remain in effect on a month-to-month basis
until terminated by either party in accordance with the requirements of this
Lease or pursuant to statute. Upon receipt of any notice to vacate from Agent,
Resident shall vacate on or before date specified in the notice. If without the
consent of Agent, Resident continues in possession of the Premises and fails to
vacate or fails to turn in any keys after expiration and termination of any
lease term, extension, or renewal, or after any notice to vacate, Resident shall
be wrongfully holding over. For any wrongful hold over period, Resident shall
pay Agent rent in the amount of two (2) times the daily rent calculated by using
the total monthly rent from the preceding month.
14.    LIQUIDATED DAMAGES. Resident shall repay any Lease Concessions and shall
be liable to Agent for a lease break fee if for any reason prior to the end of
the Lease Term, any extension, or renewal, Resident vacates the Premises for any
reason without fully performing all Lease covenants including Resident’s
covenant to pay all rent due under the Lease (hereinafter “Lease Break Event”)
for any term, extension, or renewal other than a term for month-to-month. Upon
the occurrence of a Lease Break Event, Resident shall pay a lease break fee in
the amount of $«LiquidatedDamages» as well as pay, repay, or refund any Lease
Concessions in the total amount set forth in any Lease Concession Addendum.
Resident shall pay and otherwise be liable to Agent for the lease break fee plus
the repayment of any Lease Concessions upon the occurrence of a Lease Break
Event regardless of the circumstances which Resident vacates including but not
limited to voluntary surrender, at the request of Agent as the result of
Resident’s default under the Lease, as the result of an eviction or forcible
detainer proceeding or otherwise. Resident agrees that the lease break fee is a
liquidated damage amount agreed to by Resident in consideration of, among other
things, Agent’s waiver to seek from Resident future rent for the entire amount
of any uncompleted rental term, plus re-letting related fees, costs, and
expenses in the event of Resident’s default. If a Lease Break Event occurs,
Resident and Agent intend and agree to fix and liquidate Resident’s liability
for future rent and re-letting damages. Resident agrees that the lease break fee
agreed to be paid by Resident upon the occurrence of a Lease Break Event
represents a fair amount and method to allocate the numerous risks and
liabilities regarding future rent and re-letting damages between Resident and
Agent. Resident agrees the lease break fee only relieves Resident from liability
for the future payment of base monthly rent and re-letting related costs and
expenses. Resident’s agreement to pay the lease break fee and repay any
concessions, or Resident’s actual payment of the lease break fee and repayment
of any concessions shall not under any circumstances release Resident for any
liability to Agent under this Lease for any other charges or amounts due under
the Lease, including but not limited to unpaid utilities, cleaning charges, or
any physical damages to the Premises, and Resident shall at all times remain
liable for said amounts or any other breaches of the Lease. Agent shall retain
all remedies for Resident’s breaches and other non-compliance with the Lease.
Resident shall not be released from liability on this Agreement for any reason
whatsoever unless specifically released by Agent in writing.
Resident Must Initial ________________________    
15.    DELAY IN DELIVERY OF POSSESSION AND FAILURE TO PAY UPON COMMENCEMENT. If
Agent does not deliver possession of the Premises on or before the Commencement
Date for any reason, Agent shall not be liable to Resident for any damages
whatsoever for failure to deliver possession on that date, but Rent payable
under this Lease shall be abated on a daily basis until Agent delivers
possession to Resident. If Agent does not deliver possession of the Premises to
Resident within thirty (30) days from the Commencement Date, either Resident or
Agent may thereafter terminate this Lease by written notice. Rent abatement or
lease termination does not apply if delay is for cleaning or repairs that do not
prevent Resident from occupying the Apartment, or if Agent has offered to
Resident substitute Premises of comparable location and quality at no additional
cost to Resident. If this Lease is not terminated, the original ending day shall
not be extended by reason of any delay in delivering possession of the
apartment. Unless otherwise agreed to in writing by Agent, Resident shall pay,
prior to occupying the Premises or on or before the Commencement Date of the
Lease Term, whichever is earlier, an amount equal to the Total Deposits, any
other fees and charges, the prorated rent if the Lease Term commences on a day
other than the first day of the month, and the first full month of total monthly
rent if this Lease commences after the 20th day of any month. If Resident fails
to pay any amount due under this paragraph, Resident shall be in default, and
Agent may exercise any and all rights and remedies under this Lease or at law
including, without limitation, imposition of late fees as set forth in paragraph
8.



Revised 1/2015

--------------------------------------------------------------------------------




16.    MOVE-IN AND MOVE-OUT. Resident acknowledges that Resident has inspected
the Premises, and that the Premises are in an acceptable "as-is" condition, and
that the Premises are in good, clean, and acceptable repair except as
specifically otherwise agreed to by the parties in writing on Resident’s
Move-In/Move-Out Checklist (Addendum D). Resident specifically acknowledges that
no condition exists in the Premises that makes the Premises materially dangerous
or hazardous to Resident’s life, health, or safety. Immediately upon occupying,
Resident will inspect the Premises and report any defects or problems on the
Move-In/Move-Out Checklist. The Move-In/Move-Out Checklist must be signed and
returned to Agent within 48 hours of occupancy upon which it will be attached
hereto and made a part of this Lease. Resident’s failure to report any defects
or problems with the Premises on the Move-In/Move-Out Checklist within 48 hours
of move-in is and shall be a binding admission that the items described in the
Move-In/Move-Out Checklist are acceptable and in good condition. Subject to the
information on the Move-In/Move-Out Checklist, unless otherwise prohibited by
law, Resident accepts the Apartment in as-is condition, without representation
or warranty of any kind, whether express or implied. Agent specifically
disclaims and Resident specifically waives any warranty or covenant of quiet
enjoyment. Upon moving out, Resident must thoroughly clean the apartment,
including doors, windows, closets, bedrooms, bathrooms, kitchen appliances,
patios, balconies, garages, carports, and storage rooms, and otherwise fully
comply with Agent’s written move-out and cleaning policies, which are
incorporated by reference. If Resident does not clean adequately, Resident shall
be liable for reasonable cleaning charges, including charges for cleaning
carpets, draperies, furniture, walls, etc., that are soiled beyond normal wear
and tear. Resident shall arrange to meet Agent at the Premises prior to final
move-out to inspect the Premises using Agent's Move-In/Move-Out Checklist. Upon
move- out, Resident shall deliver to Agent at the onsite Management Office all
keys to the Premises, access cards or devices, and remotes (collectively “keys”)
issued by Agent to Resident to avoid disputes regarding the date Resident
vacated and surrendered the premises. Resident shall not have vacated and
surrendered possession of the Premises to Agent until and unless Resident has
either turned in all keys to the Premises and Agent has acknowledged receipt of
Resident’s keys, or Resident has abandoned. If Resident fails to turn in keys,
Resident agrees that Resident shall be liable for rent and any other damages in
accordance with this Lease through the date Resident vacated and surrendered the
Premises as determined by Agent in Agent’s reasonable judgment.
17.    USE AND OCCUPANCY. Resident covenants that the Premises are to be used
and occupied by Resident as Resident's principal residence, solely as a private
residential household, not for any unlawful purpose, and not for any other
purpose whatsoever, including any business purpose that is not specifically
allowed by this Lease. Conducting any kind of business except as set forth
specifically herein, including but not limited to childcare services (defined as
the simultaneous care of children from more than one family), in the Premises is
prohibited. Resident may conduct business in the Premises if such business
activity is conducted entirely by computer, telephone, or mail, and no clients,
patients, or other business associates come to the Premises for business
purposes; and if any business so conducted complies with all applicable laws.
Resident shall only use hallways, passageways, and access points for entry or
exit. Resident shall show due consideration for others and shall not behave in a
loud or obnoxious manner, interfere with, disturb, or threaten the rights,
comfort, health, safety, convenience, quiet enjoyment, and use of the community
by Agent, Agent’s employees, Owner, or Owner’s agents or employees, other
residents and occupants and any of their guests, invitees, or the general public
(collectively “others”). In Agent’s sole discretion, Agent may limit or prohibit
Resident from photographing or videoing the community common areas or any
persons in the common areas. Resident shall not disrupt or interfere with
Agent’s business operations, or communicate with Agent, Owner, or their
employees in an unreasonable, rude, or hostile manner. Agent may exclude from
Resident’s apartment or the apartment community guests or others who, in Agent’s
reasonable judgment, have been violating the law, violating this Agreement, or
disturbing other residents, neighbors, visitors, or Agent, its employees, or
others. Agent may also exclude from Resident’s apartment or any outside area or
common area any person who refuses to show photo identification or refuses to
identify himself or herself as a Resident, occupant, or guest of a specific
resident in the community. Agent may deny any Resident access to the Premises,
including by changing the locks, if any court or legal order restrains or bars a
Resident from the Premises. Agent shall be the sole judge of acceptable conduct.
Resident agrees not to permit, commit, or suffer any conduct disorderly or
otherwise, noise, vibration, odor, or other nuisance whatsoever about the
Premises, having a tendency to annoy or disturb others and to use no machinery,
device, or any other apparatus which would damage the Premises or annoy others.
Resident shall not injure Agent’s or Owner’s reputation by making bad faith
allegations against Agent or Owners to others. Occupation of the Premises is
subject to applicable occupancy standards determined by law and by Agent. Only
authorized occupants shall occupy the Premises. Agent must approve any change of
authorized occupants in writing prior to occupancy except for children born or
adopted during the term of the Lease, but such children are subject to
applicable occupancy standards. If any unauthorized person occupies the Premises
for more than seven (7) days without Agent’s consent, such person shall be
deemed an unauthorized occupant and shall be subject to Agent’s approval. Any
approval of any occupant is in Agent’s sole and absolute discretion. Agent may
specifically condition any approval upon, among other things, such unauthorized
occupant completing the normal residency application process including a rental
application and paying Agent’s application fee or other customary fees and
charges required by new residents. Upon Agent’s demand, Resident shall provide
to Agent any information necessary to establish the residence of any person who
appears to be residing at the Premises in Agent’s reasonable judgment. If Agent
claims that any person residing in Resident’s Premises is an unauthorized
occupant, Resident shall bear the burden of proving in any court action or
eviction proceeding that the person challenged by Agent as an unauthorized
occupant does not reside at the Premises.
18.    PROHIBITED CONDUCT. Resident shall not engage in, commit, or permit
unlawful activities whether or not such unlawful activities occur in, near, or
about the Premises. Resident shall not physically harm others or himself. Except
for minor traffic violations, Residents shall comply with and otherwise not
violate any laws, regulations, statutes or ordinances, or engage in any conduct
or activities that would cause Agent to be in violation of the same. Resident
shall not create, bring onto, store, or use within Premises any hazardous or
toxic substances, waste materials, pollutants, or contaminants. Resident and
other persons shall not engage in or facilitate any criminal activity. Criminal
activity means any crime regardless of felony or misdemeanor classification,
conviction, or penalty and includes but is not limited to any criminal activity
that has as one of its elements the use, attempted use or threatened use of
physical force against the person or property of another; any intimidation or
harassment of others; the manufacture, sale, distribution, use or possession of
a controlled substance, as defined by federal law, or defined by any other law,
the manufacture, sale, distribution, use or possession of any illegal drug
regardless of amount, or the possession of drug paraphernalia. Resident and
Agent agree that any criminal activity as defined in this paragraph, this Lease,
or at law is an act which endangers the person and willfully and substantially
endangers the property of Agent, Owner, co-Residents, persons living on or near
the premises, and that such criminal activity constitutes a substantial material
incurable breach of this Agreement. Resident agrees that Resident is at all
times responsible for the conduct and actions of all occupants, children, family
members, guests, invitees, licensees of Resident, or any other person on the
Premises or the community due to Resident, regardless of any culpability or
knowledge on Resident’s part. Resident may not assert as a defense in any
eviction action against Resident based on violation of this paragraph that
Resident did not know any other person was in violation of this paragraph.
Because Resident and Agent agree that a violation of this paragraph constitutes
a material incurable breach of this Agreement, Resident specifically, knowingly,
and intentionally waives any and all legal rights of any kind whatsoever to
claim or insist that Agent must first serve Resident with a demand for
compliance or possession in order to initiate an eviction action against
Resident for recovery of the Premises. Upon any violation of this paragraph by
Resident, Agent may terminate Resident’s right to occupancy without terminating
the Lease or Resident’s obligation to pay rent as set forth in the Lease at
Agent’s election. Proof of the violation of this paragraph shall be by a
preponderance of the evidence, unless otherwise provided by law.
19.    USE OF AMENITIES AND COMMUNITY POLICIES. Resident agrees to comply with
all rules, regulations, and policies now or hereafter set forth by Agent
pertaining to the use of community swimming pools, playground, sport court,
tennis court, Jacuzzi, sauna, barbecue, fitness center, fire pit, or any other
amenities. In addition to any other applicable provision, Resident agrees to
indemnify and hold Agent and Owner harmless from any cost, expense, loss,
damage, or lawsuit resulting from any injury to Resident’s property, Resident,
Resident’s family, guest, invitee, or any person as a result of the use of any
amenities. Resident agrees to abide and comply with all rules and regulations of
the apartment community (hereinafter “Community Policies”) as promulgated by
Agent. Resident’s failure to abide with, comply with, or breach of the Community
Policies is a default under this Lease and subjects Resident to eviction.



Revised 1/2015

--------------------------------------------------------------------------------




By executing this Lease, Resident acknowledges receipt of the current Community
Policies. Resident agrees and acknowledges that Agent may from time to time
amend, abolish, change, or enact new Community Policies for health, safety,
business, financial, legal, or any other legitimate reasons as long as the
Community Policies apply to all applicable Residents. Resident further
acknowledges that Agent may amend, change, abolish, or enact new Community
Policies without prior notice to Resident, and that all Community Policies are
effective upon distribution to Resident regardless of whether Resident has
acknowledged receiving or consented to any change in or enactment of any
Community Policy at any time.
20.    MAINTENANCE OF PREMISES. Resident shall use customary diligence in
maintaining and not damaging the premises, and/or the common areas of the
community. Resident shall maintain the residence in a clean, sanitary, neat,
safe, fit, habitable, and undamaged condition; shall not permit any unlawful or
wasteful activity on the Premises; and shall comply with all laws regarding
public health and safety. Resident shall dispose of all ashes, rubbish, garbage,
and any other waste in a clean and safe manner on a regular basis. Resident must
use plumbing fixtures and facilities, electrical, sanitary, heating,
ventilating, air conditioning, and any other mechanical systems and appliances
in a safe and reasonable manner and in the manner and for the purposes for which
they were designed. Without Agent’s prior written consent, Resident shall not
make any alterations to the Premises, place stickers, deface or permit the
defacing of any part of the Premises; use or install any shades, awnings or
window guards; tamper with, install, or remove any existing alarm systems,
locks, air-conditionings units, space heaters, antennas, additional phone or
cable TV outlets, satellite dishes, or additional fixtures. Resident shall not
drill any holes into the walls, woodwork, or floors of the Premises. If Resident
makes or installs any decorations, alterations, additions, or fixtures without
Agent’s prior written consent, Resident agrees to remove, correct, repair, or
replace at Resident’s expense. Unless authorized by statute or by Agent’s prior
written consent, Resident shall not perform any repairs, painting, wallpapering,
carpeting, electrical changes or modifications to electrical appliances, or
otherwise alter the Premises in any manner. In order to prevent damage in the
Premises and to the community and to, among other things, retard and prevent
mold and mildew in humid conditions, and to avoid freezing pipes in cold
weather, Resident shall at all times provide appropriate or reasonable climate
control, ventilation, and lighting in the unit based on the circumstances. For
similar reasons and others, Resident shall promptly notify Agent in writing of
any mechanical, plumbing, air conditioning or heating malfunctions, visible
moisture accumulation, water leakage, or mold growth.
21.    REPAIRS AND MALFUNCTIONS. Resident shall promptly request, in writing,
any repairs to be made to the Premises or its fixtures, alarm devices, and other
equipment that belong to Agent, except in the case of emergency when oral
requests for repairs to the management office will be accepted. In any
circumstance or situation which involves immediate, imminent, or substantial
risk of harm or damage to property or person, their health or safety, Resident
shall notify Agent immediately of any such circumstances, situation,
malfunction, or necessity for repair. Such circumstances may include but are not
limited to malfunctions of equipment, fixtures, alarm devices, overflowing
sewage, utilities (electrical shorts, gas leaks, or uncontrollable running
water), smoke, fire, explosions, or any other cause. Upon Agent’s actual receipt
of Resident’s written request for repairs (or upon Agent’s oral notification in
case of an emergency), Agent shall act with reasonable diligence and in a
commercially reasonable manner, depending on the facts and circumstances in
making such repairs. After any request for repair by Resident, or during the
making of any repair by Agent, the Lease shall continue in full force and effect
and the rent shall not abate during any such period, except in the event of a
casualty event making the Premises unfit for habitability within the meaning of
Paragraph 30. In making any repair or maintaining the Premises or property,
Agent may temporarily turn off equipment and interrupt utilities to the Premises
or Property or temporarily take any additional action reasonably necessary, in
Agent’s sole and absolute discretion, to effect the repair or perform the
maintenance, and to avoid damage to property, the Premises, or the community
without any liability to Resident whatsoever. Resident shall not under any
circumstances whatsoever either deduct from rent for any repair or make any
repair and attempt to deduct the cost from rent owed to Agent.
22.    LIABILITY. Resident, Resident's family, occupants, guests, invitees, or
any person entering on or about the Premises due to Resident (hereinafter
collectively "Resident") assume any risk(s) whatsoever of damage or injury,
whether to person or property, loss, or destruction of property, in connection
with Resident's occupancy of the Premises or in association with Resident’s use
of the community of which the Premises are a part (hereinafter "Risks"). Such
Risks include but are not limited to damage or injury caused by third parties,
animals, fire, smoke, water, water leaks, fire sprinklers, ice, snow, lightning,
explosions, mold, theft, vandalism, weather or natural elements, interruption of
heating/cooling, utilities, and plumbing systems, use of storerooms or lockers,
use of swimming pools, fitness and business centers, recreational facilities,
fire pit, or any other amenity or facility located in the apartment community or
the lands constituting the same. Agent has no duty to remove any ice, sleet, or
snow but may remove any amount with or without obligation, notice, or liability.
Resident agrees that all property kept in the Premises shall be at the risk of
the Resident. To the greatest extent permitted by law, Agent shall not be liable
to Resident, even for negligent acts or omissions of Agent or Agent's agents,
for any damage or injury, whether to person or property, loss, or destruction to
Resident's property, including, but not limited to any damage or injury, whether
to person or property, loss, or destruction of property sustained by Resident
from any cause, including but not limited to the causes and Risks set forth
herein. To the greatest extent permitted by law, Resident agrees to hold Owner
and Agent harmless and to indemnify Owner and Agent against and from any
lawsuit, loss, cost, expense, damage, or claim including attorneys' fees and
costs resulting from any injury, whether to property or to person, whether to
Resident, Resident’s family, occupants, guests, invitees, or any person entering
the Premises or the community of which the Premises is a part. Unless prohibited
by law, Resident waives any insurance subrogation rights or claims against
Agent, Owner, and their insurers. No employee, agent, or management company is
personally liable for any of Agent’s contractual, statutory, or other
obligations merely by virtue of acting on behalf of Agent. All provisions
regarding Agent’s non or no-liability and no-duty apply to Owner, Owner’s and
Agent’s employees, agents, and management companies. BECAUSE RESIDENT IS NOT
COVERED BY OWNER’S OR AGENT’S INSURANCE AND BECAUSE OF THE RISK ASSUMED BY
RESIDENT UNDER THIS LEASE AND PARAGRAPH, AGENT REQUIRES RESIDENT AND RESIDENT
AGREES TO SECURE A COMPLYING RENTER’S INSURANCE POLICY TO INSURE AND PROTECT
RESIDENT AGAINST RISK OF LOSSES FROM ANY CAUSE. RESIDENT AGREES THAT A COMPLYING
RENTER’S INSURANCE POLICY IS AN ALL RISK PROPERTY AND LIABILITY INSURANCE POLICY
WITH $100,000 MINIMUM OF LIABILITY COVERAGE. RESIDENT AGREES THAT RESIDENT MUST
MEET ALL RENTER’S INSURANCE REQUIREMENTS IN BOTH THIS LEASE AND THE RENTER’S
INSURANCE ADDENDUM PRIOR TO AGENT BEING OBLIGATED TO PROVIDE RESIDENT WITH KEYS
TO THE PREMISES. If Resident fails to obtain and maintain renter’s insurance,
Resident’s failure shall constitute a material breach of this Lease. To avoid
such a breach, Resident agrees that Agent may, but is not required to, purchase,
at Resident’s expense, a policy of standard coverage that meets such insurance
requirements. Resident also agrees that the cost of any insurance purchased by
Agent for Resident shall be charged to Resident as additional rent.
23.    SECURITY AND CRIME. Agent disclaims any and all warranties of security,
crime prevention, or reduced risk of crime whether express or implied. Resident
acknowledges and agrees that protection against criminal action is not within
Agent’s power, that Agent does not provide and does not have a duty to provide
any security protection services, security lighting, or any other security
measures at the Community, that Agent may but has no obligation to conduct
criminal background checks on actual or potential residents or occupants, that
Resident shall look solely to the police and public law enforcement for security
protection, and that Resident is responsible for their and their occupants
personal security at all times. Agent shall not be liable for failure to provide
any security or security related measures and for any criminal or wrongful
actions by third parties against Resident, occupants, guests or others,
including actions by others which cause damage to the property of Resident,
occupants or guests. Any security measures taken by Agent shall at all times be
for Agent’s own purposes and may be altered, changed, or abolished by Agent at
any time. Any security measures taken by Agent shall not create any obligation
on Agent’s part to guarantee that such measures are working or are operational,
or to take further measures, shall not create a guarantee of security or
effectiveness or a guarantee against crime or reduced risk of crime, and shall
not constitute in any respect a waiver of, or in any manner modify, or alter
Agent’s disclaimers of security as set forth in this paragraph. Resident agrees
not to act in any way, which may interfere with or impair any security measure
or device in use or put in use by Agent. In the event of accident, fire, smoke,
suspected criminal activity, or other emergency involving imminent harm,
Resident should contact local



Revised 1/2015

--------------------------------------------------------------------------------




medical emergency, fire, or police personnel. Resident should then contact
Agent. If Resident or any occupant or guest is affected by a crime, Resident
shall make a written report to Agent and to the appropriate local
law-enforcement agency and furnish to Agent the law-enforcement agency’s report
number upon request. Information regarding registered sex offenders is available
from local law enforcement agencies upon request.
24.    RE-ENTRY. Resident shall allow Agent access to the Premises at all
reasonable times for the purpose of inspection, to make necessary repairs or
improvements, or to show the Premises to prospective residents, purchasers, or
mortgagees, or to any other person having a legitimate or necessary interest
therein. Agent shall have the right to re-enter the Premises, with notice when
practical, without notice when not practical, at any reasonable time to examine,
inspect, repair, show, or for any other legitimate or necessary purpose which
Agent determines in its sole discretion. No entry or re-entry by Agent shall
constitute an eviction in whole or in part, at any time, nor shall Agent be
liable to Resident for any inconvenience or discomfort, and the rent shall not
abate during any period that Agent re-enters. Agent may enter, regardless of
whether Resident is present, by duplicate key or by breaking a window or other
means when necessary in Agent’s sole discretion. Agent may enter at anytime in
response to an emergency.
25.    ASSIGNMENT. Agent may assign this Lease. Resident shall not assign this
Lease, or sublet the Premises, or any part thereof without the prior written
consent of Agent, which consent may be withheld in Agent's sole and absolute
discretion. Resident shall not allow any person to occupy the same other than
those occupants listed in this Lease to whom the Premises are rented under this
Lease. Resident may add, subtract, or substitute one or more Residents but only
after first obtaining Agent’s written consent. Agent conditions any change of
residents on requiring any proposed Resident to complete Agent’s application
process and upon all parties executing all documents required by Agent,
including but not limited to executing a written release of applicable security
deposits. If Agent approves a replacement, any departing Resident(s)’ Security
Deposit automatically will transfer to and for the benefit of the replacement
Resident(s), and the departing Resident(s) waive any and all security deposit
rights including any rights to an accounting or refund.
26.    JOINT and SEVERAL LIABILITY. Each person executing this Lease is fully
and personally liable and obligated for promises, covenants, and agreements in
this Lease, including but in no way limited to the promise to pay any and all
rent and other amounts. In the event of default, Agent may enforce his rights
under this Lease against each person individually or against all the persons.
Agent’s notice to any Resident constitutes notice to all Residents and
occupants.
27.    VEHICLES AND PARKING. Not withstanding anything to the contrary, Resident
agrees that Agent shall have the exclusive right and power to regulate and
control any aspect of motor vehicles (includes cars, trucks, motorcycles, RVs,
trailers, etc.) and parking at the community at any time. Agent’s right and
power includes but is not limited to the right but not the obligation to assign
or designate parking spaces. If Resident has executed a Garage, Carport
(Parking), Storage Addendum, Resident agrees that Agent may cancel, change, or
amend the Garage, Carport (Parking), Storage Addendum or reassign Resident a
different garage, and/or parking space upon 72 hours written notice to Resident.
28.    ANIMALS - PETS. Resident shall not be allowed to have or bring, even
temporarily, any animal (including mammals, reptiles, birds, fish, rodents, or
insects) anywhere in the Premises or on the community property at any time,
except by prior written consent of Agent. If Agent agrees to permit Resident an
animal (“pet”), prior to having any pet on the Premises or at the community,
Resident agrees to pay all applicable fees and deposits, and both Resident and
Agent must sign a separate pet agreement or addendum. Resident’s bringing into
or onto the Premises or the community property or the keeping or possession of
any animal for any duration without Agent’s written consent shall constitute a
substantial violation of this Lease. Resident agrees that violation of this
paragraph may result in the immediate termination by Agent of Resident’s right
to possession of the Premises with no right to cure, and subsequent eviction
from the Premises.
Resident Must Initial ________________________
29.    SEVERABILITY. Invalidation of any one of the foregoing provisions,
covenants, or promises by judgment or court order shall in no way affect any of
the other provisions, covenants, or promises contained in this Agreement which
will remain in full force and effect. No provision, covenant, or promise
contained in this Agreement shall be deemed invalid or unenforceable because
such provision, covenant, or promise does not provide for or grant Agent or
Resident equal or reciprocal rights.
30.    CASUALTY, CONDEMNATION, OR EMINENT DOMAIN. If the Premises or any part of
the community are destroyed due to fire, explosion, or other casualty, or if the
Premises or any part of the community become unsafe, hazardous, or uninhabitable
as determined by Agent in its sole and absolute discretion, Agent may, at its
option, upon written notice to Resident either immediately terminate this Lease
or repair the Premises. Regardless of the extent of damage to the Premises or
any portion of the community, Agent may also upon written notice immediately
terminate this Lease, if in Agent’s sole and absolute discretion, any repairs
necessitated by any event would be either impractical or dangerous if Resident
continued to occupy the Premises. If Agent elects to repair the Premises and if
the damage or casualty event is not due to Resident’s negligence or intentional
conduct in Agent’s sole and absolute determination, the Rent on the damaged
Premises shall be abated and prorated from the date on which the Premises became
uninhabitable to the date on which Resident may reoccupy the Premises, as
determined by Agent in its sole discretion. If the damage or casualty event is
due to Resident’s negligence or intentional conduct, the rent shall not abate or
prorate and Resident shall be liable to Agent for any amounts due under this
Lease plus all damage caused by such negligent or intentional conduct. If the
damage or casualty event is not due to Resident’s negligence or intentional
conduct and if Agent elects to repair the Premises, Agent may, but has no
obligation to, provide suitable substitute accommodations within the Community
upon terms and conditions acceptable to Agent. If Agent provides any substitute
accommodations, Agent may but shall not be required to pay any costs associated
with providing any substituted accommodations. After any casualty event and
repair, Agent may elect to have Resident vacate any substituted accommodations
or Premises and reoccupy any repaired Premises. If Agent does not elect to
repair the Premises, the building in which the Premises are located, or the
community, this Lease shall immediately terminate. In the event of any casualty,
Agent shall under no circumstances be obligated to Resident for finding or
paying for replacement accommodations and for any other expense, damage, or
inconvenience suffered by Resident. Resident is required to obtain appropriate
insurance to protect Resident against such event. If the whole or any part of
the Premises is taken by governmental authority under eminent domain for any
public or quasi-public use or purpose, then the Lease Term will terminate on the
date when possession of the part so taken is required for such use or purpose.
All damages awarded for such taking will belong to and are the property of
Agent.
31.    ENFORCEABILITY – BROKERAGE RELATIONSHIP. Legacy Partners Residential,
Inc. (“Legacy”) and Resident(s) have NOT entered into any Real Estate Brokerage
Agency Agreement or Relationship. The working relationship between Legacy and
Resident(s) is only for the Premises leased. Resident understands and
acknowledges that Legacy is the Agent for the property owner (Owner), and Legacy
represents only the Owner’s interests in this transaction. Legacy is not
considered an agent for the Resident(s) at any time for any reason. Resident(s)
are a customer in this transaction. A customer is a party to a real estate
transaction with whom the broker (Legacy) has no brokerage relationship because
such party has not engaged or employed the broker, either as the party's agent
or as the party's transaction-broker. Resident(s) acknowledge that prior to
executing this Lease, Legacy advised and recommended that Resident(s) obtain
either their own broker or legal advice from an attorney if Resident(s) desired
representation in this transaction. The Owner of the property has designated
Legacy as its general Agent and granted to Legacy the authority to manage and
administer the Premises and Property and to enter into, administer, and enforce
provisions of this Rental Agreement or Lease and any subsequent renewals.
Resident acknowledges that Agent, or its successor as appointed by Owner has
legal standing and is a real party in interest in or to any judicial action or
proceeding regarding this Lease. In the event of any actual or alleged failure,
breach or default by Agent: 1) the sole and exclusive remedy shall be against
the legal entity that owns the apartment community



Revised 1/2015

--------------------------------------------------------------------------------




(“Ownership Entity”) and its Ownership Entity assets; 2) Regardless of whether a
natural person or not, no individual member, partner, or shareholder
(hereinafter collectively “member”) of the Ownership Entity shall be sued or
named a party to any suit or action; 3) No service of process shall be made
against any member of the Ownership Entity; 4) No member of the Ownership Entity
shall be required to answer or otherwise plead to any service of process; 5) No
judgment will be taken against any member of the Ownership Entity; 6) any
judgment taken against any member of the Ownership Entity may be vacated and set
aside as to any member of the Ownership Entity, and each of them; 7) No writ of
execution will ever be levied against any assets of any member of the Ownership
Entity; 8) These covenants and agreements are enforceable both by Owner and
member of the Ownership Entity, and shall survive any termination of Resident’s
right to possession of the Premises or any termination of this Lease.
32.    NON-WAIVER. No waiver of any term, provision, or condition of this Lease
or Agent’s failure to insist upon strict compliance with the terms of this Lease
in any one or more instances shall be a further or continuing waiver of any such
term, provision, or condition, or as a waiver of any other term, provision,
condition or right under this Lease, or a waiver of Agent’s right to act on any
current or future violation by Resident, or to make any current or future demand
for payment of any amounts due under this Lease. Resident’s obligation to pay
any rent, lease break fee, or any other amounts shall not be waived, released,
or terminated by Agent’s service of any notice, demand for possession, or
institution of any forcible entry and detainer action which may result in a
termination of Resident’s right of possession. Agent’s acceptance of any sums of
money from Resident following an event of default shall be taken to be a payment
on account by Resident and shall not constitute a waiver by Agent of any rights,
nor shall any such payment cure Resident’s default if such payment is less than
the full amount due and outstanding, nor shall any such payment from Resident
reinstate this Lease or Resident’s right to possession if previously terminated
by Agent. During any period that Resident has been served with, is under, or
subject to a demand for compliance for breach of any non-monetary covenant,
Resident agrees to pay rent or any other amounts due, and Agent may accept any
such payments and Agent’s acceptance of the same shall not be a waiver of
Agent’s rights on any notice or demand for non-compliance for breach of a
non-monetary covenant. When Agent’s consent is required, Agent’s consent in one
or more instances shall not be deemed continuing consent or relieve Resident of
obtaining Agent’s consent in the future.
33.    ENTIRE AGREEMENT. This Lease contains the entire Lease between the Agent
and Resident and may not be modified in any manner except by an instrument in
writing signed by both Resident and Agent. Resident acknowledges that neither
Agent nor any of Agent’s representatives have made any oral promises or
representations not contained herein, and that Agent’s onsite representatives
(including management personnel, employees, and agents) have no authority to
waive, amend, modify, or terminate this Lease or any part of it, unless in
writing, and no authority to make promises, representations, or Leases that
impose any duties or obligations on Agent unless in writing. In filling out,
processing, and completing this Lease contract some clerical, scrivener’s,
human, computer, and/or mathematical errors may occur. In the event of any such
errors or mistake, Resident agrees to cooperate with Agent to execute or
re-execute any document necessary to correct any such mistake or error upon
demand by Agent. If Resident fails to cooperate by executing or re-executing any
document, Agent may terminate this Lease upon written notice to Resident.
34.    FAIR HOUSING. Agent is dedicated to honoring all fair housing laws. Agent
will permit reasonable accommodations and modifications as required by fair
housing laws. Prior to making any modifications, Resident and Agent may be
required to enter into a modification agreement to govern the approval and
implementation of any modifications as well as restoration obligations, if any.
Resident agrees that requests for reasonable accommodations and modifications
are facilitated when made in writing and agrees to make all such requests in
writing when possible. Resident acknowledges that Agent has written forms to
facilitate fair housing requests and that Agent will assist Resident in any fair
housing matter upon request.
35.    MILITARY. If Resident becomes an active duty member of the United States
Armed Forces or in the event of a military transfer by an active duty member of
the United States Armed Forces to another active duty station, Resident may
terminate the Lease, without penalty, in accordance with the following terms and
conditions: (i) Resident must deliver to Agent at least thirty (30) days prior
written Notice to Vacate; (ii) Resident must deliver to Agent a copy of the
official orders that deploy Resident with a military unit for a period of not
less than ninety (90) days or permanent change-of-station orders to permanently
depart the local area to a military base which is more than fifty (50) miles
from either (1) the main gate of the military base to which Resident was
assigned to as of the Effective Date of the Orders or (2) in the case of a new
active duty member, from the Community; (iii) all unpaid Rent, if any, must be
paid through the effective day of such termination; and (iv) Resident must make
satisfactory arrangements with Agent to pay all costs incurred by Agent to
repair the damages referred to below, if any. Upon completion of the above terms
and conditions, Resident’s obligations and responsibilities under the Lease
shall then be deemed fulfilled. A transfer due to deployment with a military
unit for a period of less than ninety (90) days (unless Resident no longer
receives quarters allowance), separation, retirement, enlistment term
expiration, and/or a move to base housing does not constitute a permanent
change-of-station order. After Resident has vacated the Premises, Resident is
entitled to the return of Resident’s Total Deposits, less lawful deductions for
damages to the Premises, reasonable wear and tear excepted. The release of a
Resident under this paragraph will not release any other Resident, unless such
other Resident is the spouse or legal dependent of the Resident receiving
permanent change-of-station orders.
36.    LOW INCOME OR SUBSIDIZED HOUSING. If Resident entered into this agreement
as a Low-Income Tenant, Subsidized Tenant, or as a Tenant on a Tax Credit
Property, the community may be subject to laws and regulations that would result
in Owner losing the tax credit or other subsidies for the Premises or for the
entire property if a single Tenant does not meet applicable program
requirements. Accordingly, if it is discovered at any time after execution of
the Agreement, that Resident either failed to initially qualify or fails to
continue to qualify with respect to the income computation and certification
required under the Internal Revenue Code or any law adopted by any applicable
governmental authority governing the property, Agent may terminate this
Agreement upon written notice to Resident. Resident specifically agrees and
acknowledges that Agent shall have this right of termination regardless of the
reason Resident does not qualify or meet program requirements, including but not
limited to as a result of any material misrepresentation made by the Tenant or
due to any mistake, regardless of cause and regardless of who made the mistake.
37.    ADDENDUMS
The following documents whether attached or not hereby become additional
provisions to this Lease when checked:
A
x
Rental Application
B
x
Concessions Addendum
C
x
Community Policies Addendum
D
x
Move-In / Move-Out Inspection Checklist Addendum
E
x
Standard Charge Addendum
F
x
Renter’s Insurance Addendum
G
x
Pet Addendum
H
x
Access Cards, Devices, and Remotes Addendum
I
x
Garage, Carport (Parking), Storage Unit Addendum
J
x
Washer / Dryer Addendum
K
x
Antenna and Satellite Dish Addendum
L
x
Mold Prevention Addendum
M
x
Pest Control Addendum




Revised 1/2015

--------------------------------------------------------------------------------




N
x
Security Policy and Release Addendum
O
x
Fitness Center & Business Center Rules, Regulations Addendum
P
x
Pool Rules and Regulations Addendum
Q
x
Utility and Services Addendum
R
x
Waste Valet Services Addendum
S
x
Drug-Free/Crime-Free Services Addendum
 
 
 
T
¨
Lease Change Addendum
U
¨
Assistive Animal Addendum
V
¨
Lead-Based Paint and Asbestos Addendum
W
¨
No Smoking Addendum
X
¨
Parking Permit Addendum
Y
¨
Intrusion Alarm Addendum



38.    BINDING EFFECT. This Lease shall be binding upon and inure to the benefit
of Agent and Resident and their respective successors and assigns. This Lease
shall be construed under Missouri law. By executing below, each Resident
represents that he or she is of legal age and has the required capacity to enter
into this binding Lease. This Lease is not effective against Agent or Owner
until executed and delivered to Resident by Agent. However, Resident’s execution
shall constitute an offer to lease the Premises pursuant to the terms of this
Lease, this offer shall remain irrevocable for a period of seven (7) days after
the date of execution by Resident. THIS LEASE CONSTITUTES A LEGALLY BINDING
CONTRACT ENFORCEABLE BY LAW. EXECUTION BY THE PARTIES ACKNOWLEDGES FULL
ACCEPTANCE OF ALL THE TERMS AND CONDITIONS CONTAINED HEREIN.
IN WITNESS WHEREOF, Agent and Resident have executed this Lease as of the date
set forth below.








______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner
_____________________________________________________

Resident - «Resident2»                    
_____________________________________________________
Resident - «Resident3»                
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»            

Solely As Agent for Owner    




Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM B - CONCESSIONS



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4» (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip», County of «County», State
of Missouri (“Premises”).


The following is a list of Concessions that are being given to Resident during
the term identified in the Lease, not including any month–to-month holdover
period. Resident understands that these concessions may or may not apply upon
any renewal, transfer, or extension, depending on the terms of any renewal,
transfer, or extension.
                    
Resident Must Initial ________________________


1.
Monthly concession of $«MonthlyConcession»

2.
«Concessions1»

3.
«Concessions2»

4.
«Concessions3»



1.     In the event monthly rent is not paid on or before the third day of the
month in which such rent is due, any Lease Concession received by the
Resident(s), as specified above, will become void for the delinquent month and
must be repaid to the Property by the 4th day of the current month along with
any applicable late fee(s).
Resident Must Initial ________________________


2.     In the event the Resident vacates the Premises before the lease term
expires, any current or prior Lease Concession received by the Resident, as
specified above, will become void, and all current and prior concessions must be
repaid in full to the Property on or before the move-out date in accordance with
the Lease Agreement. In the event of any conflict between this Addendum and
Resident’s Lease Agreement, Resident’s Lease Agreement shall control. This
Addendum in no way changes the terms or conditions of the Lease.
                        
Resident Must Initial ________________________






______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            
_____________________________________________________
Resident - «Resident3»                
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»            

Solely As Agent for Owner    




Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




 
ADDENDUM C - COMMUNITY POLICIES





This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip», County of «County», State
of Missouri (“Premises”).


Resident shall comply with the Community Policies stated below and any
additional rules applicable to the Premises, the Property, and common areas that
Agent may deem necessary and that are publicly posted as provided by law.


1.     All monies received by Agent must be in the form of approved electronic
fund transfers, personal check, money order, cashier’s check, or certified
funds. No cash will be accepted at the management office.


     Resident Must Initial ________________________


2.    All garbage, rubbish, and waste shall be promptly disposed of in a clean
and sanitary manner at reasonable and regular intervals and is not to be left on
patio, balcony, near front door, or beside the Dumpster. However, if the
Community has Valet Waste Services, Resident may leave trash in designated
receptacle by front door. Resident assumes all costs of fumigation and
extermination of infestation occurring during the Resident’s tenancy as a result
of Resident’s failure to comply with this policy or for any other reason caused
by Resident.


Resident Must Initial ________________________


3.     Resident and their guests shall refrain from making loud or boisterous
noise or any other objectionable behavior. Resident shall observe and comply
with quiet hours that are between 10:00 p.m. and 7:00 a.m. Resident and their
guests shall not commence, suffer, or permit any nuisance in, on, or about the
Premises or Property or in any way annoy, molest, or interfere with the quiet
enjoyment of any other Residents or with the management of the community.


Resident Must Initial ________________________


4.    There shall be no playing, running, loitering, or consumption of alcoholic
beverages in public halls, stairways, elevators, sidewalks, garage, parking
areas, or in any inappropriate common area as determined by Agent in Agent’s
sole discretion..


5.    No bicycles, baby carriages, motorcycles, or other personal effects shall
be stored in or near halls, stairways, elevators, laundry rooms, sidewalks, or
other public areas. Resident shall remove any shopping cart brought unto the
property.


6.    No wires, aerials, antennas or satellite dishes for radio or television
shall be installed on the roof, balconies, patios, decks, or other parts of the
building without prior written permission of the Agent.


7.    No blinds, awnings, draw shades, or non-conforming curtains or drapes
shall be installed on windows of the apartment without written permission of
Agent. No aluminum foil or tinting on windows or the posting of signs or
messages in or on any window shall be permitted. Holiday decorations shall not
be put up more than thirty (30) days prior to any holiday and shall be removed
no more than thirty (30) days after any holiday. Agent in its sole discretion
retains the right to have Resident change or alter the appearance of any window
or outside door to maintain the appearance desired by Agent.
 
8.    No signs or advertising shall be posted in or about the apartment,
community, or common areas without written permission of Agent. There shall be
no door-to-door advertising or soliciting by Resident or their guests.


9.     Toilets and sinks are to be used only for the purpose for which they are
intended. Do not dispose of dust, rubbish, coffee grounds, toys, diapers,
sanitary napkins, tampons, dental floss, cat litter, etc., into toilets or
sinks. Resident shall be charged for the unplugging and repairs of toilets,
sinks, and garbage disposals due to misuse.


Resident Must Initial _________________________


10.    Resident is not permitted access to the roof, except in case of an
emergency.


11.    The laundry room(s) and its facilities shall be used only for washing and
drying of the usual personal and household articles. No cleaning with flammable
materials or dyeing of clothes in washing machines is permitted. Agent and/or
Owner shall not be responsible for loss or damage to personal property. Drying
of clothes or other household articles shall not be permitted on patios,
balconies, or hallways.


12.    Motor vehicles include but are not limited to cars, trucks, motorcycles,
RVs, trailers, etc. No recreational or commercial vehicles, trailers, boats, or
campers shall be stored or parked on the community or common areas at any time.
Commercial vehicles are permitted on the Property only with prior written
consent of Agent. Oversized vehicles that occupy more than one parking space are
not permitted on the Property at any time. Resident shall not use any parking
area or space for storage. Changing oil, performing mechanical repairs, or
washing vehicles or motorcycles in any parking garage, area, or space is
prohibited. Resident and their guests are allowed to park within the community
in designated parking spaces only. Any vehicle that in Agent’s reasonable
determination is unsightly, unsafe, unauthorized, prohibited, unlicensed or that
has expired tags, abandoned, improperly parked, illegally parked, parked in a
reserved or designated space, impedes traffic, impedes property operations or
services, leaks, or that is inoperable will be towed at owner’s or Resident’s
expense. Notice is not necessary but will be attempted when practical or
feasible. Motorcycles are to be parked only in assigned stalls and are not
permitted on the sidewalks, in landscaped areas, or in any building at any time.
Any vehicle parked in fire lanes, designated reserved spaces, or handicap spaces
without proper authorization will be towed at Agent’s discretion without notice
to the owner. Any vehicle that belongs to any Resident or occupant that has
surrendered or abandoned possession of the Premises may be towed immediately
without notice. Parking garages, areas, or spaces shall only be used for parking
and not for any other purpose. Resident agrees that Resident’s use of any
parking facility, area, or space is at Resident’s sole and exclusive risk. If
Agent tows any vehicle, Resident shall be liable for and pay Agent or any other
person all costs and expenses incurred or associated with any towing. Resident



Revised 1/2015

--------------------------------------------------------------------------------




agrees to hold Agent harmless and indemnify Agent if any towing of any vehicle
of Resident, occupant, or guest is required.


Resident Must Initial _________________________




13.    In the event Resident is locked out of their apartment, Agent shall
assist in gaining entry to the apartment, without charge during office hours.
The charge assessed outside of office hours is $40.00.


Resident Must Initial ______________________



Revised 1/2015

--------------------------------------------------------------------------------






14.     The use of balconies and patios for the purpose of storage and/or
laundry drying is prohibited. Breezeways are not to be used as a patio or
storage. Balconies and patios must be maintained in a neat, clean, and
attractive condition. Only outdoor and/or patio furniture is allowed on any
patio or balcony. Gasoline or other hazardous materials are not to be stored in
the Premises, or any storage area, or any garage, or parking space. Dead plants,
boxes or garbage are prohibited on balconies/patios at all times. Resident shall
not hang or place towels, swimwear, blankets, or anything else on or over any
balcony. Resident shall promptly comply with Agent’s request to clean, remove
property, or alter the appearance of any patio or balcony that in Agent’s sole
discretion is unsightly or otherwise does not comply with this paragraph.


Resident Must Initial ________________________
    
15.    Resident acknowledges the existence of an operating smoke detector and
carbon monoxide alarm in the apartment. These safety devices have been installed
in accordance with the manufacturer’s published instructions and Resident
understands that these devices have been provided to help insure the Resident’s
safety, but must not be considered a guaranty of safety. Resident agrees to
keep, test, and maintain both safety devices in good repair. Batteries may not
be removed from the smoke detector or carbon monoxide alarms, unless inspection
and/or maintenance of the devices make it necessary to do so. These
responsibilities are in effect throughout the Resident’s occupancy. Resident
agrees to give immediate written notification to the leasing office should any
detector be malfunctioning or missing. Resident understands that, per State Code
Regulations, a service representative must gain access to said apartment every
six (6) months to check the detector’s operation. Proper notification will be
given.
            
Resident Must Initial ________________________


16.     Resident understands that as a “We Care” service and as a convenience to
the Resident, the Management/Leasing office will accept packages/mail/deliveries
on behalf of the Resident, unless a written notice is given stating that the
Resident does not want this service. The Resident also agrees to pick up
packages/mail/deliveries within five (5) days of delivery or it will be returned
to the sender. Unless Resident notifies Agent and applicable carrier otherwise
in writing, Resident authorizes Agent to accept, but Agent has no obligation to
accept, packages on behalf of Resident and/or occupant on the terms set forth in
this paragraph. Once the delivery company has notified Resident that it has
delivered a package for Resident to the Management/Leasing Office, Resident must
pick-up such package within five (5) business days. Resident agrees that Agent
shall not be responsible for lost, misplaced, stolen, or damaged packages
accepted by Agent on behalf of Resident or occupant.


17.    Resident agrees (i) that only Resident, occupant, and guests may use the
recreational facilities and amenities located in the Community including but not
limited to, the community center, laundry facilities, swimming pools, tanning
beds, spas, tennis courts, business centers, fitness centers, and exercise
equipment, if any (collectively, “Facilities”); (ii) to abide, and to cause each
occupant and guest to abide, by all rules and regulations (posted or otherwise,
as the same may be amended by Agent from time to time) for the use of the
Facilities; (iii) to avoid, and to cause each occupant and guest to avoid,
conduct which Agent in its reasonable business judgment deems inappropriate or
disruptive; and (iv) that, in the event of a default under this paragraph by
Resident or any occupant or guest, Agent may suspend or revoke Resident’s or any
occupant’s or guest’s use of any or all of the Facilities and such a default
shall constitute a default under the Lease. Resident, on his/her own behalf and,
to the extent permitted by law and in equity, on behalf of each of occupant and
guest, hereby assumes all health risks and all risks of personal injury, death,
property loss or other damages and releases Agent from liability which may
result from or arise out of attendance at or use of the Facilities by Resident,
occupant or guests, as the case may be.


18.    Resident agrees to conform to all rules, regulations, and policies now or
hereafter set forth by Agent pertaining to the use of community swimming pools,
playground, sport court, tennis court, Jacuzzi, sauna, barbecue, fire pit, etc.
Resident further agrees to indemnify and hold Agent and Owner harmless from any
loss, cost, expense, damage, or lawsuit including reasonable attorneys’ fees
incurred or sustained as a result of or in connection with the use of any
community amenity or property. Resident also indemnifies and holds Agent and
Owner harmless from any lawsuit or damages resulting from any injury to
Resident, Resident’s family, guest, employees, or any person as a result of use
of any amenities. The Agent shall not be liable for failure to operate swimming
pool, pool area, sauna baths, whirlpool and/or other recreational facilities,
and Agent reserves the right to close any and all these facilities at any time
at its sole discretion.


19.     Use of any charcoal grill, fire pit, or deep fryer is strictly
prohibited anywhere on the Community. Resident shall not maintain or use any
other type of barbecue grill or similar device or apparatus (“grill”) if
prohibited by any law, ordinance, or regulation, including but not limited to
any fire department rule or policy. Before grilling or barbecuing, Resident
shall verify with the onsite management office whether barbecuing or grilling is
permissible at Resident’s community. If permissible and not prohibited, Resident
will only grill or barbecue in compliance with any applicable laws and these
community policies and the Lease Agreement.


Resident has read and agrees to comply with all of the Community Policies.
Resident understands that failure to follow any of the stated policies is a
violation of the Lease and is grounds for termination of Resident’s right of
occupancy and eviction from the Premises.




______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                        
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident3»

Solely As Agent for Owner    
_____________________________________________________    
Resident - «Resident4»    
Date ______________________







Revised 1/2015

--------------------------------------------------------------------------------




 
ADDENDUM D - MOVE-IN / MOVE-OUT INSPECTION CHECKLIST



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip», County of «County», State
of Missouri (“Premises”). Resident agrees that inspection executed by single
Resident binds all Residents as to the condition of unit at move-in or move-out.
Move-in Date: «StartMonth» «StartDay», «StartYear». Move-Out Date:             


 Item/Area
Move-In
Move-Out
Cost
 
Item/Area
Move-In
Move-Out
Cost
KITCHEN
 
BATHROOM #1
 
Floor Covering
 
 
$
Floor covering
 
 
$
Walls
 
 
 
Walls
 
 
 
Ceiling-lights
 
 
 
Towel Racks
 
 
 
Stove
 
Doors
 
 
 
Outside-controls
 
 
 
Ceiling-lights
 
 
 
Burners-drip pans
 
 
 
Exhaust
 
 
 
Oven-racks
 
 
 
Bowl & Seat
 
 
 
Broiler pan
 
 
 
Counter Area
 
Hood-filter
 
 
 
Counter top
 
 
 
Fan-light
 
 
 
Sink-faucet-drain
 
 
 
Counter Area
 
Mirror
 
 
 
Counter top
 
 
 
Tub/Shower
 
Sinks-faucet
 
 
 
Tub-floor
 
 
 
Drains-disposal
 
 
 
Tile-walls
 
 
 
Dishwasher
 
Faucet-drain
 
 
 
Outside-controls
 
 
 
Door-runners
 
 
 
Inside (all parts)
 
 
 
Cabinets/Closet
 
Refrigerator
 
Doors
 
 
 
Outside
 
 
 
Shelves-drawers
 
 
 
Under
 
 
 
Medicine cabinet
 
 
 
Inside (all parts)
 
 
 
Under sink
 
 
 
Ice cube trays
 
 
 
BATHROOM #2
 
Microwave
 
Floor covering
 
 
 
 
 
 
 
Walls
 
 
 
Cabinets/Closets
 
 
 
Towel Racks
 
 
 
Doors
Shelves-drawers
Under sink
 
 
 
Doors
Ceiling-lights
Exhaust
 
 
 
PATIO/BALCONY
 
Bowl & Seat
 
 
 
Door
 
 
 
Counter Area
 
 
 
Decking
 
 
 
Counter top
 
 
 
Repair
 
 
 
Sink-faucet-drain
 
MECHANICAL
 
Mirror
 
 
 
Hot water heater
 
 
 
Tub/Shower
 
 
 
Furnace unit
 
 
 
Tub-floor
 
 
 
Air-conditioner/filter
 
 
 
Tile-walls
 
Cable T.V. access
 
 
 
Faucet-drain
 
 
 
MASTER BEDROOM
 
Door-runners
 
 
 
Floor covering
 
 
 
Cabinets/Closet
 
 
 
Walls
 
 
 
Doors
 
Windows-Screens
 
 
 
Shelves-drawers
 
 
 
Drapes-mini blinds
 
 
 
Medicine cabinet
 
 
 
Closet
 
 
 
Under sink
 
 
 
Ceiling-light
 
 
 
 
 
 
 
BEDROOM #2
 
 
 
Floor covering
 
 
 
LIVING ROOM/
DINING ROOM
 
Walls
 
 
 
Windows-Screens
 
 
 
Floor Covering
 
 
 
Drapes-mini blinds
 
 
 
Walls
 
 
 
Closet
 
 
 
Ceiling-light
 
 
 
Ceiling-light
 
 
 
Windows
 
 
 
BEDROOM #3
 
Screens
 
 
 
Floor Covering
 
 
 
Drapes-mini blinds
 
 
 
Walls
 
 
 
Fireplace
 
 
 
Windows-Screens
 
 
 
Inside
 
 
 
Drapes-mini blinds
 
 
 
Hearth-stonework
 
 
 
Closet
 
 
 
 
Screen-blower
 
 
 
Ceiling-light
 
 
 
 
TOTAL CHARGES:
 
 
 




Revised 1/2015

--------------------------------------------------------------------------------




 
 
 
Cleaning
 
 
Painting
 
 
Carpet/Floor
 
 
Drapes
 
 
Maintenance/Repair
 

(If additional pages are needed, please attach, but remember that both parties
should receive a copy)
Additional
Comments___________________________________________________________________________________________________________
At move-in, Resident specifically acknowledges that no condition exists in the
Premises that makes the Premises materially dangerous or hazardous to Resident’s
life, health, or safety.


______________________________________________    ________________
        _____________________________________
Signature of Inspector (Manager)                Date Move-In            Resident
– Move-In
______________________________________________    ________________
        _____________________________________
Signature of Inspector (Manager)                Date
Move-Out            Resident – Move-Out
MI _________ Apt. Key _________ Club Key _________ Mail Key _________ Laundry
Key
MO _________ Apt. Key _________ Club Key _________ Mail Key _________ Laundry
Key



Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM E - STANDARD CHARGE



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


NORMAL WEAR AND TEAR is defined as the use of an apartment that occurs during
the standard occupancy of that apartment. For normal wear and tear of an
apartment, there will be no additional charges upon move-out PROVIDING the
Resident occupies the apartment for at least twelve (12) months. Specifically,
there will be no charge for light painting of walls (one coat); cleaning of
carpets (no stain removal or repairs included); and light apartment cleaning
(wipe down and dusting).


If the resident occupies the premises for LESS than twelve (12) months, the
following charges will be assessed for work required in the apartment. All
charges will be evaluated against the original condition of the apartment, as
registered on the Move-In/Move-Out Inspection Checklist Addendum.


Following are the established charges, based on apartment size:


 
ONE
BEDROOM
TWO
BEDROOM
THREE
BEDROOM
*Painting
$
125.00


$
150.00


$
175.00


*Carpet cleaning
$
45.00


$
50.00


$
65.00


*Touch-up paint
$
75.00


$
100.00


$
125.00


*Turnover cleaning
$
85.00


$
95.00


$
120.00





Wall patching and hook removal -- as billed by vendor. Carpet repairs, stain
removal and patching – as billed by vendor. * The charges listed are the minimum
charges, and may include administrative costs. Resident will be billed the
invoiced amount if higher.


General cleaning, replacements, or damage repairs are not considered to be
conditions of normal wear and tear. Listed below are specific cleaning and/or
replacement charges that will be applied against the Resident(s) Security
Deposit upon move-out. Agent will request payment from Resident of all charges
in excess of the Security Deposit when Agent issues a security deposit
disposition report to Resident. If Resident fails to pay any amount after
Agent’s request, Agent will turn over all uncollected balances to a collection
agency.


CLEANING (minimum charges)
 
REPLACEMENTS (flat charge)
Oven
$
15.00


 
Oven rack
$
15.00
Range top
 
10.00


 
Door keys
 
30.00*
Vent hood
 
6.00


 
Broken cylinder
 
30.00
Microwave
 
15.00


 
Mailbox keys
 
20.00
Refrigerator
 
20.00


 
Broiler pan
 
25.00
Kitchen floor
 
10.00


 
Stove burner (each)
 
15.00
Counters
 
10.00


 
Crisper cover
 
65.00
Cabinets
 
20.00


 
Trash Removal (per bag)
 
25.00
Light fixtures (each)
 
3.00


 
Peep holes
 
10.00
Sink
 
3.00


 
Interior door(s)
 
65.00
Dishwasher
 
10.00


 
Light globe(s)
 
10.00
Patio window
 
10.00


 
Exterior door(s)
 
95.00
Balcony
 
10.00


 
Screens (each)
 
25.00
Bathroom floor
 
10.00


 
Broken window(s)
 
75.00
Bathtub (each)
 
10.00


 
 
 
 
Bathroom sink (each)
 
5.00


 
Mini-blinds (set)
 
35.00
Toilet (each)
 
10.00


 
Vertical blinds
 
50.00
Shower/tile (each)
 
30.00


 
Vertical blind slats
 
5.00
Bath cabinets
 
8.00


 
Safety Detectors
 
15.00
Mirrors (each)
 
2.00


 
Extermination
 
As invoiced
All fixtures (each)
 
4.00


 
Crisper tray
 
25.00
Windows (each)
 
5.00


 
Mirror(s)
 
50.00
Blinds (each)
 
$35.00
 
Parking tag
 
30.00
Vacuum carpet (per room)
 
5.00


 
 
 
 
Drip Pans
 
$15.00
 
Light bulb(s)
 
1.50
 
 
 
 
Furniture Removal
 
27.00 per item
 
 
 
 
Mechanical repairs
 
35.00/hr

                    
*For any specific keys not listed but given to Resident, Resident will be
charged the Door Key cost for replacement key.


Resident will also be charged all applicable Dumpster and per man per hour
charges for property, trash, or garbage removal. Agent retains the right to
charge Resident(s) for damages not listed herein.



Revised 1/2015

--------------------------------------------------------------------------------






______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner
_____________________________________________________

Resident - «Resident2»                    
_____________________________________________________
Resident - «Resident3»                


_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»    

Solely As Agent for Owner    




Date ______________________









Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM F - RENTER’S INSURANCE



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


Resident agrees and acknowledges that Agent has made Renter’s Insurance
available to Resident through a current insurance program that is offered at the
community (“Insurance Program”). Resident understands and agrees that Owner and
Agent:


1.
Are not responsible to Resident for any loss or damage to Resident’s property;



2.
Do not provide insurance for Resident’s personal property or for personal injury
to Resident or others; and



3.    Require that Resident obtain Resident’s own insurance coverage, provide
Agent with an Insurance Certificate evidencing that Resident has a valid
complying renter’s insurance policy to insure against risk. The Certificate
shall name ________ apartment community as certificate holder, and shall include
the following language or similarly equivalent language: If for any reason, the
insurance policy for which this certificate of insurance is issued will be
cancelled, insurer agrees to mail to all certificate holders ten (10) days prior
written notice of such cancellation. Resident agrees to provide proof of
insurance to Agent upon Agent’s request.


Resident acknowledges that Resident has read this Addendum and that Agent has
given Resident a brochure that explains the Insurance Program that is available
to Resident as a Resident of this apartment community. Resident agrees to
purchase a complying renter’s insurance policy. A complying policy is an all
risk property and liability insurance policy with $100,000 minimum of liability
coverage through the Insurance Program or another insurance provider. While not
required, Agent and Owner strongly recommend that Resident verifies that
Resident’s renter’s insurance also covers additional living expenses. If
Resident’s unit is either destroyed or uninhabitable, Resident will need
alternative living accommodations. Not all policies cover additional living
expenses. Additional living expenses include hotel, meal, laundry, and other
costs until Resident’s unit can be repaired or it is determined that Resident
has to permanently relocate.


Resident understands that Agent will not deliver keys for the apartment to
Resident until Resident has delivered a complying Insurance Certificate
evidencing a valid complying renter’s insurance policy to the onsite management
office. If at move-in Resident has not presented a complying Insurance
Certificate, Resident shall obtain the required insurance through the insurance
program currently being offered at the community. If Resident obtains insurance
from the Insurance Program and desires to obtain other insurance, Resident shall
have the obligation to cancel the Insurance Program policy. Resident shall not
allow any gaps in insurance coverage when transitioning insurance providers.
Resident agrees to provide Agent a copy of the valid complying Insurance
Certificate, or Resident’s valid renter’s insurance policy whenever Agent
requests.


Resident understands and agrees that Resident is required to keep Resident’s
renter’s insurance valid and current as long as Resident occupies the Premises,
and if at anytime Resident fails to maintain a valid and current renter’s
insurance policy or provide proof of such valid and current renter’s insurance
policy to Agent, Resident will be in default of the Lease.






______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                        
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident3»

Solely As Agent for Owner    


_____________________________________________________    
Resident - «Resident4»    
    


Date ______________________











Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM G - PET



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4» (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber», * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


Resident agrees to pay an additional $«PetRent» per month, beginning on the
«StartDay» day of «StartMonth», «StartYear» and each and every month thereafter
that Resident is obligated to pay total monthly rent in accordance with the
terms of Resident’s lease.


1.     The pet is a full-grown «PetType» (dog/cat, male/female), which is
approximately «PetAge» years of age, and weighs «PetWeight» pounds.


2.     The said pet is generally described as follows, insofar as breed and
physical characteristics are concerned: «PetDescription».


3.     The pet’s name is: «PetName».
 
4.    Said pet has been properly licensed and inoculated for rabies and other
usual inoculations for the type of animal.


5.    Said pet has been neutered or spayed. Cats must be de-clawed.


6.    Permission to keep a pet is restricted to the particular animal pet
described above and does not extend to any other animal whatsoever. Resident
agrees that Resident must obtain Agent’s approval for any additional or
different pet(s) not specifically listed in this Addendum, pay agent any
applicable fee, charges, or pet rent associated with any additional or different
pet(s). Resident agrees that Agent may terminate Resident’s occupancy rights in
the Premises upon written notice to Resident harbors any pet, including any
visiting pet, for any duration that is either not expressly approved in writing
by agent or that is not covered by a written Pet Addendum.


7.    Pets must be kept in the Premises, on a leash, or carried at all times.
Pets will not be allowed to run loose on the grounds or other common areas. Pets
cannot be left alone or unsupervised at anytime. Pets cannot be tethered
outside, including but not limited to, on any patio or balcony, regardless of
whether Resident is at home.


8.    Resident states that said pet will not disturb or pose threat or danger to
any other Residents and will not damage any portion of the Property. If in the
sole and absolute judgment of the Agent, the pet disturbs or poses a threat to
any of the other residents of the Property, the Resident agrees upon ten (10)
days written notice, to permanently remove said pet from the Premises. If after
receiving notice pursuant to this paragraph Resident fails to remove any pet,
Agent may terminate Resident’s occupancy rights upon written notice to Resident.
In any action brought by Agent to enforce this Pet Addendum, Resident shall bear
the burden of proof regarding any pet’s status or removal. Resident further
agrees that Resident will promptly pay for any damage done to any of the
Property by said pet, and further agrees to indemnify and hold Agent and Owner
of the Property harmless from any claim, loss, expense, cost, or damage,
including reasonable attorneys’ fees by reason of the said pet being on the
Property.


9.    Resident agrees to clean up after pet immediately. Resident understands
that there will be a $50.00 charge for each incident that the Agent must clean
up after said pet.


10.    Prior to having any pet on the Premises or at the community, Resident
agrees to pay a $«PetDeposit» pet deposit and a $«NonRefPetFee» non-refundable
fee in consideration of Agent allowing the pet. The pet deposit is refundable
after termination of occupancy, less the cost of cleaning or repairs made
necessary by the pet, or any other sums owed under the Lease. Neither the fee
nor the deposit shall limit the Resident’s liability in the event repair or
cleaning is required that exceeds the above amount. Resident agrees to pay all
damages and costs in excess of the pet deposit. In the event the pet deposit
amount is not sufficient to cover these costs, Resident will be responsible for
payment of the additional damages and costs.




______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            
_____________________________________________________
Resident - «Resident3»                
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»    

Solely As Agent for Owner    






Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM H - ACCESS CARDS, DEVICES, AND REMOTES



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


If applicable, Resident has received «HowManyGateCards» Gate Card(s) or Keys and
«HowManyAccessCards» Access Cards to gain entry to the community or particular
areas of the community, such as the pool, business center, and fitness center.
If applicable, Resident has received «HowManyGateRemotes» Remote(s) to gain
entry to the community or Resident’s parking area or garage. If any Gate
Card(s), Access Cards, or Remotes need to be replaced or are not returned upon
vacating, Resident agrees to pay the following charges: $«GateCardCharges» for
each Gate Card, $«AccessCardCharges» for each Access Card, and
$«GateRemoteCharges» for each Remote. If no amount is listed, Resident agrees to
pay $75.00 for any card or remote. Resident understands that the limited access
gates and/or doors in no way guarantees the personal safety of the Resident,
their guests, or the safety of the Resident’s property.








______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            
_____________________________________________________
Resident - «Resident3»                
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»    

Solely As Agent for Owner    






Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM I - GARAGE, CARPORT (PARKING SPACE), STORAGE UNIT



This Addendum to the Rental Lease Agreement dated «LeaseDate»(the “Lease”), is
by and between «LeaseDate» of the Apartment Community known as«CommunityName»,
and «Resident1», «Resident2», «Resident3», and «Resident4», (collectively
hereinafter “Resident”), for the premises known as «AptNumber», «Address»,
«AptNumber», «CityZip», County of «County», State of Missouri (“Premises”).


1.    Garage, carport (parking), or storage unit. Resident leases and is
entitled to exclusive possession of: (check as applicable)




¨  garage attached or not attached to the dwelling, numbered as
___________________;
 
$«GarageParkingRent»
¨  garage is specifically designated for storage
 
 
¨  carport (parking space) space number(s) _________; and/or
 
$«Carport/ParkingRent»
¨  storage unit number(s) __________;
 
$«StorageRent»
 
Total
$«TotalGCSRent»




2.    Additional Monthly Rent. Resident agrees to pay monthly rent for any
garage, carport (parking space), or storage unit in an amount set forth above
and in paragraph 4 of the Lease Contract. All terms and conditions of the Lease
apply to the above areas unless modified by this Addendum.


3.    Use restrictions. Unless a Garage is specifically designated for Storage
above, Garage may be used only for storage if, and only to the extent, that a
motor vehicle can still be parked in the garage. Storage units may be used only
for storage of personal property. No one may sleep, cook, barbeque, or live in a
garage, carport, or storage unit. Persons not listed as a Resident or occupant
in the Lease may not use the areas covered by this Addendum. No plants may be
grown in such areas.


4.    No dangerous items. Items that pose an environmental hazard or a risk to
the safety or health of other Residents, occupants, or neighbors in Agent’s sole
judgment or that violate any government regulation may not be stored. Prohibited
items include but are not limited to fuel (other than in a properly capped fuel
tank of a vehicle), fireworks, rags, piles of paper, or other material that may
create a fire or environmental hazard. Agent may remove from such areas, without
prior notice, items that Agent believes might constitute a fire or environmental
hazard. Because of carbon monoxide risks, Resident may not run the motor of any
vehicle inside a garage unless the garage door is open to allow fumes to escape.


5.     No Detectors. Agent will not furnish smoke, fire, or carbon monoxide
detectors unless required by law.


6.    Security. Any door of a garage or storage unit, and any door between a
garage and the dwelling must be kept locked. Keyed deadbolt locks should be
locked when Resident leaves.


7.    Agent is not responsible for loss/damage to Resident’s property. Resident
will maintain liability and comprehensive insurance coverage for any vehicle
parked or stored, or for any other belongings stored. Agent is not responsible
for pest control in such areas.


8.    Compliance. Agent may periodically open and enter garages and storerooms
to ensure compliance with this Addendum. In the event Agent enters any garage or
storerooms, Agent will comply with the notice provisions set forth in the Lease.


9.    No lock changes, alterations, or improvements. Without Agent’s prior
written consent, locks on doors of garages and storage units may not be rekeyed,
added, or changed, and improvements, alterations, or electrical extensions or
changes to the interior or exterior of such areas are not allowed. Resident may
not place nails, screws, bolts, or hooks into walls, ceilings, floors, or doors.
Resident is liable for and will pay Agent for any damage to any area covered by
this Addendum.


10.    Move-out and remedies. If you vacate the Premises at any time for any
reasons without fully removing all property from any area covered by this
Addendum or leave any property in any area covered by this Addendum, Resident
agrees that any property remaining in any area covered by this Addendum shall be
abandoned. Resident agrees that all Lease provisions covering or applicable to
abandoned property apply to any areas covered by this Addendum, and that Agent
may remove and dispose of such property in accordance with any provision
regarding abandoned property in the Lease. Agent shall be entitled to exercise
all remedies in the Lease if Resident defaults on this Addendum, and all such
remedies apply to any areas covered by this Addendum.




______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                                        
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident3»

Solely As Agent for Owner    
_____________________________________________________    
Resident - «Resident4»    
Date ______________________



Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM J - WASHER / DRYER



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


Agent has agreed to and does hereby lease unto the Resident a washer and dryer
for the sum of $«WasherDryerRent» per month, beginning on «StartMonth»
«StartDay», «StartYear» and expiring concurrent with the above referenced Lease
 
Resident further understands that the washer and dryer are to remain in
apartment «AptNumber» at all times and Agent is not liable for any damage caused
by washer and dryer during the use of the washer and dryer.
  
Resident agrees to pay a washer and dryer fee in the amount of $1000.00 on the
date of move-out should Resident fail to return the washer and dryer in its
original condition (minus normal wear and tear).




WASHER SERIAL #ON FILE______    DRYER SERIAL # ON FILE_______


    
______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            
_____________________________________________________
Resident - «Resident3»                
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»    

Solely As Agent for Owner    






Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM K - ANTENNA and SATELLITE DISH



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


A deposit of $«SatelliteDeposit» is required prior to installation of the
satellite dish.


A satellite dish or antenna may only be installed on a balcony or patio that is
completely within the individual leased premises. No part of the antenna or
satellite dish may extend beyond the balcony railing or patio line. Devices that
extend the satellite dish or antenna beyond the balcony railing or patio line
may not be used. Satellite dishes or antennas may not be installed outside of
windows or on roofs.


No holes, whatsoever, may be drilled in any exterior or interior wall, roof,
window, or balcony railing. No cable lines may be exposed along the exterior of
the building.


The satellite dish or antenna system must be a stand-alone system. Residents may
not splice into any existing wires or cable.


Any deviations from this Addendum must be in writing and signed by both Resident
and Manager. No verbal contracts will exist.
By signing this document, RESIDENT AGREES TO HOLD AGENT AND OWNER HARMLESS AND
INDEMNIFY AGENT FOR ALL DAMAGES, LOSSES, COSTS, AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES INCURRED BY AGENT, OWNER, OR OTHERS IF RESIDENT
BREACHES THIS ADDENDUM, OR THAT ARE INCURRED, CAUSED, OR A RESULT OF RESIDENT’S
INSTALLATION OF ANY SATELLITE DISH OR ANTENNA. RESIDENT ALSO ASSUMES COMPLETE
RESPONSIBILITY FOR ANY PERSONAL OR PHYSICAL DAMAGE TO ANY PERSON AND/OR PROPERTY
AS A RESULT OF THE SATELLITE DISH OR ANTENNA.










______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            


_____________________________________________________
Resident - «Resident3»                


_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»    

Solely As Agent for Owner    








Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM L - MOLD PREVENTION



It is the goal of Legacy Partners Residential, Inc. to provide a quality living
environment for its Residents. To help achieve this goal it is important we work
together to minimize any mold growth in your apartment. That is why this
Addendum contains important information for you, as well as responsibilities for
both you and us. This is an Addendum to the Lease dated «StartMonth» «StartDay»,
«StartYear», by and between Legacy Partners Residential, Inc., Agent for the
Owner, hereinafter known as “Agent”, and «Resident1», «Resident2», «Resident3»,
and «Resident4», hereinafter known as “Resident”. Resident’s apartment number
«AptNumber».
ABOUT MOLD
Mold is found virtually everywhere in our environment – both indoors and
outdoors and in both new and old structures. Molds are naturally occurring
microscopic organisms, which reproduce by spores and have existed practically
from the beginning of time. Mold breaks down organic matter in the environment
and uses the end product for its food. Mold spores (like plant pollen) spread
through the air and are commonly transported by shoes, clothing, and other
materials. When excess moisture is present inside an apartment, mold can grow.
There is conflicting scientific evidence as to what contributes a sufficient
accumulation of mold that could lead to adverse health effects. Nonetheless,
appropriate precautions need to be taken.
Preventing Mold Begins With You
In order to minimize the potential for mold growth in your apartment, you must
do the following:
•
Keep your apartment clean – particularly the kitchen, the bathroom(s), carpets
and floors. Regularly vacuuming, mopping, and using a household cleaner to clean
hard surfaces is important to remove the household dirt and debris that harbor
mold or food for mold.

•
Immediately throw away moldy food.

•
Remove visible moisture accumulating on windows, walls, ceilings, floors, and
other surfaces as soon as reasonably possible. Look for leaks in washing machine
hoses and discharge lines, especially if the leak is large enough for water to
infiltrate nearby walls. When showering, be sure to keep the shower curtain
inside the tub and fully close the shower doors.

In Order to Avoid Mold Growth
It is important to prevent excess moisture buildup in your apartment. Failure to
pay prompt attention to leaks and moisture that might accumulate on apartment
surfaces or that might get inside walls or ceilings can encourage mold growth.
Prolonged moisture can result from a wide variety of sources, such as:
•
Rain water leaking from roofs, windows, doors and outside walls, as well as
flood waters rising above floor level;

•
Overflows from showers, bathtubs, toilets, lavatories, sinks, washing machines,
refrigerators, A/C drip pans or clogged A/C condensation lines; and

•
Leaks from plumbing lines or fixtures, washing machine hose leaks, leaks into
walls from bad or missing grouting / caulking around showers, tubs or sinks.

If Small Areas Of Mold Have Already Occurred On Non-Porous Surfaces (such as
ceramic tile, Formica, vinyl flooring, metal, wood or plastic) The Federal
Environmental Protection Agency (EPA) recommends that you first clean the areas
with soap (or detergent) and water, let the surface dry, and then within 24
hours apply a pre-mixed, spray-on type household biocide, such as Lysol
Disinfectant, Pine–Sol Disinfectant, Tilex Mildew Remover, or Clorox Cleanup.
Please note only a few of the common household cleaners will actually kill mold.
Tilex and Clorox contain bleach, which can discolor or stain. Be sure to follow
the instructions on the container. Do not clean or apply household biocides to
(1) visible mold on porous surfaces, such as sheet rock walls or ceilings, or
(2) large areas of visible mold on non-porous surfaces. Instead, notify us in
writing, and we will take appropriate action.
Resident Obligations Regarding Mold
Resident shall provide appropriate climate control within the apartment, keep
the apartment clean, and take other measures to retard and prevent mold and
mildew from accumulating in the apartment. Resident agrees to clean and dust the
apartment on a regular basis and to remove visible moisture accumulation on
windows, walls, and other surfaces as soon as reasonably possible. Resident
agrees to periodically inspect all sinks, bathtubs, toilets, shower enclosures,
refrigerators, dishwashers, water heaters, washing machines, dryers,
humidifiers, air conditioners, and the connections, discharge lines and the
areas surrounding each, to ascertain whether there are any water leaks or signs
of water leaks. Resident agrees not to block or cover any of the heating,
ventilation or air conditioning ducts in the apartment.
Resident also agrees to immediately report to the Agent: (1) any evidence of a
water leak or excessive moisture in the apartment, as well as any storage room,
garage, or other common area; (2) any evidence of mold or mildew-like growth
that cannot be removed by simply applying a common household cleaner and wiping
the area; (3) any failure or malfunction in the heating, ventilation, or air
conditioning system in the apartment; and (4) any inoperable doors and windows.
Agent’s Obligations Regarding Mold
Upon written notification from Resident regarding signs of water leaks, water
infiltration, or mold, or any failure or malfunction in the heating,
ventilation, or air conditioning system in the apartment, Agent shall, within a
reasonable time frame, make necessary repairs to the apartment in accordance
with state law and the Lease provided such damage was not caused by the misuse
or neglect of Resident, or any occupants or guests of Resident.
Remedies
A breach of this Mold Prevention Addendum by Resident shall be a material
violation of the Lease, allowing Agent to recover possession of the apartment,
following Demand for Possession or Compliance in accordance with the state law,
and all other rights and remedies contained in the Lease.
In the event of a breach of this Mold Prevention Addendum by Agent, Resident’s
sole and exclusive remedy shall be to immediately vacate the Apartment and
Resident’s obligations to continue to pay rent shall terminate on the date
Resident delivers possession of the apartment to Agent. Agent and/or Owner shall
in no event be liable for consequential damages such as damages to Resident’s
personal property or claims of adverse health conditions associated with
exposure to mold.
Warranties, Indemnifications, and Release
Resident hereby indemnifies and shall hold Agent and Owner harmless from any and
all claims or causes of action, arising (in whole or in part) from Resident’s
breach of the obligations contained in this Mold Prevention Addendum. Resident
hereby releases Agent and Owner from any and all claims of Resident or occupant
for the presence of mold in the apartment, other than claims based on breach of
this Mold Prevention Addendum by Agent, and further releases Agent and Owner
from any and all claims of consequential damages such as damages to Resident’s
personal property, or claims of adverse health conditions associated with
exposure to mold.



Revised 1/2015

--------------------------------------------------------------------------------






______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                                        
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident3»

Solely As Agent for Owner    


_____________________________________________________    
Resident - «Resident4»    
    


Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM M - PEST CONTROL



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


Resident and Agent agree as follows:


1.     If Resident fails to report any pest infestation and/or problems with the
Premises within seven (7) days of move-in, it shall be an acknowledgement by
Resident that the Premises are acceptable, in good condition, and pest free.


2.    Resident and Agent agree that any violation of this Addendum constitutes a
material violation of the Lease, and Agent may terminate Resident’s right to
possession upon written notice to Resident, no right to cure. There is no
requirement that Agent allow Resident to cure prior to serving Resident with a
written notice of termination. Proof of the violation of this Addendum shall be
by a preponderance of the evidence.


3.    Resident agrees to cooperate fully with and to undertake all efforts and
tasks required by Agent or Agent’s pest control company employed to eradicate
pests. Resident’s full cooperation includes but is not limited to immediately
reporting pest infestation to the Agent, making the premises available for entry
to complete pest inspection and eradication treatment(s), completing all
required pre-treatment activities, evacuating the premises during and after
treatment for the required time frame, completing all required post-treatment
activities, and immediately reporting ineffective treatment or re-infestations
to the Agent in writing.
  
4.     Resident may request reasonable extermination services at any time. All
requests must be in writing. Agent will notify Resident in advance of each pest
inspection, including providing a preparation sheet. Notification is presumed
received if Agent hands the notice and instructions directly to Resident or if
Agent posts the notice and instructions to Resident’s unit.


5.    If Resident promptly notifies Agent and cooperates with Agent and/or
Agent’s pest control company and the unit is either re-infected or the initial
treatment is ineffective, Agent will promptly schedule re-inspection and
re-treatment at no cost to Resident. If Resident is not fully prepared for the
treatment, Resident will be billed and agrees to pay for the actual cost of
service. If Resident fails to cooperate fully with the treatment plan and the
unit is either re-infected or the initial treatment is ineffective, Resident
agrees to pay all costs of all subsequent treatments, as well as the cost of
treatments for the spread of the infestation to additional units.


6.    Agent, Agent’s employees, officers, or directors are not liable to
Resident for any damages caused by pests, including but not limited to,
replacement of furniture, medications, or medical expenses. Agent, Agent’s
employees, officers, or directors are not responsible for any damage done to
Resident’s unit or personal items during pest control inspections or treatments.
  
7.    Resident acknowledges that Agent’s adoption of this Addendum, and the
efforts to provide a pest free environment, does not in any way change the
standard of care that Agent owes Resident under the lease. Resident further
acknowledges that Agent does not guaranty or warranty a pest free environment.
Resident acknowledges and understands that Agent’s ability to police, monitor,
or enforce the agreements of the Addendum is dependent in significant part on
Resident’s voluntary compliance and cooperation.


8.     Resident acknowledges that used or secondhand furniture is the primary
way that bed bugs and roaches are spread. Resident agrees to carefully inspect
any used or secondhand furniture, especially bedding, acquired by or purchased
by Resident that is brought into the Premises. Resident agrees not to acquire or
bring into the Premises any used or secondhand furniture removed from the
garbage. Resident acknowledges that sharing vacuum cleaners, etc. is another
highly possible way to spread bed bugs and roaches. Agent strongly advises
Resident not to share such items with other Residents.


9.     In case of any conflict between the provisions of the Lease and this
Lease Addendum, the provisions of this Lease Addendum shall govern. This Lease
Addendum is incorporated into the Lease executed or renewed between the Agent
and the Resident.


______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                                        
_____________________________________________________
Resident - «Resident3»


_____________________________________________________
_____________________________________________
Resident - «Resident4»

Agent    
Legacy Partners Residential, Inc.     
Solely As Agent for Owner        
Date ______________________







Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM N - SECURITY POLICY AND RELEASE

This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).
SECURITY POLICY. Owner does not promise, warrant, or guarantee the safety or
security of Residents or their personal property against the criminal actions of
other Residents or third parties. (For purposes of this security policy, “Owner”
includes Owner, Owner’s officers and employees, and Owner’s property management
company, onsite managers, other Owner representatives, and “Resident” refers to
the Resident(s) and their families, occupants, guests and invitees of the
Premises.) Owner is not acting as insurer of resident. Resident understands and
agrees that Owner is limited in its ability to protect residents from crime,
accident and natural catastrophe and that Resident is better able to evaluate
individual risk and loss than Owner and to obtain insurance to protect against
such events. Each Resident has the responsibility to protect himself or herself
and to maintain insurance to protect his or her belongings and person.
It is a fact that no security system, patrol, or electronic security device can
provide protection against crime at every location at every moment of the day or
night. Even elaborate security systems are subject to mechanical malfunction,
tampering, human error, or personnel absenteeism and can be defeated or avoided
by clever criminals. Therefore, Residents and occupants should not rely on such
systems and should always proceed on the assumption that no security systems
exist. Residents should make no other assumptions regarding security. The best
safety measures are those precautions that can be performed as a matter of
common sense and habit. Resident understands that crimes against persons are
prevalent, especially in apartment communities.
If security systems, security devices, or walk-through/drive-through services
are utilized at this apartment community, no representation is made that they
will prevent injury, theft, or vandalism. Companies or individuals walking or
driving the complex on behalf of Owner are unarmed independent contractors and
have no greater authority under the law to restrain or arrest criminals or to
prevent crime than the ordinary citizen. Resident understands and agrees that
Owner has no obligation or liability for the acts or omissions, whether
negligent, intentional, or otherwise of any agent or employee of any such
independent contractor. Resident acknowledges that Owner is under no duty to
inspect, test, or repair any security device unless and until Owner has received
written notice from Resident, except when the Lease Term begins and in the case
of a smoke detector, when a new detector is installed by Owner. Owner does not
warrant that any security systems, security devices, services, or persons at
this apartment community will discourage or prevent breaches of security,
intrusions, thefts, or incidents of violent crime, and Owner has assumed no
responsibility or duty with respect to the security of Resident through the
retention of any such independent contractors or the provision of any such
security systems, security devices, or services. Owner reserves the right to
reduce, modify, or eliminate any such independent contractors, security system,
security devices, or services (other than those required by law) at any time,
without notice to residents, and such action shall not be a breach of any
obligation or warranty on the part of Owner. “Neighborhood Crime Watch” signs,
if any, do not imply safety or security.
If controlled access gates or intrusion alarms are provided, Residents will be
furnished written operating instructions, and it is Resident’s responsibility to
read them and to bring any questions to the attention of Owner. Further, it is
Resident’s responsibility to promptly notify Owner in writing of any known
problem, defect, malfunction or failure of door locks, window latches, lighting,
controlled access gates, intrusion alarms, and other security-related devices.
Each Resident is responsible for reporting to Owner any crime that he or she is
aware of and that occurs in Resident’s apartment or in common areas near
Resident’s apartment. If Resident’s apartment is equipped with an intrusion
alarm, Resident is responsible for all fines and other charges resulting from or
attributable to the alarm, including false alarm charges. Resident shall pay for
and replace batteries for smoke detectors, if any, and shall pay for monthly
service on the electronic alarm systems, if any, unless otherwise provided in
the Lease. Resident shall not disable, disconnect, or remove batteries from
smoke detectors. If Resident installs additional security devices, Owner shall
be given the keys, codes, or operating device immediately upon installation and
any such devices installed by Resident must comply with all applicable federal
state, municipal, or other governmental law, code, regulation or order.
Protecting Residents from crime is the sole responsibility of Residents and law
enforcement agencies. Residents are required to call the police or 911 first, if
a crime occurs or is suspected. Residents are required to promptly report to
Owner in writing any locks, latches, lighting, overgrown shrubbery, fences,
gates, intrusion alarm, and other security-related devices that they believe are
in need of repair or improvement. Any notices or requests by Resident for
inspection, installation, or repair of security devices or smoke detectors must
be in writing. Resident recognizes that Owner’s efforts are voluntary and not
obligatory and are done in an effort to protect Resident’s safety.
ACKNOWLEDGMENT AND RELEASE BY RESIDENTS. Resident has read, understood, and
agrees to the above security policy. Resident has received no representations or
warranties, either express or implied, regarding security or security systems
before or during the Lease Term. Owner has not stated or implied to Resident in
any way that security of person or property will be provided, promised, or
guaranteed. Owner has not represented that the apartment community has been or
will be free from crime or that the apartment community has had little or no
history of crime. Resident further acknowledges that Owner is not obligated
under any circumstances to respond to any signal from an intrusion alarm system.
Resident agrees to read the “Guidelines for Resident Safety” attached to the
Lease and to abide by those guidelines to the fullest extent reasonably
possible.
RESIDENT HEREBY AGREES TO RELEASE, INDEMNIFY, AND HOLD OWNER HARMLESS FROM
LOSSES, CLAIMS, AND COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES) WITH RESPECT TO
ANY PERSONAL INJURY, PROPERTY DAMAGE, OR DEATH ARISING OUT OF CRIMINAL ACTS OF
OTHER RESIDENTS AND THIRD PARTIES, OR WHICH IS IN ANY WAY RELATED TO RESIDENT’S
RELIANCE ON ANY OF THE SAFETY DEVICES AND/OR ANY INDEPENDENT CONTRACTOR
MENTIONED ABOVE OR TO ANY DEFECT, MALFUNCTION OR INADEQUACY THEREOF, FROM CLAIMS
THAT INSUFFICIENT SECURITY WAS PROVIDED, AND WITH RESPECT TO THE INSTALLATION,
USE, OR MALFUNCTION OF ANY SECURITY DEVICE INSTALLED OR CAUSED TO BE INSTALLED
BY RESIDENT, EVEN IF SUCH OCCURRENCE(S) WERE CAUSED BY THE SOLE, CONTRIBUTORY,
OR PARTIAL NEGLIGENCE OF OWNER. RESIDENT THEREFOR AGREES THAT OWNER’S LIABILITY
IS LIMITED TO THAT EXPRESSED IN THIS LEASE AND THIS ADDENDUM. Resident
acknowledges that Owner’s representatives have no authority to make changes or
modifications in this document unless they are in writing and signed by an
authorized representative of Owner.



Revised 1/2015

--------------------------------------------------------------------------------






______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner
_____________________________________________________

Resident - «Resident2»    
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident3»

Solely As Agent for Owner        
______________________
_____________________________________________________

Date
Resident - «Resident4»






Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM O - FITNESS CENTER & BUSINESS CENTER RULES, REGULATIONS



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4» (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber», «CityZip», County of «County», State
of Missouri (“Premises”).


1.
You agree to hold harmless «CommunityName», its Manager, Staff, Owners, and
Agents free of any and all liability claims in the event of injury, property
damage or loss of any kind while using the Fitness Center or Business Center.



2.
The Fitness and Business Centers are for the use of the Resident and Resident’s
guests only. Persons under the age of 14 years old are not permitted to use the
Fitness Center unless accompanied by an adult.



3.
No food or beverages (except water) and no glass containers are permitted in the
Fitness Center. No food or beverage is permitted in the Business (Technology)
Center.



4.
Portable stereos, ipods, mp3 players, etc., are not permitted in the Fitness
Center or Business Center, unless used with earphones.



5.
Doors are not to be propped open for any reason.



6.
Towels, water bottles, newspapers, magazines, etc., are to be picked before
leaving the Fitness Center.



7.
Each piece of equipment should be wiped down for the next user.



8.
If other Residents are waiting, limit time on the equipment or computer to 30
minutes.



9.
Do not store personal files on the hard drives of the computers.



10.
The Fitness and Business Centers are under 24-hour surveillance at all times.









______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            


_____________________________________________________
Resident - «Resident3»            


_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»

Solely As Agent for Owner    




Date ______________________







Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM P - POOL RULES and REGULATIONS



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4» (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber», «CityZip», County of «County», State
of Missouri (“Premises”).


1.    The use of the pools and spas is AT RESIDENT’S OWN RISK and Resident
agrees to hold harmless, «CommunityName», its Management, Staff, Owners, and
Agents free of any liability claims in the event of injury, property damage, or
loss of any kind while using the pools or spas.


2.    Loitering is not permitted before or after posted pool hours.


3.    The pool is only for use by Resident and Resident’s guests. All guests and
persons under the age of 14 must be accompanied by an adult Resident at all
times. There is a maximum of two (2) guests allowed at the pool at one time.


4.    NO GLASS containers of any kind are allowed at the pool area. NO
EXCEPTIONS!


5.    Stereos, radios, ipods, mp3 players, etc., are not permitted at any of the
pool areas, unless used with earphones. Please remember to be considerate of
other residents living around the pool areas.


6.    The gates that are open to the pool are not to be propped open for any
reason.


7.    Water bottles, soda cans, newspapers, magazines, etc., are to be picked up
before leaving the pool area. All trash is to be deposited in the bins provided.


8.    Pets are not allowed in any of the pool areas.






______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            


_____________________________________________________
Resident - «Resident3»            


_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»

Solely As Agent for Owner    




Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM Q - UTILITY and SERVICES



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4» (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”). If the terms of this Utility Addendum conflict
with those of the Lease, this Utility Addendum shall control.


1.     Responsibility for payment of utility and service bills, including
charges for usage, deposits, and any charges, taxes, fees,
administrative fees or costs associated with the utility services or billing
(collectively, "costs"), and the method of metering or
otherwise allocating the payment of utility services and costs, will be as
indicated below.


a) Water service to Resident’s apartment and costs will be paid by Resident
either:
¨    Directly to the water service provider(s); or
¨
Water service will be billed by the service provider to Agent or Owner and then
allocated to Resident based on the following formula:_________



b) Sewer service to Resident’s apartment and costs will be paid by Resident
either:
¨    Directly to the sewer service provider(s); or
¨
Sewer service will be billed by the service provider to Agent or Owner and then
allocated to Resident based on the following formula:__________



c) Gas service to Resident’s apartment and costs will be paid by Resident
either:
¨    Directly to the gas service provider(s); or
¨
Gas service will be billed by the service provider to Agent or Owner and then
allocated to Resident based on the following formula:__________



d) Trash service to Resident’s apartment and costs will be paid by Resident
either:
¨    Directly to the trash service provider(s); or
¨
Trash service will be billed by the service provider to Agent or Owner and then
allocated to Resident based on the following formula:__________



e) Electric service to Resident’s apartment and costs will be paid by Resident
either:
¨    Directly to the electric service provider(s); or
¨
Electric service will be billed by the service provider to Agent or Owner and
then allocated to Resident based on the following formula:___________



Some jurisdictions may have additional, different, or separate, legal
requirements for utility agreements between landlords and tenants when utilities
are billed, based upon sub-metering, formulas, or other allocation methods. When
legally required, an additional Jurisdictional Utility Addendum will be attached
hereto, and incorporated by reference. In the event of any conflicts between the
Jurisdictional Utility Addendum and this Addendum Q, the terms of the
Jurisdictional Utility Addendum will control and shall supercede the terms of
this Utility and Services Addendum.
METERING/ALLOCATION METHOD KEY
"1" - Sub-metering of all of Resident’s gas use
"2" - Calculation of Resident’s total water use based on sub-metering of hot
water
"3" - Calculation of Resident’s total water use based on sub-metering of cold
water
"4" - Flat rate per month
"5" – Allocation based on the number of persons residing in Resident’s apartment
unit
"6" - Allocation based on the number of persons residing in Resident’s apartment
unit using a ratio occupancy formula
"7" – Allocation based on square footage of Resident’s apartment unit
"8" – Allocation based on a combination of square footage of Resident’s
apartment unit and the number of persons residing in Resident’s
apartment unit
"9" – Allocation based on the number of bedrooms in Resident’s apartment unit
“10” – Equally divided
“11” – Calculation based on resident’s sub-metered hot water usage as a
percentage of total hot water with resulting percentage applied to total
property water usage.    
"12" – Allocation based on a lawful formula not listed here
(Note: if "12" is selected, a separate "Exhibit A" will be attached describing
the formula used)


2.     If an allocation method or flat fee is used, Agent or Owner, or their
billing company will calculate Resident’s allocated share of the utilities and
services provided and all costs in accordance with state and local statutes.
Under any allocation method or flat fee, Resident may be paying for part of the
utility usage in common areas or in other residential units as well as
administrative fees. Both Resident and Agent agree that using a calculation,
allocation formula or flat fee as a basis for estimating total utility
consumption is fair and reasonable, while recognizing that the allocation method
may or may not accurately reflect actual total utility consumption for Resident.
Where lawful, Agent may change the above methods of determining Resident’s
allocated share of utilities and services and all other billing methods, in
Agent’s sole discretion, and after providing thirty (30) days written notice to
Resident. More detailed descriptions of billing methods, calculations and
allocation formulas will be provided upon request.


3.     When billed by Agent or Owner directly or through their billing company,
Resident must pay any utility and/or services bills at the place designated for
Resident to pay rent in the Lease. Resident agrees to pay any amount Resident is
responsible for under this Addendum Q on or before the first day of the month,
or by any date specified in any bill. If Resident fails to pay any utility or
service bill when due, Resident’s payment will be late. If Resident pays any
utility or service bill late, Resident will be responsible for paying a late fee
in the amount set forth in the Lease for late payment of rent. The late payment
of a



Revised 1/2015

--------------------------------------------------------------------------------




bill or failure to pay any utility and/or services bill is a material breach of
the Lease and Agent may exercise all remedies available under the Lease, up to
and including eviction for nonpayment. If there is a billing fee for the
production of any utility or services bill or a set-up charge or initiation fee
by Agent or Owner’s billing company, Resident shall pay such billing fee in an
amount not to exceed $3.00 per billing period and such set-up charge/initiation
fee in an amount not to exceed $10.00.


4.     Resident will be charged for all utilities and services until the date
Resident vacates, until the date Resident could have moved out if Resident had
given proper notice, or the date another resident begins paying utilities and
services for the Premises whichever date is later. If Resident fails to timely
establish utilities and services, Agent will charge Resident for any utilities
and services billed to Agent or Owner for the premises and in addition Agent
will charge Resident a reasonable administration fee for paying, handling, and
billing Resident for such utilities and services in an amount of fifty ($50.00).


5.    When Resident move out, Resident will receive a final bill, which may be
estimated by Agent or Owner based on Resident’s prior utility and services
usage. This bill must be paid at the time Resident moves out or Resident agrees
that it will be deducted from Resident’s Security Deposit, as permitted by state
law. Unless prohibited by law, bills may also be estimated on a temporary basis
when necessary due to equipment malfunctions or other problems.


6.    Agent or Owner is not liable for any losses or damages Resident incurs as
a result of outages, interruptions, or fluctuations in utilities or any other
services provided to the Premises unless such loss or damage was the direct
result of an intentional or negligent act or omission by Agent, Owner, or their
employees. Resident releases Agent and Owner from any and all such claims and
waives any claims for offset or reduction of rent or diminished rental value of
the Premises due to such outages, interruptions, or fluctuations.


7.     Resident agrees not to tamper with, adjust, or disconnect any utility or
services sub-metering system or device. Violation of this provision is a
material breach of Resident’s Lease and subjects Resident to eviction or all
other remedies available to Agent under Resident’s Lease and this Addendum.


8.     Owner has the sole authority to select and approve all utility and
services providers who may provide services to Resident(s) at the apartment
community, to the extent not prohibited by law.


9.     All utilities, charges and fees of any kind under the Lese and this
Addendum are additional rent, and if partial payments are accepted by Agent or
Owner, they will be allocated first to non-rent charges and to rent last.


10.     This Addendum shall be enforced to the fullest extent lawful. Any
determination by a court of competent jurisdiction that a provision of this
Addendum is legally invalid or unenforceable shall not diminish the validity or
enforceability of the remaining provisions.


11.     Special Provisions. The terms of this section supercede any other
conflicting terms of this Addendum.
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________


Resident has read, understands and agrees to comply with the preceding
provisions:




______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            


_____________________________________________________
Resident - «Resident3»            


_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»

Solely As Agent for Owner    




 






Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM R - WASTE VALET SERVICE





This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


Waste valet service will be provided for each resident. The total cost for all
trash collection, is $AMOUNT per month. The valet service is available 5 days
per week, Monday, Tuesday, Wednesday, Thursday and Friday, with exceptions due
to holidays. Waste valet benches or waste valet containers will be provided to
each resident for trash and recycle collection and must be used in conjunction
with the waste valet service. Resident must place trash bags inside of benches
or containers at designated times that Resident received upon leasing. If times
change, Agent will notify Resident in writing. Resident must place all trash in
appropriate plastic trash bags securely tied, and then in bench or container. If
containers are used, Resident is responsible for placing container outside of
Resident’s unit for pick up before designated pickup time, and bring container
back inside of Resident’s unit after pickup. The waste valet vendor will not
collect any loose trash. Recycle items include tin, aluminum, steel, plastic and
glass. Recycle items must be rinsed out and plastic jugs must be compressed. All
boxes should be broken down and flattened.


Benches are the property of the waste valet vendor and a part of Resident’s
apartment inventory. Resident shall keep bench clean. Resident agrees to pay a
$75 charge for each additional or replacement bench or container, or if Resident
takes the bench or container upon move out.


If Resident misses waste valet service on any of the designated nights, Resident
shall bring trash to an appropriate dumpster area or keep the trash inside
Resident’s apartment until the next collection. Resident’s failure to comply
will result in one warning. After one warning, Agent will serve demand for
compliance. Resident agrees that sums and charges owed under this Addendum are
additional rent, and Agent shall have all remedies for non-payment of any amount
including eviction.


By signing this addendum Resident fully understands the waste valet service and
the policies attached to this service.


 
______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            


_____________________________________________________
Resident - «Resident3»            


_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»

Solely As Agent for Owner    






Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM S - DRUG-FREE / CRIME-FREE

    
This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


1.    Resident, any member of the Resident's household, any guest of Resident,
or any other person under Resident's control or about the Premises with
Resident’s knowledge or consent (collectively “persons”) shall not engage or
facilitate any criminal activity, including but not limited to, any violent
criminal activity or any drug-related criminal activity (collectively “criminal
activity” or “substantial violation” interchangeably). The Resident or any other
persons shall not permit the Premises to be used for or to facilitate criminal
activity. Resident agrees and acknowledges that Resident has an affirmative duty
to abstain from any criminal activity and to prevent criminal activity by any
other persons, including but not limited to, immediately notifying a law
enforcement officer at the first sign of Resident’s knowledge of the criminal
activity which constitutes any substantial violation agreed to in this addendum
or at law (collectively “substantial violation”), and cooperating with law
enforcement with respect to the substantial violation. For the purpose of this
addendum, criminal activity also includes any activity or conduct by any person,
which a reasonable person would conclude, has the potential for escalating into
or becoming criminal activity. Resident agrees that Resident’s affirmative duty
extends to being responsible for the conduct and actions of all persons
regardless of any culpability or knowledge on Resident’s part, that Resident’s
affirmative duty extends to making all persons aware of Resident’s obligations,
covenants, and duties under this Addendum, and that Resident’s duties extend to
all conduct whether or not such conduct occurs in Resident’s unit. Resident may
not assert as a defense in any eviction action against Resident based on
violation of this Addendum that Resident did not know any person, occupant or
guest was in violation of this Addendum.


2.    Not limiting the broadest possible meaning as defined in this Addendum or
at law, violent criminal activity also includes, but is not limited to, any
criminal activity that has as one of its elements the use, attempted use or
threatened use of physical force against the person or property of another. Not
limiting the broadest possible meaning as defined in this Addendum or at law,
drug-related criminal activity means the manufacture, sale, distribution, use or
possession of a controlled substance, as defined by state law, or defined by any
other law, and also includes the manufacture, sale, distribution, use or
possession of marijuana, marijuana concentrate, cocaine or any other illegal
drug regardless of amount, and regardless of whether or not manufacture, sale,
distribution, use, or possession of said drug is a misdemeanor or a felony.
Resident and Landlord agree that any criminal activity as defined in this
Addendum or at law is an act which endangers the person and willfully and
substantially endangers the property of Landlord, co-tenants, persons living on
or near the premises, and that such criminal activity constitutes a substantial
violation under this Addendum or at law.


3.    One or more violations of this Addendum by Resident constitutes a
substantial violation of the Lease and material non-compliance with the Lease.
Because Resident and Landlord agree that a violation of this Addendum
constitutes a substantial violation, Resident waives any and all legal rights of
any kind whatsoever to claim or insist that Landlord must first serve Resident
with a demand for compliance in order to initiate an eviction action against
Resident for recovery of the Premises. Upon any violation of this Addendum by
Resident, Landlord may terminate Resident’s right to occupancy without
terminating the lease or Resident’s obligation to pay rent as set forth in the
Lease at Landlord’s election. Landlord’s termination of Resident’s right to
occupancy shall be effective with right of eviction. Unless required by law,
Landlord shall not be required to serve any other notices upon Resident in order
to terminate Resident’s right of possession. Proof of the violation of this
Addendum shall be by a preponderance of the evidence, unless otherwise provided
by law. In case of any conflict between the provisions of the Lease and this
Lease Addendum, the provisions of this Lease Addendum shall govern. This Lease
Addendum is incorporated into the Lease executed or renewed between the Landlord
and the Resident.


______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner
_____________________________________________________

Resident - «Resident2»                    
                            
_____________________________________________________
Resident - «Resident3»                
_____________________________________________
_____________________________________________________

Agent
Resident - «Resident4»    

Legacy Partners Residential, Inc.         
Solely As Agent for Owner    Date ______________________





Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM T - LEASE CHANGE



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4» (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber», «City», «Zip», County of «County»,
State of Missouri (“Premises”).


Effective «ChangeStartDay» day of «ChangeStartMonth» «ChangeStartYear», the
Lease is amended by adding, deleting, or modifying the following Lease
Addendums.


 
Added
Deleted
Modified
 
G
¨
¨
¨
Pet Addendum
I
¨
¨
¨
Garage, Carport (Parking Space), Storage Unit Addendum
J
¨
¨
¨
Washer / Dryer Addendum

        
    
If any Addendum is added or modified as a result of this Lease Change Addendum,
Resident agrees that the terms of any such Addendum are set forth in the
Addendum. This Lease Change Addendum shall not be effective until Resident has
also executed any added or modified Addendum.


Because of this Change Addendum, Paragraph 4 of the Lease is amended as follows:


4.    RENT. Resident agrees to pay Agent periodic total monthly rent of
$«ChangeTotalRent» per month, commencing on «ChangeStartMonth» «ChangeStartDay»,
«ChangeStartYear». The total monthly rent is the sum of the base monthly rent of
$«ChangeBaseRent», less a monthly concession of «ChangeMonthlyConcession», plus
the options monthly rent of $«ChangeOptionalRentTotal». Resident agrees to pay
monthly options rent in the following amounts for the following options:
$«ChangeGarageRent» Parking / Garage Rent, «ChangeCarport/ParkingRent»,
$«ChangeStorageRent» Storage Rent, $«ChangePetRent» Pet Rent,
$«ChangeWasherDryerRent» Washer & Dryer Rent, and $«ChangeOtherRent» Other Rent.
Other Rent consists of (specify): «ChangeSpecifyOtherRent».


    
Because of this Change Addendum, deposits in Paragraph 6 of the Lease have
changed, and accordingly, Paragraph 6 is amended as follows:


6.    SECURITY DEPOSIT. Resident agrees to deposit with Agent
$«ChangeGarageParkingDeposit» for garage deposit, $«ChangeRemoteDeposit» for
remote deposit, $«ChangeAccessCardDeposit» for access card deposit,
$«ChangePetDeposit» for a pet deposit, $«ChangeSatelliteDeposit» satellite
deposit, and $«ChangeAptDeposit» as a general security deposit. Resident’s
deposits total $«ChangeTotalDeposits» (hereinafter collectively “Security
Deposit”) to secure Resident’s performance of this Lease.


Resident and Agent acknowledge that all other terms and conditions of the Lease
shall remain unchanged.






______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            


_____________________________________________________
Resident - «Resident3»            


_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»

Solely As Agent for Owner    






Date ______________________

















Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM U - ASSISTIVE ANIMAL



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).


1.    “Property” for purposes of this Assistive Animal Addendum pertains to all
of the Property that Landlord manages at the apartment community known as
«CommunityName», including but not limited to Resident’s unit, all common areas,
buildings, walkways, grounds, fenced areas, parking lots, the Premises, and
perimeters of the complex.
    
2.    Resident made a request for a reasonable accommodation necessitated by and
connected to Resident’s disability which Resident disclosed to Agent. Agent
responded to and granted Resident’s request for a reasonable accommodation by
allowing Resident to have an assistive animal at the Premises.


3.    The assistive animal is a «PetType» (dog/cat, male/female), which is
approximately «PetAge» years of age, and weighs «PetWeight» pounds and Resident
represents that this animal will serve as or function as a service or assistive
animal (hereinafter “assistive animal”) during Resident’s tenancy.


4.     The assistive animal is also generally described as follows, insofar as
breed and physical characteristics are concerned: «PetDescription». The
assistive animal goes by the name: «PetName».


5.    Resident represents and affirms that Resident has properly licensed the
assistive animal, if there is any general municipal or governmental licensing
requirement for this type of animal, and that Resident has inoculated the said
animal for rabies and other usual inoculations for this type of animal
(certificate attached), as required by law.


6.    Agent’s permission for Resident to have the assistive animal described
above is restricted solely to the particular assistive animal described above,
and does not extend to any other animal whatsoever and does not change or waive
the Lease’s “no pet” restrictions, or any other rules or policies.


7.    Resident certifies that the assistive animal will not pose a direct threat
of harm or danger to any other Residents, Agent’s onsite management, or any
other individuals and will not damage any portion of the Premises or the
Property. If the assistive animal poses a direct threat of harm to anyone during
Resident’s residency, unreasonably disturbs anyone, or if the assistive animal
damages any property or portion thereof, including but not limited to the
property of Agent or Owner, Agent will notify Resident in writing of the problem
and upon receipt of such written notice, Resident shall have ten (10) days to
correct the behavioral issue with the assistive animal and to pay for any
property damages, if applicable. If Resident fails to correct the problem with
the animal or pay for any damages caused to the Premises and/or Property within
the ten (10) days of receiving notice from Agent, Agent may terminate Resident’s
occupancy rights upon written notice to Resident. Resident further agrees to
indemnify and hold Agent, Agent’s management company, and Owners or their
agents, harmless from any claim, loss, expense, cost, or damage, including
reasonable attorneys’ fees by reason of the assistive animal being on the
Property.


8.    Pets must be kept in the Premises, on a leash, or carried at all times.
Pets will not be allowed to run loose on the grounds or other common areas. Pets
cannot be left alone or unsupervised at anytime. Pets cannot be tethered
outside, including but not limited to, on any patio or balcony, regardless of
whether Resident is at home.


9.    Resident agrees to continually clean up after the assistive animal, which
includes but is not limited to cleaning up the assistive animal’s waste on or
near the Agent’s and Owner’s Property. Resident expressly acknowledges that
Agent and Owner do not provide waste removal services. Resident is solely
responsible for removal of all assistive animal waste. Resident further agrees
to prevent the assistive animal from causing damage to the Premises beyond
normal wear and tear. If Resident fails to clean up after the assistive animal,
Resident agrees upon receiving written notice from Agent, to thoroughly clean up
after the assistive animal. If after receiving notice pursuant to this paragraph
Resident fails to thoroughly clean up after the assistive animal, Agent may
terminate Resident’s occupancy rights pursuant to any demand for compliance.


10.    Resident acknowledges that Agent has not charged Resident any fees or
deposits in connection with the assistive animal.


______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident3»    

Solely As Agent for Owner    



















Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM V - LEAD-BASED PAINT AND ASBESTOS



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).
LEAD-BASED PAINT DISCLOSURE
LEAD WARNING STATEMENT Housing built before 1978 may contain lead-based paint.
Lead from paint, paint chips, and dust can pose health hazards if not managed
property. Lead exposure is especially harmful to young children and pregnant
women. Before renting pre-1978 housing, Lessors/Landlords must disclose the
presence of known lead-based paint and/or lead-based paint hazards in the
dwelling. Lessees must also receive a federally approved pamphlet on lead
poisoning prevention.
Lessor’s/Landlord’s Disclosure
Presence of lead-based paint and/or lead-based paint hazards (check only one
box)
Lessor (Landlord) has no knowledge of lead-based paint and/or lead-based paint
hazards in the housing
Lessor (Landlord) knows that lead-based paint and/or lead-based paint hazards
are present in the housing (explain) Agent was verbally informed by previous
property management company that the property does contain lead based paint.
        
Records and reports available to Lessor (check only one box)    
Lessor (Landlord) has no reports or records pertaining to lead-based paint
and/or lead-based paint hazards in the housing.
Lessor (Landlord) has reports or records indicating the presence of some
lead-based paint and/or lead-based paint hazards in the housing, and has
provided the Prospective Resident/Applicant with all such records and reports
that are available to lessor (list documents)


Applicants’ Acknowledgment (Initial)
NA______    Applicant has received copies of all information listed above.    
________    Applicant has received the pamphlet Protect Your Family From Lead In
Your Home (“the pamphlet”). Applicant further acknowledges that the pamphlet is
written in English, and that Applicant speaks, reads, and understands the
English Language.


AGENT’S STATEMENT If another person or entity is involved in leasing the
dwelling as an agent of the lessor (i.e., as a management company, real estate
agent or locator service acting for the owner), such agent represents that: (1)
agent has informed the lessor of the lessor’s obligations under 42 U.S.C.4852
(d); and (2) agent is aware of agent’s responsibility to ensure that lessor
complies with such disclosure laws. Such compliance may b through lessor himself
or herself, or through lessor’s employees, officers or agents. Lessor’s
obligations include those in 24 CFR Sections 35.88 and 35.92 and 40 CFR Sections
745.107 and 745.113. Agent’s obligations include those in 24 CFR Section 35.94
and 40 CFR Section 745.115.


ACCURACY CERTIFICATIONS and APPLICANT”S ACKNOWLEDGMENT Lessor and any agent
named below certify that to the best of their knowledge the above information
and statements made or provided by them, respectively, are true and accurate.
The person who signs for the LESSOR may be (1) the owner himself or herself; (2)
an employee, officer or partner of the owner; or (3) a representative of the
owner’s management company, real estate agent or locator service if such person
is authorized to sign for the lessor. The person who signs for the AGENT may be:
(1) the agent himself or herself; or (2) an employee, officer or partner of the
agent if such person is authorized to sign for the agent. The Prospective
Resident/Applicant by signing below acknowledge that they have received a copy
of this lease disclosure before becoming obligated under the lease.
ASBESTOS DISCLOSURE
In most dwellings which were built prior to 1981 and in some built after that,
asbestos was commonly used as a construction material. In various parts of your
dwelling, asbestos materials may have been used in the original construction or
in renovations prior to the enactment of federal laws which limit asbestos in
certain construction materials.


The United States Environmental Protection Agency (EPA) has determined that the
mere presence of asbestos materials does not pose a health risk to residents and
that such materials are safe so long as they are not dislodged or disturbed in a
manner that causes the asbestos fibers to be released. Disturbances include
sanding, scraping, pounding, or other techniques that produce dust and cause the
asbestos particles to become airborne. The EPA does not require that intact
asbestos materials be removed. Instead, the law simply requires that we take
reasonable precautions to minimize the chance of damage or disturbance of those
materials.


As the management company for your apartment community, we strive to provide you
with a comfortable, safe and healthy environment. While we are aware of no
conditions which would be harmful, we wish to caution you about disturbing any
part of the building in which your apartment is located. Therefore, in keeping
with the terms of your Lease Agreement, you should not install fixtures, hooks
or other hanging objects from the ceiling, walls or floors of your apartment and
should not drill, sand, grind, paint or break into any walls, floors or
ceilings. Disturbing these types of materials may create various dusts and
debris that could be inhaled with serious health consequences. If there is
anything relating to your apartment, which you feel might require any
modification or change in the walls, ceilings, or floors, please notify our
manager so work may be performed by properly trained personnel. In addition, if
you become aware of any disturbances of any such building materials, please
notify us immediately so we can take proper measures.


Resident(s) have read and understand the Lead-Based Paint and Asbestos
Disclosure information provided above. Resident(s) agree to comply with the
above instructions concerning my/our apartment. Specifically, Resident(s) agrees
not to install fixtures, hooks or other hanging objects from the ceiling, and
not to drill, sand, grind, paint or otherwise disturb or break into any walls,
floors or ceilings. RESIDENT(S) AGREES THAT THESE EXACT DISCLOSURES CONTAINED IN
THIS ADDENDUM WERE PROVIDED TO RESIDENT(S) PREVIOUSLY IN WRITING, AND
RESIDENT(S) PREVIOUSLY ACKNOWLEDGED IN WRITING THAT RESIDENT(S) RECEIVED THE
DISCLOSURES PRIOR TO RESIDENT(S) BEING OBLIGATED TO SIGN THE LEASE OR THIS
ADDENDUM,.





Revised 1/2015

--------------------------------------------------------------------------------




____________________________________________
___________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
___________________________________________
Resident - «Resident2»    


___________________________________________
___________________________________________________

Agent
Resident - «Resident3»

Legacy Partners Residential, Inc.     
Solely As Agent for Owner
___________________________________________________

Resident - «Resident4»


______________________    
Date



37
Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM W - NO SMOKING



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4» (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip», County of «County», State
of Missouri (“Premises”).


1.  Smoking Prohibited. Resident understands that smoking on Community property
is prohibited unless specifically designated. Resident shall not smoke anywhere
at any time inside the Premises or any outside portion of the Premises (garages,
patios and balconies), inside any Community building, or at any Community
amenity or facility, or anywhere on Community property.  Smoking means the use
of any product or any form of any product, especially including but not limited
to tobacco, that burns, is lighted, ignited, is in a state of combustion, or
that generates smoke.  This includes electronic devices that are smoked, such as
e-cigarettes, electronic cigarettes, and vapor pens. In accordance with
Resident’s Lease, Resident is at all times responsible for the conduct of
Resident’s occupants, guests, invitees and all others who are present on or in
any portion of the Community due to or because of Resident (“Other Persons”).
Resident agrees to inform all Other Persons that the Community is non-smoking,
that they are prohibited from smoking, and that a violation by any Other Persons
of this Addendum is a violation by Resident.  


2.    Smoking Outside.  If applicable, Resident shall only smoke outside in
designated or otherwise approved areas as marked with posted signs, and in
accordance with state law.  Resident agrees that Agent may, without notice or
cause, change any designated outside smoking area. Agent does not promise or
guarantee, and has no obligation to provide a designated outside smoking area.


3.    Resident’s Liability for Smoking Related Costs, Expenses, and Damage.
 Resident is liable to Agent, and shall pay Agent for any costs, expenses, or
damages caused by Resident’s or Other Persons’ smoking or violation of this
Addendum.  Resident agrees that such costs, expenses, or damages, include, but
are not limited to, repair, repainting, replacement, cleaning, caused by
smoking.  Resident agrees that Resident is liable to and shall pay Agent for any
lost rental income or other economic and financial damages caused by Resident’s
or Other Persons’ smoking, including damages resulting from other residents
vacating their apartments, the breach of other residents' quiet enjoyment, or
adverse effects to other residents' health, safety, or welfare.  Smoking related
costs, expenses and damage are not considered normal wear and tear as defined by
Missouri statute.


4.    Disclaimer of Smoke Free Environment.  Agent cannot and does not guarantee
a smoke free environment.  Resident may smell or otherwise experience smoke in
the Premises or common areas during the term of the Lease. Resident agrees to
cooperate and to otherwise assist Agent by reporting violations, and assist in
the prosecution of violations, including testifying in court if necessary.


5.    Resident shall not grow or manufacture any substance or material used for
smoking, including, but not limited to tobacco and marijuana and hashish.


6.    Resident shall not allow others in the complex to be disturbed or annoyed
by smoking by Resident, Occupants guests, invitees or Other Persons.


7.    To the extent of any conflict between the terms of the Lease and this
Addendum, the terms of this Addendum shall control.




______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner
_____________________________________________________

Resident - «Resident2»                    
                            
_____________________________________________________
Resident - «Resident3»                
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»    

Solely As Agent for Owner    




Date ______________________



38
Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM X - PARKING PERMIT



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4», (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip» * , County of «County»,
State of Missouri (“Premises”).
1.
Acknowledgment concerning Parking Permit Requirements. Resident agrees to abide
by all parking guidelines and requirements set forth in the “Parking” paragraph
of the Apartment Lease Contract, the Community Policies Addendum, and this
Addendum.



•    Resident understands and agrees that Parking Permit(s) must be visibly
placed:
Check one
____On the windshield near the registration and inspection stickers
____Rearview Mirror
____Passenger Window
____Other _________________________________________________
•    Resident understands and agrees to bring in the old parking sticker and
request a new one in the event that a different vehicle is purchased or
obtained.  
•    Resident understands and agrees that Parking Sticker(s) cannot be given to
a different person/vehicle that is not described below.
•    Resident understands and agrees that semi trucks, trailers, or boats may
not be parked on the property without written consent from management.
•    Resident understands and agrees that Parking Sticker(s) must be removed
from the vehicle(s) and returned to management at the time of move out to avoid
a <<$ParkingStickerFee>> fee.
•    Resident understands and agrees that in the event a vehicle is removed from
the property, the owner of the vehicle will be responsible. Management will not
assist financially in retrieval of the vehicle.

2.
Additional Requirements. Resident must inform all of Resident’s visitors of the
parking rules and instruct them on where they can park.

3.
Penalties for Non-Compliance. If any of the items outline in paragraph 2 of this
addendum are not met at any time during the initial term or any extensions of
Resident’s Lease, Resident will be in breach of your lease and liable for a
<<$ParkingNon-ComplianceFee>> non-compliance fee and subject to eviction.

4.
Vehicle and Parking Sticker Information. Based on parking space availability and
property policy, this property may or may not provide multiple Parking Stickers.



Vehicle No. 1
Year ________ Make ___________________ Model __________________ Color
________________
Plate # _________________ Permit # _______________________ Date Issued
____/____/________


Vehicle No. 2
Year ________ Make ___________________ Model __________________ Color
________________
Plate # _________________ Permit # _______________________ Date Issued
____/____/________


Vehicle No. 3
Year ________ Make ___________________ Model __________________ Color
________________
Plate # _________________ Permit # _______________________ Date Issued
____/____/________


Vehicle No. 4
Year ________ Make ___________________ Model __________________ Color
________________
Plate # _________________ Permit # _______________________ Date Issued
____/____/________
5.
Vehicle Removal. *In the event Resident’s or Resident’s guest’s vehicle is
removed, Resident may contact the towing company at the following:

Company Name ________________________________________
Phone Number _________________________________________
Address _______________________________________________


*Please contact the management office to make sure that the towing company
information has not changed.
6.
Special Provisions.

____________________________________________________________________________________________________________________________________________________________________________________________________________________________________
_____________________





39
Revised 1/2015

--------------------------------------------------------------------------------






Resident Name/Date
Resident Name/Date
Resident Name/Date
Resident Name/Date
Resident Name/Date
Community Director/Date
 

 


40
Revised 1/2015

--------------------------------------------------------------------------------




ADDENDUM Y - INTRUSION ALARM



This is an Addendum to the Lease dated «LeaseDate» (the “Lease”), by and between
Legacy Partners Residential, Inc., Agent (hereinafter “Agent”) for the Owner of
the Apartment Community known as «CommunityName», and «Resident1», «Resident2»,
«Resident3», and «Resident4» (collectively hereinafter “Resident”), for the
premises known as «Address», «AptNumber» * «CityZip», County of «County», State
of Missouri (“Premises”).


The Premises are equipped with an intrusion alarm. Resident’s use of the alarm
system (hereinafter the “System”) is not required by Agent or Owner. If Resident
chooses to use the System, Resident must contact an independent alarm company
chosen by Resident to activate and maintain the System.


Upon activation of the System, Resident shall immediately provide Agent with
Resident’s security code and any special System instructions for lawful entry
into the Premises as authorized in the Lease. Resident shall reimburse Agent for
expenses Agent incurs in entering the Premises, due to Resident’s failure to
provide the System information to Agent.


If the System needs repairs, Resident agrees to promptly notify Agent, and
Resident will be responsible for any costs to repair the System.


Resident agrees to follow Agent’s rules and procedures provided to Resident, and
will use reasonable care in the operation of the System. Resident will be
responsible for any fines due to false alarms.


Agent and Owner make no guarantees or warranties, express or implied, concerning
the System. All guarantees and warranties are expressly disclaimed. Crime may
occur despite the System. Agent and Owner are not responsible for any
malfunction of the System. The System is not a guaranty of Resident’s safety or
security. Resident acknowledges that the security of Resident and Resident’s
family, occupants, and guests is solely Resident’s responsibility. Agent and
Owner are not liable to Resident, Resident’s guests or other occupants for any
injury, damage or loss resulting from the System or use of the System.


In the event of an emergency, Resident shall first call 911 or law enforcement
authorities or emergency medical services. Agent and Owner are not required to
respond to Resident’s alarm, but have the right to enter the Premises and
disconnect the System to minimize disturbance to other residents.


Special Provisions: _____________________________________________________


______________________________________________
_____________________________________________________

Community Manager
Resident - «Resident1»                

Legacy Partners Residential, Inc.
Solely As Agent for Owner    
_____________________________________________________
Resident - «Resident2»                    
                            
_____________________________________________________
Resident - «Resident3»                
_____________________________________________
Agent
_____________________________________________________

Legacy Partners Residential, Inc.
Resident - «Resident4»    

Solely As Agent for Owner    




Date ______________________










































    

41
Revised 1/2015

--------------------------------------------------------------------------------




LEASE GUARANTY AGREEMENT



«Resident1», and «Resident2», and «Resident3», and «Resident4» (COLLECTIVELY
HEREINAFTER “Residents”) of «CommunityName» located at «Address» apartment #
«AptNumber» , «CityZip», «State» .


This guaranty agreement (“GUARANTY”) is executed by the undersigned Guarantor(s)
in connection with that certain lease agreement (“LEASE”) dated «LeaseDate»
executed by Legacy Partners Residential, Inc., solely as agent for the owner
(HEREINAFTER "AGENT"), and «Guarantor1», and «Guarantor2» (COLLECTIVELY
HEREINAFTER "Guarantor").


FOR VALUE RECEIVED, and in consideration for, and as an inducement to Agent, to
enter into a Lease with Resident, the undersigned, «Guarantor1» and «Guarantor2»
(hereinafter “Guarantor”) each a guarantor in their individual capacity,
unconditionally guarantees to Agent and Owner, on a joint and several basis, the
full and timely payment in full of all sums due under the Lease and complete
performance and observance of all of the covenants, conditions, and agreements
therein provided to be performed and observed by Resident.
Guarantor further covenants and agrees that this Guaranty shall be and remain in
full force and effect as to any modification, whether or not known to or
approved by Guarantor and that no subletting, assignment, or other transfer of
the Lease, or any interest therein, shall operate to extinguish or diminish the
liability of Guarantor hereunder. Guarantor waives each and every notice to
which Guarantor might otherwise be entitled under said Lease and expressly
consents to any extension of time, leniency, modification, waiver, forbearance,
or change which may be made in any of the terms and conditions of said Lease by
the parties thereto or by their successors or assigns. No such change,
modification, extension or forbearance shall release the undersigned from any
liability or obligation hereby incurred or assumed, and the undersigned
expressly waives any notice of default in or under any of the terms of said
Lease. In the event of any termination of the Lease by Agent on account of
default by Resident, Guarantor’s liability hereunder shall not be terminated,
but Guarantor shall be and remain liable for all damages, costs, expenses, and
other claims which may arise under the Lease. If Guarantor shall directly or
indirectly advance any sums to Resident, such sums and indebtedness shall be
subordinate in all respects to the amount then and thereafter due and owing by
Resident under the Lease.
Wherever reference is made to the liability of Resident in the Lease, such
reference shall be deemed likewise to refer to Guarantor, jointly and severally,
with Resident. The liability of Guarantor for the obligations of the Lease shall
be primary. In any right of action which shall accrue to Agent under the Lease,
Agent may, at Agent’s option, proceed against Guarantor and/or Resident, jointly
and severally, and may proceed against Guarantor without having demanded
performance of, commenced any action against, or having obtained any judgment
against Resident. Guarantor hereby waives any obligation on the part of Agent to
enforce the terms of the Lease against Resident as condition to Agent’s right to
proceed against Guarantor hereunder. Guarantor hereby expressly (i) waives
presentment and notice of acceptance of this Guaranty or the Lease and (ii)
waives demand for observance or performance of, or enforcement of, any terms or
provisions of this Guaranty or the Lease. If this Guaranty is enforced by Agent,
Guarantor agrees that Guarantor shall be liable to Agent for all costs of suit
including but not limited collections costs and reasonable attorneys’ fees in
the event that Agent prevails.
It is further agreed that all of the terms and provisions hereof shall inure to
the benefit of the respective heirs, executors, administrators, successors, and
assigns of Agent, and shall be binding upon the heirs, executors,
administrators, successors, and assigns of Guarantor.
In the event more than one person or entity executes this Guaranty, the
liability of such signatories hereunder shall be joint and several and all
references to “Guarantor” shall be deemed to refer to each and every such
signatory. Furthermore, and not withstanding any provision to the contrary set
forth in the Lease or in this Guaranty, release by Agent of any Guarantor will
not affect or reduce the obligations of any other Guarantor, who shall remain
liable for all obligations of Resident guaranteed hereunder notwithstanding such
release and as if such release had not occurred, and each Guarantor specifically
waives any right to a reduction in liability that might otherwise be available
by reason of such release.
This Guaranty shall be governed by the laws of the State of Missouri and shall
be performed in all aspects in the «County» county, of Missouri.


EXECUTED as of the date set forth below.


GUARANTOR(S):


By: _____________________________________________
              «Guarantor1»
 
Home Address:
 
____________________________________________


 
 
 
____________________________________________


 
 
Phone Number:


____________________________________________


 
 
Social Security #:


____________________________________________


 
 
 
 
By: _____________________________________________
              «Guarantor2»
 
Home Address:
 
____________________________________________


 
 
 
____________________________________________


 
 
Phone Number:


____________________________________________


 
 
Social Security #:


____________________________________________


Date: ____________________________
 
 
 






42
Revised 1/2015

--------------------------------------------------------------------------------




LETTER REGARDING DISCLOSURE OF INFORMATION





Lease Date: «LeaseDate»




Dear Resident(s):
«Resident1»
 
 
 
«Resident2»
 
 
 
«Resident3»
 
 
 
«Resident4»





We recognize our responsibility to keep information about you secure and
confidential and doing so is a top priority for us. In the event we are
requested to disclose nonpublic personal information about you, we will only do
so in the following specific situations and with the consent of the consumer,
resident, or previous resident:


To consumer reporting agencies according to the Fair Credit Reporting Act or
from a consumer report reported by a consumer reporting agency;


To protect the confidentiality or security of records pertaining to the
consumer, service, product, or transaction; or


To comply with federal, state, or local laws, rules, and other applicable legal
requirements.


Please be advised that pursuant to our company policy, we are not authorized to
provide any nonpublic personal information about a current or previous resident
verbally (i.e. via the telephone). We will only respond to written requests for
information, and all such requests must be accompanied by a signed authorization
form executed by the current or previous resident of the community, which
specifically provides for release of information about the current or previous
resident. If available, all information requested will be provided in written
form from the property to the requesting party.


This policy is strictly enforced to protect your privacy. If you have any
questions regarding this matter, please feel free to contact the business
office.


Thank you.


Sincerely,




«CommunityName»



43
Revised 1/2015

--------------------------------------------------------------------------------




PHOTO RELEASE



I authorize <<CommunityName>> (“Community”) and Legacy Partners Residential,
Inc., as agent for the Owner (“Agent”) and their assigns, to use and publish
photographs of me and/or my likeness, or in which I may be included, for trade,
advertising, and any other purpose and in any manner and medium; and to alter
and composite the same without restriction and without my inspection or
approval. I hereby release the Community, Agent, their assigns and employees
from all claims and liability relating to said photographs.
 
_____ (Initial if permitted) This photo release shall also apply to any minors
in my household of whom I am the parent or legal guardian.




Signature: ____________________________
Print Name:        ___________________
Date: _______________


Signature: ____________________________
Print Name: ___________________________
Date: _______________








 









44
Revised 1/2015

--------------------------------------------------------------------------------




FILE AUDIT CHECKLIST



«CommunityName»    Apt. #:    «AptNumber»     Contract #: _____________


Residents:    «Resident1», «Resident2», «Resident3», «Resident4»


Move-In date:    «StartMonth» «StartDay», «StartYear»        
 


How many Gate Cards/Remotes:    «HowManyGateCards» Serial
#(s):___________________


How many Access Cards/Remotes:    «HowManyAccessCards» Serial
#(s):_________________    




Emergency Contact:    __________________________________    Phone:
_________________




Leasing Consultant:     __________________________________






 
 
Initials
1.
New Lease File Made
 
2.
Lease Term Subtracted (board)
 
3.
Collected Pay Stubs (L)
 
4.
Application / Credit Signed
 
5.
1st American Credit Approval
 
6.
1st American Criminal Approval
 
7.
Prorate Sheet (L)
 
8.
Welcome Letter (L)
 
9.
New Lease Typed
 
10.
Profile Demographics Entered
 
11.
Comptrol # Entered in Yardi
 
12.
Concession / Options Entered
 
13.
Pre-Manager Approval
 
14.
Keys Cut
 
15.
Apartment Walked (by leasing)
 
16.
New Lease Signed
 
17.
Copy of Deposit Check in File
 
18.
Excel Account # Verified
 
19.
Remote(s) Programmed
 
20.
Name Entered in Gate
 
21.
Money Entered
 
22.
Moved into Yardi
 
23.
Final Manager Approval
 
24.
Agency Disclosure to Resident
 
25.
Term Sheet
 
26.
Guest Card in File
 
27.
Proof of Renter’s Insurance in File
 






















45
Revised 1/2015

--------------------------------------------------------------------------------

        

LEGACY PARTNERS APPLICATION FOR RESIDENCY
Each co-applicant must submit a separate application


Date ______________________            Community: ________________________    
            Rental Amount__________________                            
Leasing Consultant _________________________         Move-In Date
________________                Apt. No.___________________



--------------------------------------------------------------------------------





Applicant’s Name
____________________________________________________________    Date of Birth
_______________________SS#____________________________
First    Middle     Maiden    Last


Driver’s License No. _____________________State ____________ Email Address
___________________________________________________________________


Spouse’s Name: _________________________________________________________    Date
of Birth: ______________________    SS#: _______________________________
First        Middle      Maiden    Last
                                                        
Driver’s License No. ____________________    State: ___________ Email Address
________________________________________________________________
Other Occupants:


___________________________________________________________________        _____________________________________________________________________
Name            Date of Birth        SS#        Name     Date of
Birth        SS#


___________________________________________________________________    
_____________________________________________________________________
Name             Date of Birth        SS#        Name             Date of
Birth        SS#



--------------------------------------------------------------------------------



RESIDENT HISTORY


Present Address ______________________________
____________________________________________________________________________________________________
Street            Apt. #        City        State     Zip        Phone
To/From
___________________________                                                                                                            
Monthly Payment $ __________________        Reason for Moving
_____________________________________________________________________________________


Previous
Address_______________________________________________________________________________________________________________________________________
        Street            Apt.
#        City        State        Zip                


Monthly Payment $ _________________        Reason for Moving
_____________________________________________________________________________________


Have you or spouse ever been: Evicted from any leased premises?
________________         Broken a rental agreement or lease contract?
____________


Are you or anyone else that will occupy the premises currently charged or have
been convicted, pleaded guilty or nolo contendere (no contest), received a
deferred sentence or deferred prosecution of any felony, or felony/misdemeanor
sex offense within the past 10 years? ___________ If so for
what?____________________________________________________


PROOF OF INCOME REQUIRED - PAYCHECK STUB, EMPLOYMENT OFFER LETTER, or TAX
RETURN.



--------------------------------------------------------------------------------



EMPLOYMENT


Present Employer
___________________________________________________________________________________________Position
_____________________


Business Address
__________________________________________________________________________________________    
Phone # _____________________
Street            City        State            Zip
Supervisor _______________________________________________________    Employed
Since _________________    Gross Monthly Salary __________________


Additional Monthly Income (If Any) _______________________________________
Source _____________________________________________________________


Spouse’s Employer
_____________________________________________________________________________    Position
____________________________________


Business Address
_______________________________________________________________________________________    Phone
# _________________________
Street        City        State            Zip
Supervisor _________________________________________________    Employed Since
_________________    Gross Monthly Salary _________________________


Additional Monthly Income (If Any) $
________________________________________    Source
_____________________________________________



--------------------------------------------------------------------------------



VEHICLE


Year and Make ________________________    Color ___________    License # & State
_______________    Registered To _________________


Year and Make _________________________    Color ____________    License # &
State ________________    Registered To _________________


Description and License # of any Boat, Motorcycle, Camper, Van, etc., you may
own: ______________________________________________________



--------------------------------------------------------------------------------



PETS:


Do you own any pets? _________    How many? __________    Type
__________    Weight __________ Age ___________Color ___________ Name (s)
________________



--------------------------------------------------------------------------------



EMERGENCY CONTACT


Name
________________________________________________________________________    Relationship
__________________________________


Address
_____________________________________________________________________________    Phone
# ____________________________
Street        City        State            Zip



--------------------------------------------------------------------------------

How Did You Hear About
Us?___________________________________________________________________________________________________


I/We understand the application fee is a non-refundable payment for a credit
check and processing charge of this application and such sum is not a rental
payment or security deposit. This amount will be retained by Agent to cover the
cost of processing application as furnished by the applicant; any false
information will constitute grounds for rejection of application. THE RENTAL
AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL THIS APPLICATION IS APPROVED BY AGENT.
    
Non-refundable fee(s); Application $
____________________________________        Administrative
$______________________________________


I/We hereby pay a $ _______________________ holding fee with Agent. The holding
fee will be refunded within 7 working days if the application is denied or if
the applicant withdraws the application in writing within 72 hours of the date
of the signed application. X__________ If the application is accepted and
Applicant moves in, Agent will apply the holding fee to the TOTAL AMOUNT DUE AT
MOVE-IN. If the application is accepted and applicant fails to occupy the
premises (regardless of whether Applicant executes a lease), Applicant agrees
that Agent will retain the holding fee as liquidated damages for holding the
apartment off the market. I/We warrant(s) and represent(s) the information
provided on this application to be true and correct. I/We authorize Legacy
Partners or its Agent to make such investigation into my/our credit, employment,
rental and criminal history as they may deem appropriate, and release all
parties from liability for any damage that may result from furnishing such
information to Agent. I/We understand any applicant convicted of a felony,
drug-related crime, violent crime, or sexual offense will be automatically
denied. Legacy Partners uses commercially reasonable practices to review each
applicant’s identifying information against sex offender registries available to
the general public. Under federal and state law, not all registrant information
may be disclosed in this manner. Additionally, this is not a guarantee that all
sex offenders are appropriately registered and, if registered, are appropriately
identified. Prospects and residents are encouraged to review registration
information available to them from local registration authorities.


__________________________________________________________________    ____________________________________________________________________________
Applicant’s Signature                Date          Agent’s
Signature                        Date


__________________________________________________________________    
Applicant’s Signature                Date    





--------------------------------------------------------------------------------

        

EXHIBIT D


HUD ADDENDUM TO MANAGEMENT AGREEMENT


The Property was developed with financing through HUD’s new construction program
pursuant to Section 221(d)(4) of the National Housing Act, as amended. As a
condition of the financing HUD requires the following terms to be incorporated
into the in the Agreement to which this Exhibit D is a part (the “Management
Agreement”):


Owner and Property Manager hereby agree that notwithstanding anything to the
contrary set forth in the Management Agreement, as long as the financing through
HUD’s 221(d)(4) program remains outstanding:


1.
Management Fees will be computed and paid according to HUD requirements.



2.
HUD may require the Owner to terminate the agreement:



a.
Immediately, in the event a default under the Mortgage, Note, or Regulatory
Agreement, attributable to the Property Manager occurs;



b.
Upon 30 days written notice, for failure to comply with the provisions of the
Management Certification or other good cause; or



c.
When HUD takes over as Mortgagee in Possession (MIP).



3.
The Management Agreement may not be assigned without the prior written approval
of HUD.



4.
If HUD terminates the Management Agreement, Owner will promptly make
arrangements for providing management satisfactory to HUD.



5.
HUD’s rights and requirements will prevail in the event the Management Agreement
conflicts with them.



6.
The Property Manager will turn over to the Owner all of the project’s cash trust
accounts, investments, and records immediately, but in no event more than 30
days after the date the Management Agreement is terminated.



7.
The books and accounts of the operations of the Property will be kept in
accordance with the requirements of HUD.



8.
In the event the Management Agreement contains a “hold harmless” clause
exempting the Property Manager from all liability for damages and injuries, said
clause is to be considered null and void.



9.
Any indemnification by the Owner shall be paid solely from surplus cash proceeds
as defined in the Regulatory Agreement or the proceeds of an insurance policy.




D-1



--------------------------------------------------------------------------------

        

TABLE OF CONTENTS


 
 
Page


Recitals
1


ARTICLE 1.
DEFINITIONS
1


1.01. Definitions
1


ARTICLE 2.
APPOINTMENT AND SERVICES FOR PROPERTY MANAGER
2


2.01. Term
2


ARTICLE 3.
COMPENSATION AND EXPENSES OF PROPERTY MANAGER
9


3.01. Fees
9


3.02. Expenses to be Borne by Property Manager
10


3.04. Nonperformance
11


ARTICLE 4.
PERSONNEL AND BONDING
12


4.01. Stability of Management Team
12


4.02. Fidelity Bond
12


4.03. Affiliates
13


ARTICLE 5.
COMPLIANCE WITH LAWS
13


5.01. Compliance
13


5.02. Notice
13


5.03. Hazardous Wastes
13


5.04. Asbestos and Similar Compliance Matters
14


ARTICLE 6.
FINANCIAL MATTERS
14


6.01. Books and Records
14


6.02. Reports and Reconciliation of Accounts
14


6.03. Audit
16


6.04. Other Reports and Statements
16


6.05. Contracts and Other Agreements
16


6.06. Final Accounting
16


6.07. Tax Returns
16


6.08. Certification
16


ARTICLE 7.
BANK ACCOUNTS
17


7.01. Property Accounts
17


7.02. Expense Paid from Property Bank Account
18


ARTICLE 8.
INSURANCE AND INDEMNITY
18


8.01. INDEMNIFICATION
18


8.02. Property Manager’s Insurance Responsibility
20


8.03. Contract Documents; Indemnity Provisions
21


8.04. Ratings of Insurance Companies
21


8.05. Owner’s Insurance Responsibility
21


ARTICLE 9. RELATIONSHIP OF PARTIES and REPRESENTATIONS and WARRANTIES. 22
 
9.01. Nature of Relationship
22


9.02. Communications Between Parties
22


9.03. Relationship of Owner and Property Manager with Respect to Leasing
22


9.04. No Sales Brokerage Agreement
23


9.05. Confidentiality
23


9.06. Property Manager Not to Pledge Owner's Credit
23






--------------------------------------------------------------------------------

        

9.07. Representations and Warranties
24


ARTICLE 10.
TERMINATION
24


10.01. Termination by Owner Without Cause
24


10.02. Termination by Owner for Cause
24


10.03. Termination by Property Manager
25


10.04. Orderly Transition
25


10.05. Rights Which Survive Termination or Expiration
26


ARTICLE 11.
MISCELLANEOUS
26


11.01. Governing Law
26


11.02. Table of Contents and Headings
26


11.03. Entire Agreement
26


11.04. Successors and Assigns
26


11.05. Waiver
26


11.07. Time
27


11.08. Attorneys’ Fees
27


11.09. Further Acts
27


11.10. No Advertising
27


11.11. Signs
27


11.12. Owner Exculpatory Clause; Waivers of Jury Trial and Punitive Damages
27


11.14. Notices
27


11.15. Counterparts
28


 
 
 
 
 
 
EXHIBITS:
 
 
 
 
 
A -
LEGAL DESCRIPTION
 
B -
RENTAL GUIDELINES
 
C -
STANDARD RESIDENTIAL LEASE FORM
 
D -
HUD REQUIREMENTS
 




